Exhibit 10.2

EXECUTION VERSION

FIRST AMENDMENT

FIRST AMENDMENT dated as of December 5, 2016 (this “Amendment”) to the Senior
Secured Term Loan Agreement dated as of July 15, 2016 (the “Credit Agreement”)
among Verso Paper Finance Holdings LLC, a Delaware limited liability company
(“Holdings”), Verso Paper Holdings LLC, a Delaware limited liability company
(the “Borrower”), each of the Subsidiary Loan Parties party thereto from time to
time, the Lenders party thereto from time to time, Barclays Bank PLC, as
Administrative Agent for the Lenders and as Collateral Agent for the Lenders and
other Secured Parties, and the Lead Arrangers party thereto.

RECITALS:

WHEREAS, the Credit Agreement contemplates certain Permitted Restructuring
Transactions and a Permitted Restructuring Transactions Amendment to be entered
into in connection therewith;

WHEREAS, the parties hereto desire to amend the Credit Agreement upon the terms
and conditions set forth herein in connection with the Permitted Restructuring
Transactions; and

WHEREAS, the Lenders party hereto constitute the Required Lenders and such
Lenders hereby notify the other parties hereto of their consent to this
Amendment.

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth herein, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used and not otherwise defined herein have
the meanings assigned to them in the Credit Agreement as amended hereby (the
“Amended Credit Agreement”).

2. Amendments to the Credit Agreement. Effective as of the Amendment Effective
Date:

(a) The Credit Agreement is hereby amended to delete the struck text (indicated
textually in the same manner as the following example: struck text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Amended Credit Agreement attached as Annex A hereto, except that any Schedule or
Exhibit to the Credit Agreement not amended pursuant to the terms of this
Amendment or otherwise included as part of said Annex A shall remain in effect
without any amendment or other modification thereto.

(b) The Credit Agreement is hereby further amended by (i) replacing Schedule
1.01A with Schedule 1.01A hereto, (ii) replacing Schedule 1.01C with Schedule
1.01C hereto, (iii) adding Schedule 1.01E in the form attached as Schedule 1.01E
hereto, (iv) replacing Exhibit A-2 thereto with Exhibit A-2 hereto,
(v) replacing Exhibit A-3 thereto with Exhibit A-3 hereto and (vi) replacing
Exhibit I thereto with Exhibit I hereto.

(c) The Required Lenders acknowledge that, effective as of November 12, 2016,
certain of the requirements in the definition of “Collateral and Guarantee
Requirement” and Schedule 5.13 have been modified as set forth on Schedule A
hereto.



--------------------------------------------------------------------------------

(d) The Required Lenders hereby consent to the merger of Verso Paper Holdings
LLC with and into NewPage LLC, with NewPage LLC as the surviving entity, as
contemplated in Schedule 1.01A, and, immediately after the completion of such
merger, the change of NewPage LLC’s name to Verso Paper Holding LLC, in each
such case, on terms and conditions as set forth in the Assumption and
Reaffirmation Agreement (as defined in Schedule 1.01E) and the form of agreement
and plan of merger attached hereto as Exhibit M hereto or otherwise reasonably
satisfactory to the Required Lenders and the Collateral Agent.

(e) The Required Lenders hereby acknowledge and consent that, for the
transactions set forth on Schedule 1.01A attached hereto, the Loan Parties will
not be required to provide any additional notices required under Section 5.10(e)
of the Amended Credit Agreement, Section 4.03(a) of the Collateral Agreement or
any other similar notices required under any other Loan Documents (provided,
that the Borrower shall provide written notice to the Administrative Agent prior
to or concurrently with the closing of such transactions or any portion
thereof).

3. Representations and Warranties. The Borrower represents and warrants to each
of the Agents and the Lenders, on and as of the Amendment Effective Date, that:

(a) the representations and warranties set forth in the Loan Documents are true
and correct in all material respects (or in the case of representations and
warranties qualified by materiality or material adverse effect, true and correct
in all respects) immediately prior to, and after giving effect to this
Amendment, with the same effect as though made on and as of the Amendment
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties are true and correct in all material respects (or in the case of
representations and warranties qualified by materiality or material adverse
effect, true and correct in all respects) as of such earlier date;

(b) at the time of, and immediately after giving effect to, this Amendment, no
Event of Default or Default shall have occurred and be continuing or would
result therefrom;

(c) each of the Loan Parties has all requisite power and authority to execute,
deliver and perform its obligations under this Amendment and each other
agreement or instrument contemplated hereby to which it is or will be a party;

(d) the execution, delivery and performance by each of the Loan Parties of this
Amendment, and the transactions contemplated hereby, (i) have been duly
authorized by all corporate, equityholder, partnership or limited liability
company action required to be obtained by such Loan Party and (ii) do not and
will not (x) violate (A) any provision of law, statute, rule or regulation,
(B) the certificate or memorandum or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or bylaws of such Loan Party, (C) any applicable order,
judgment or decree of any court or any rule, regulation or order of any
Governmental Authority or (D) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which any Loan
Party is a party or by which any Loan Party or any of its property is or may be
bound, (y) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, give rise to a right of
or result in any cancellation or acceleration of any right or obligation
(including any payment) or to a loss of a benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause
(x) (other than subclause (B) thereof) or (ii) of this Section 3(d) would
reasonably be expected to have, individually or in the aggregate, a

 

2



--------------------------------------------------------------------------------

Material Adverse Effect or (z) result in the creation or imposition of any Lien
upon or with respect to any property or assets now owned or hereafter acquired
by any Loan Party, other than the Liens created by the Loan Documents and
Permitted Liens;

(e) this Amendment has been duly executed and delivered by each of the Loan
Parties and constitutes a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing and (iv) except to the extent set forth
in any foreign laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries that are not Loan Parties;

(f) no action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the execution, delivery and performance by each of the Loan Parties of this
Amendment, the transactions contemplated hereby, the creation, perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for: (i) the filing of Uniform Commercial
Code financing statements, (ii) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions,
(iii) recordations of the Mortgages, (iv) such actions, consents, approvals,
registrations and filings as have been made or obtained and are in full force
and effect, (v) such actions, consents, approvals, registrations and filings the
failure of which to be obtained or made would not reasonably be expected to have
a Material Adverse Effect and (vi) equivalent foreign filings to those listed in
clauses (i) through (v) above;

(g) following the consummation of the Permitted Restructuring Transactions, all
Subsidiaries of Holdings (other than (i) the Borrower, (ii) at the Borrower’s
option, Immaterial Subsidiaries, (iii) CWPC and (iv) Verso Quinnesec REP LLC to
the extent it is subject to the restrictions on granting security interests on
its assets pursuant to the terms set forth in the QLICI Facility) shall be
Guarantors under the Loan Documents; and

(h) the ABL Credit Agreement has not been amended, restated, supplemented or
otherwise modified, except pursuant to ABL Amendment One.

4. Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) that the following conditions precedent
have been satisfied:

(a) the Administrative Agent shall have executed this Amendment and received
(x) signature pages to this Amendment duly executed by the Required Lenders and
each Loan Party (as of the date such other signature pages are received by the
Administrative Agent) or (y) written evidence reasonably satisfactory to the
Administrative Agent (which may include delivery of a signed signature page of
this Amendment by facsimile or other means of electronic transmission (e.g.,
“pdf”)) that each such party has signed a counterpart of this Amendment;

(b) the Agents shall have received all fees payable thereto or to any Lender on
or prior to the Amendment Effective Date and, to the extent invoiced, all other
amounts due and payable pursuant to the Loan Documents on or prior to the
Amendment Effective Date, including,

 

3



--------------------------------------------------------------------------------

to the extent invoiced at least one Business Day prior to the Amendment
Effective Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable and documented fees, out-of-pocket
charges and disbursements of Ropes & Gray LLP and Skadden, Arps, Slate,
Meagher & Flom LLP) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document;

(c) the Borrower shall have delivered to the Administrative Agent and the
Lenders an officer’s certificate, dated as of the Amendment Effective Date, in
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders; and

(d) the ABL Agent, the requisite lenders under the ABL Credit Agreement and the
Loan Parties party hereto shall have executed an amendment to the ABL Credit
Agreement in connection with the Permitted Restructuring Transactions, which
amendment shall have become effective on terms and conditions reasonably
acceptable to the Administrative Agent and the Required Lenders (“ABL Amendment
One”), and the Borrower shall have delivered to the Administrative Agent a true
and correct copy of ABL Amendment One.

5. Ratification. Except to the extent hereby specifically amended, the Credit
Agreement and each of the other Loan Documents remain in full force and effect
and are hereby ratified and affirmed. Each Loan Party expressly confirms that,
with effect from (and including) the Amendment Effective Date, the Security
Documents shall apply and extend to the liabilities and obligations of each
relevant Loan Party under the Credit Agreement and the other Loan Documents (in
each case, as amended and modified by this Amendment).

6. Miscellaneous. This Amendment shall be limited precisely as written and,
except as expressly provided herein, this Amendment (and the execution, delivery
and performance hereof) shall not, and shall not be deemed to, (a) be a consent
granted pursuant to, or a waiver or modification of, any term or condition of
the Credit Agreement, any other Loan Document or any of the instruments or
agreements referred to therein, (b) be considered a novation or (c) prejudice or
operate as a waiver of any right, power or remedy which any Agent or any other
Secured Party may now have or have in the future under or in connection with the
Credit Agreement, any other Loan Document or any of the instruments or
agreements referred to therein. Unless the context requires otherwise, on and
after the Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents or any of the instruments, agreements or other documents or papers
executed or delivered in connection therewith to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Amendment. The Loan Parties agree that their obligations set forth in
Section 10.05 of the Credit Agreement shall extend to the preparation, execution
and delivery of this Amendment. This Amendment is a “Loan Document” for purposes
of the Amended Credit Agreement and the other Loan Documents and shall be
construed, administered and applied in accordance with the terms and provisions
of the Amended Credit Agreement. Section headings are for convenience of
reference only and shall in no way affect the interpretation of this Amendment.

7. Counterparts; Binding Effect. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 4. Delivery of an executed counterpart to this Amendment by
facsimile transmission (or other electronic transmission (e.g., a “pdf” or
“tif”) pursuant to procedures approved by the Administrative Agent) shall be as
effective as delivery of a manually signed original. From and after the
Amendment Effective Date, this Amendment shall be binding upon and inure to the
benefit of the Loan Parties, the Agents and the Lenders and their respective
successors and assigns in accordance with the terms of the Credit Agreement as
amended hereby.

 

4



--------------------------------------------------------------------------------

8. Applicable Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Loan Parties:

VERSO PAPER FINANCE HOLDINGS LLC VERSO PAPER HOLDINGS LLC

BUCKSPORT LEASING LLC

ESCANABA PAPER COMPANY

LUKE PAPER COMPANY

NEWPAGE CONSOLIDATED PAPERS INC.

NEWPAGE CORPORATION

NEWPAGE HOLDINGS INC.

NEWPAGE INVESTMENT COMPANY LLC

NEWPAGE WISCONSIN SYSTEM INC.

NEXTIER SOLUTIONS CORPORATION

VERSO ANDROSCOGGIN LLC

VERSO FIBER FARM LLC

VERSO MAINE ENERGY LLC

VERSO PAPER INC.

VERSO PAPER LLC

VERSO QUINNESEC LLC

VERSO QUINNESEC REP HOLDING INC.

VERSO SARTELL LLC

WICKLIFFE PAPER COMPANY LLC

By:  

/s/ Allen J. Campbell

Name: Allen J. Campbell Title:   Senior Vice President and Chief Financial
            Officer

 

[Signature Page to First Amendment to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent,

Collateral Agent and a Lender

By:  

/s/ Marguerite Sutton

Name: Marguerite Sutton Title: Vice President

[Lender signature pages on file with the Borrower and the Administrative Agent]

 

[Signature Page to First Amendment to Senior Secured Term Loan Agreement]



--------------------------------------------------------------------------------

Annex A

Amended Credit Agreement

(see attached)



--------------------------------------------------------------------------------

Execution CopyAnnex A to Amendment One

 

 

$220,000,000

SENIOR SECURED TERM LOAN AGREEMENT

Dated as of July 15, 2016,

Among

VERSO PAPER FINANCE HOLDINGS LLC

(which, following the consummation of the Permitted Restructuring Transactions
(or applicable portion thereof) shall change its name to VERSO HOLDING LLC),

as Holdings,

VERSO PAPER HOLDINGS LLC,

as the Borrower,

EACH OF THE SUBSIDIARY LOAN PARTIES PARTY HERETO,

THE LENDERS PARTY HERETO,

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent,

and

BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC. AND CREDIT SUISSE

SECURITIES (USA) LLC

as Joint Lead Arrangers and Joint Book Runners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ArticleARTICLE 1

DEFINITIONS

Section 1.01

   Defined Terms    2

Section 1.02

   Terms Generally    5254

Section 1.03

   Exchange Rates; Currency Equivalents    5354

Section 1.04

   Timing of Payment or Performance    5355

Section 1.05

   Times of Day    5355

Section 1.06

   Application to First Tier Covenant Party’s Subsidiaries    55

ArticleARTICLE 2

 

THE CREDITS

Section 2.01

   Commitments and Term Loans; Original Issue Discount    5355

Section 2.02

   Loans and Borrowings    5455

Section 2.03

   Requests for Borrowings    5456

Section 2.04

   Funding of Borrowings    5557

Section 2.05

   Interest Elections    5657

Section 2.06

   Repayment of Loans; Evidence of Debt    5759

Section 2.07

   Scheduled Repayment of Loans    5859

Section 2.08

   Prepayment of Loans    5961

Section 2.09

   Fees    6062

Section 2.10

   Interest    6163

Section 2.11

   Alternate Rate of Interest    6263

Section 2.12

   Increased Costs    6264

Section 2.13

   Break Funding Payments    6365

Section 2.14

   Taxes    6465

Section 2.15

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    6869

Section 2.16

   Mitigation Obligations; Replacement of Lenders    7072

Section 2.17

   Illegality    7173

Section 2.18

   Loan Extensions    7173

Section 2.19

   Defaulting Lender    7375

ArticleARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.01

   Organization; Powers    7476

Section 3.02

   Authorization    7576

Section 3.03

   Enforceability    7577

Section 3.04

   Governmental Approvals    7577

Section 3.05

   Financial Statements    7677

Section 3.06

   No Material Adverse Effect    7677



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 3.07

   Properties    7677

Section 3.08

   Subsidiaries    7879

Section 3.09

   Litigation; Compliance with Laws    7880

Section 3.10

   Federal Reserve Regulations    7880

Section 3.11

   Investment Company Act    7980

Section 3.12

   Use of Proceeds    7980

Section 3.13

   Taxes    7980

Section 3.14

   No Material Misstatements    7981

Section 3.15

   Employee Benefit Plans    8081

Section 3.16

   Environmental Matters    8082

Section 3.17

   Security Documents    8182

Section 3.18

   [Reserved]82    83

Section 3.19

   Solvency    8283

Section 3.20

   Labor Matters    8284

Section 3.21

   Insurance    8384

Section 3.22

   No Default    8385

Section 3.23

   Intellectual Property; Licenses; Etc    8385

Section 3.24

   Senior Debt    8385

Section 3.25

   USA PATRIOT Act/OFAC    8385

Section 3.26

   Foreign Corrupt Practices Act    8486

ArticleARTICLE 4

CONDITIONS OF LENDING

Section 4.01

   All Credit Events    8486

Section 4.02

   First Credit Event    8587

ArticleARTICLE 5

AFFIRMATIVE COVENANTS

Section 5.01

   Existence; Businesses and Properties    8991

Section 5.02

   Insurance    9091

Section 5.03

   Taxes and Claims    9193

Section 5.04

   Financial Statements, Reports, Etc    9294

Section 5.05

   Litigation and Other Notices    9597

Section 5.06

   Compliance with Laws    9597

Section 5.07

   Maintaining Records; Access to Properties and Inspections    9597

Section 5.08

   Use of Proceeds    9698

Section 5.09

   Compliance with Environmental Laws    9698

Section 5.10

   Further Assurances; Additional Security    9698

Section 5.11

   Term Priority Collateral Account    99101

Section 5.12

   Lender Calls    100102

Section 5.13

   Post-Closing Matters    100102

Section 5.14

   CWPC    100102

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 5.15 Certain Permitted Restructuring Transactions Matters

   102

ArticleARTICLE 6

NEGATIVE COVENANTS

Section 6.01

   Indebtedness    100102

Section 6.02

   Liens    104107

Section 6.03

   Sale and Lease Back Transactions    108111

Section 6.04

   Investments, Loans and Advances    109111

Section 6.05

   Mergers, Consolidations, Sales of Assets and Acquisitions    111114

Section 6.06

   Dividends and Distributions    115118

Section 6.07

   Transactions with Affiliates    117120

Section 6.08

   Business of the Borrower and the Subsidiaries 118Covenant Parties    122

Section 6.09

   Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, Bylaws and Certain Other Agreements; Etc    118122

Section 6.10

   Total Net Leverage Ratio    122125

Section 6.11

   Hedging Agreements    122126

Section 6.12

   No Other “Designated Senior Debt”    122126

Section 6.13

   Fiscal Year; Accounting    123126

Section 6.14

   CWPC    123126

ArticleARTICLE 7

HOLDINGS COVENANTS

Section 7.01

   Holdings Covenants    123126

ArticleARTICLE 8

EVENTS OF DEFAULT; REMEDIES

Section 8.01

   Events of Default; Certain Remedies    123127

Section 8.02

   Right to Cure    126130

ArticleARTICLE 9

THE AGENTS

Section 9.01

   Appointment    127131

Section 9.02

   Delegation of Duties    128131

Section 9.03

   Exculpatory Provisions    128132

Section 9.04

   Reliance by Agents    129133

Section 9.05

   Notice of Default    130133

Section 9.06

   Non-Reliance on Agents and Other Lenders    130134

Section 9.07

   Indemnification    131134

Section 9.08

   Agent in Its Individual Capacity    131135

Section 9.09

   Successor Administrative Agent    131135

Section 9.10

   Agents and Lead Arrangers    132135

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 9.11

   [Reserved]    132136

Section 9.12

   Security Documents, Collateral Agent and Applicable Collateral Agent   
132136

Section 9.13

   Right to Realize on Collateral and Enforce Guarantees    133137

Section 9.14

   Indemnification by the Lenders    134137

ArticleARTICLE 10

MISCELLANEOUS

Section 10.01

   Notices; Communications    134138

Section 10.02

   Survival of Agreement    136139

Section 10.03

   Binding Effect    136140

Section 10.04

   Successors and Assigns    136140

Section 10.05

   Expenses; Indemnity    143147

Section 10.06

   Right of Set-Off    146149

Section 10.07

   APPLICABLE LAW    146149

Section 10.08

   Waivers; Amendment    146150

Section 10.09

   Interest Rate Limitation    150153

Section 10.10

   Entire Agreement    150153

Section 10.11

   WAIVER OF JURY TRIAL    150153

Section 10.12

   Severability    150154

Section 10.13

   Counterparts    151154

Section 10.14

   Headings    151154

Section 10.15

   Jurisdiction; Consent to Service of Process    151154

Section 10.16

   Confidentiality    152155

Section 10.17

   Platform; Borrower Materials    152156

Section 10.18

   Release of Liens and Guarantees    153157

Section 10.19

   Judgment Currency    154157

Section 10.20

   USA PATRIOT Act Notice    155158

Section 10.21

   Affiliate Lenders    155158

Section 10.22

   Agency of the Borrower for the Loan Parties    157160

Section 10.23

   No Advisory or Fiduciary Responsibility    157160

Section 10.24

   Acknowledgment and Consent to Bail-In of EEA Financial Institutions    158161

Section 10.25

   Marshalling; Payments Set Aside    158162

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

Exhibit A-1

   Form of Assignment and Acceptance

Exhibit A-2

   Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit A-3

   Form of Affiliate Assignment and Acceptance

Exhibit B

   Form of Administrative Questionnaire

Exhibit C

   Form of Borrowing Request

Exhibit D

   Form of Interest Election Request

Exhibit E

   Form of Note

Exhibit F

   Form of ABL Intercreditor Agreement

Exhibit G

   Form of Collateral Agreement

Exhibit H

   Form of Mortgage

Exhibit I

   Form of Compliance Certificate

Exhibit J

   Form of Certification of Consolidated Annual Budget

Exhibit K

   Form of Non-Bank Tax Certificates

Exhibit L

   Form of Assumption and Reaffirmation Agreement

Schedule 1.01A

   Permitted Restructuring Transactions

Schedule 1.01B

   Properties

Schedule 1.01C

   Mortgaged Properties

Schedule 1.01D

   Immaterial Subsidiaries

Schedule 1.01E

   Certain Conditions and Deliverables relating to Permitted Restructuring
Transactions

Schedule 2.01(a)

   Term Loan Commitments

Schedule 3.07(e)

   Options or Rights on Mortgaged Property

Schedule 3.08(a)

   Subsidiaries

Schedule 3.08(b)

   Existing Agreements Relating to Equity Interests

Schedule 3.16

   Environmental Matters

Schedule 3.21

   Insurance

Schedule 5.13

   Post-Closing Matters

Schedule 6.01

   Existing Indebtedness

Schedule 6.02(a)

   Existing Liens

Schedule 6.04

   Existing Investments

Schedule 6.07

   Transactions with Affiliates

Schedule 6.09

   Burdensome Agreements

Schedule 10.01

   Notice Information

 

v



--------------------------------------------------------------------------------

This SENIOR SECURED TERM LOAN AGREEMENT dated as of July 15, 2016 (this
“Agreement”),2016, is by and among VERSO PAPER FINANCE HOLDINGS LLC (which,
following the consummation of the Permitted Restructuring Transactions (or
applicable portion thereof) shall change its name to VERSO HOLDING LLC), a
Delaware limited liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a
Delaware limited liability company (the “Borrower”), EACH OF THE SUBSIDIARY LOAN
PARTIES party hereto, the LENDERS party hereto from time to time, BARCLAYS BANK
PLC (“Barclays”), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders and other
Secured Parties (in such capacity, the “Collateral Agent”), and BARCLAYS BANK
PLC, CITIGROUP GLOBAL MARKETS INC. AND CREDIT SUISSE SECURITIES (USA) LLC as
joint lead arrangers and joint book runners (in such capacities, the “Lead
Arrangers”).

WHEREAS, the capitalized terms used in these recitals shall have the respective
meanings set forth in Section 1.01;

WHEREAS, on January 26, 2016, Verso Corporation, Holdings, the Borrower and
certain of Verso Corporation’s Subsidiaries (including all of the initial
Subsidiary Loan Parties) (collectively, the “Debtors”) filed voluntary petitions
for relief under Chapter 11 of the Bankruptcy Code, which were administratively
consolidated as Chapter 11 Case No. 16-10163 (KG) (collectively, the “Cases”),
in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);

WHEREAS, on June 23, 2016, the Bankruptcy Court entered that certain Findings Of
Fact, Conclusions Of Law, And Order Confirming Debtors’ First Modified Third
Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code,
confirming the joint plan of reorganization for the Debtors annexed thereto as
Exhibit A (together with all exhibits, schedules, annexes, supplements and other
attachments thereto, and, to the extent amended, waived, modified or
supplemented on or after entry of such order, such amendments, waivers,
modifications or supplements that are not adverse to the rights and interests of
each of the Lead Arrangers, the Agents and the Lenders, in their capacities as
such (unless otherwise consented to in accordance with Section 4.02(q)), the
“Reorganization Plan”);

WHEREAS, the Borrower has requested that the Lenders provide term loans in an
aggregate principal amount not to exceed $220.0 million (i) for working capital
and general corporate purposes (including for Permitted Business Acquisitions)
of the Loan Parties and their Subsidiaries, including, together with a portion
of the loans made under the ABL Loan Documents, to refinance on the Closing Date
the indebtedness outstanding under the DIP ABL Credit Agreements (and to replace
or backstop letters of credit outstanding thereunder) and the DIP Term Loan
Agreement in accordance with the Reorganization Plan, (ii) to pay outstanding
allowed administrative expenses and allowed claims all in accordance with the
Reorganization Plan and (iii) to pay the Transaction Expenses; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth herein, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABL Agent” shall have the meaning assigned to the term “ABL Facility Agent” in
the ABL Intercreditor Agreement.

“ABL Credit Agreement” shall mean that certain Asset-Based Revolving Credit
Agreement, dated as of the Closing Date, by and among Holdings, the Borrower,
the other First Tier Covenant Parties party thereto, the Subsidiary Loan Parties
party thereto, the lenders party thereto and the ABL Agent, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“ABL Excess Availability” shall mean “Excess Availability” as defined in the ABL
Credit Agreement (as in effect on the Closing Date without giving effect to any
amendment, modification or waiver thereof).

“ABL Facility” shall mean the revolving credit facility evidenced by the ABL
Loan Documents, including commitments, loans and other extensions of credit
thereunder.

“ABL Intercreditor Agreement” shall mean the ABL Intercreditor Agreement, dated
as of the Closing Date, by and between the ABL Agent and the Collateral Agent,
and acknowledged by the Loan Parties, substantially in the form of Exhibit F or
such other form agreed to by the Agents and the Required Lenders that is no less
favorable to the Lenders, taken as a whole, or is otherwise approved by the
Required Lenders.

“ABL Loan Documents” shall mean the ABL Credit Agreement, any note issued or
mortgage granted thereunder, and any other “Loan Documents” (as defined in the
ABL Credit Agreement), as each such document may be amended, restated,
supplemented or otherwise modified from time to time.

“ABL Obligations” shall mean “ABL Obligations” as such term is defined in the
ABL Intercreditor Agreement.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement (or other analogous term in another Permitted Senior
Intercreditor Agreement).

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the Prime Rate in
effect on such day and (c) the Adjusted LIBO Rate for Dollars for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the London interbank offered rate administered by ICE Benchmark Administration
Limited for deposits in Dollars (as set forth by Reuters Screen LIBOR01 Page (or
otherwise on the Reuters screen) or such other commercially

 

2



--------------------------------------------------------------------------------

available source providing quotations of LIBO Rate as may be designated by the
Administrative Agent from time to time) on such day. Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article 2.

“Account” shall have the meaning assigned to such term in the Uniform Commercial
Code, and shall include any rights to payment for the sale or lease of goods or
rendition of services, whether or not they have been earned by performance.

“Account Debtor” shall mean, with respect to any Account, each person obligated
thereon.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted Consolidated Basis” shall mean the results of operations and financial
position of the Subsidiaries of Holdings on a consolidated basis in accordance
with GAAP, excluding (for the avoidance of doubt) the results of operations and
financial position of Holdings itself.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal (rounded upwards, if
necessary, to the next 1/16 of 1%) to the greater of (a) (i) the LIBO Rate in
effect for such Interest Period divided by (ii) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any, and (b) 1.00%.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and shall include any duly appointed successor in that capacity.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.

“Adverse Proceeding” shall mean any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Holdings, Borrower, any
other First Tier Covenant Party or any of their respective subsidiaries) at law
or in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims).

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided that (a) any person which owns directly or indirectly 20% or more of
the Equity Interests having ordinary voting power for the election of directors
or other members of the governing body of a person shall be deemed an Affiliate
of such person, (b) each director (or comparable manager) of a person shall be
deemed to be an Affiliate of such person and (c) each partnership in which a
person is a general partner shall be deemed an Affiliate of such person. Unless
the context otherwise requires, a reference herein to an Affiliate shall mean an
Affiliate of any Loan Party.

 

3



--------------------------------------------------------------------------------

“Affiliate Assignment and Acceptance” shall mean an Assignment and Acceptance
Agreement substantially in the form of Exhibit A-3 hereto, with such amendments
or modifications as the parties thereto may elect (but not in contravention of
any terms and conditions contained herein applicable to Affiliate Lenders) as
may be approved by the Administrative Agent.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 10.21(a).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as the same shall bemean this Senior Secured Loan
Agreement by and among Holdings, the Borrower, the other First Tier Covenant
Parties party thereto and the Subsidiary Loan Parties party hereto, the Lenders
party hereto from time to time, the Administrative Agent, the Collateral Agent,
and the Lead Arrangers, as amended by Amendment One and as may be further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Agreement Currency” shall have the meaning assigned to such term in
Section 10.19.

“All-in Yield” shall mean, as to any Loans, the yield thereon payable to all
Lenders (or other lenders, as applicable) providing such Loans in the primary
syndication thereof, as reasonably determined by the Administrative Agent (in
consultation with the Lenders), whether in the form of interest rate, margin,
original issue discount, up-front fees, rate floors or otherwise; provided that
original issue discount and up-front fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the life of such Loans);
provided, further, that “All-in Yield” shall not include arrangement,
commitment, underwriting, structuring or similar fees paid to arrangers for such
Loans and customary consent fees for an amendment paid generally to consenting
lenders.

“Amendment One” shall mean the First Amendment, dated as of December 5, 2016, to
this Agreement, among the Borrower, the other Loan Parties party thereto, the
Administrative Agent and the Lenders party thereto.

“Amendment One Effective Date” shall mean the “Amendment Effective Date” as
defined in Amendment One.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Borrower or its subsidiaries from time
to time concerning or relating to bribery or corruption.

“Applicable Collateral Agent” shall mean (i) (a) with respect to the ABL
Priority Collateral (or other analogous term in another Permitted Senior
Intercreditor Agreement, as applicable), the ABL Agent and (b) with respect to
the Non-ABL Priority Collateral (or other analogous term in another Permitted
Senior Intercreditor Agreement, as applicable), the Intercreditor Agent (as
defined in the ABL Intercreditor Agreement (or other analogous term in another
Permitted Senior Intercreditor Agreement, as applicable)), or (ii) if at any
time there is no ABL Facility then in effect, the Collateral Agent.

“Applicable Date” shall have the meaning assigned to such term in
Section 10.08(h).

 

4



--------------------------------------------------------------------------------

“Applicable Margin” shall mean for any day with respect to any Term Loan,
11% per annum in the case of any Eurocurrency Loan and 10% per annum in the case
of any ABR Loan.

“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b).

“Asset Sale” shall mean any sale, transfer or other disposition (including any
sale and leaseback of assets (including any Sale and Lease Back Transaction
permitted under Section 6.03) and any mortgage or lease of Real Property) to any
person of any asset or assets of the Borrower or any Subsidiaryany Covenant
Party.

“Assignee” shall have the meaning assigned to such term in Section 10.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 10.04), in the form of Exhibit A-1 or such
other form as shall be approved by the Administrative Agent.

“Assumption and Reaffirmation Agreement” shall have the meaning assigned to such
term in Schedule 1.01E.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended, or
any similar federal or state law for the relief of debtors.

“Bankruptcy Court” shall have the meaning assigned to such term in the recitals
hereto.

“Barclays” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is not a corporation and
is owned or managed by a single entity, the board of directors or other
governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

5



--------------------------------------------------------------------------------

“Borrower Materials” shall have the meaning assigned to such term in
Section 10.17(a).

“Borrower Notice” shall have the meaning assigned to such term in clause (h) of
the definition of “Collateral and Guarantee Requirement”.

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Minimum” shall mean $500,000.00, except in the case of ABR Loans,
$250,000.00.

“Borrowing Multiple” shall mean $500,000.00, except in the case of ABR Loans,
$100,000.00.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.

“Budget” shall have the meaning assigned to such term in Section 5.04(f).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

“Capital Advisory Fee” shall mean the fee mutually agreed among the Borrower,
the Lenders and Ducera Partners LLC as compensation for services rendered in
connection with the preparation and negotiation of this Agreement and the other
Loan Documents and for services to be rendered after the Closing Date by Ducera
Partners LLC, acting in its capacity as a Third Party Reviewer. Such Capital
Advisory Fee shall be paid by the Borrower on the Closing Date.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for the Borrower and
the SubsidiariesCovenant Parties shall not include:

(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of Holdings or a cash capital contribution to the Borrowera
First Tier Covenant Party after the Closing Date, which issuance or capital
contribution is made no more than 12 months prior to the making of such
expenditures (or, if such expenditures are contractually committed to be made
within 12 months of such issuance or capital contribution, such expenditures are
actually made within 18 months of the receipt of such proceeds);

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
SubsidiariesCovenant Parties within 12 months of receipt of such proceeds (or,
if such expenditures are contractually committed to be made within 12 months of
such receipt, such expenditures are actually made within 18 months of the
receipt of such proceeds);

 

6



--------------------------------------------------------------------------------

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that, pursuant to a written agreement, are actually paid for by a third
party (excluding Holdings, the Borrower or any Subsidiary thereofCovenant Party)
and for which neither Holdings, the Borrower nor any SubsidiaryCovenant Party
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period);

(e) [reserved];

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

(g) Investments constituting all or a portion of the purchase price of a
Permitted Business Acquisition; or

(h) the purchase of property, plant or equipment made within 12 months of the
sale of any property, plant or equipment to the extent purchased with the
proceeds of such sale (or, if such purchase is contractually committed to be
made within 12 months of such sale, such purchase is actually made within 18
months of the receipt of such proceeds).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Cases” shall have the meaning assigned to such term in the recitals hereto.

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basisCovenant Parties on an Adjusted Consolidated
Basis for any period, Interest Expense for such period, less the sum of, without
duplication, (a) pay in kind Interest Expense or other non-cash Interest Expense
(including as a result of the effects of purchase accounting), (b) to the extent
included in Interest Expense, the amortization of any debt issuance costs,
commissions, financing fees paid by, or on behalf of, the Borrower or any
Subsidiaryany Covenant Party, including such fees paid in connection with the
Transactions and the expensing of any non-recurring bridge, commitment or other
financing fees, including those paid in connection with the Transactions or any
amendment of this Agreement, (c) the amortization of debt discounts, if any, or
fees in respect of Hedging Agreements, (d) cash interest income of the Borrower
and the SubsidiariesCovenant Parties for such period and (e) the accretion or
accrual of discounted liabilities during such period.

 

7



--------------------------------------------------------------------------------

“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrower or any SubsidiaryCovenant Party cash management services for
collections, treasury management services (including controlled disbursement,
overdraft, automated clearing house fund transfer services, return items and
interstate depository network services), any demand deposit, payroll, trust or
operating account relationships, commercial credit cards, merchant card,
purchase or debit cards, non-card e-payables services, and other cash management
services, including electronic funds transfer services, lockbox services, stop
payment services and wire transfer services.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

A “Change in Control” shall be deemed to occur if:

(a) at any time, (i) Holdings shall fail to own directly, beneficially and of
record, 100% of the issued and outstanding Equity Interests of the Borrower or
any other First Tier Covenant Party (except that (x) QLICI Subsidiary may have a
separate managing member as further described in the definition of “QLICI Put /
Call Option” and (y) QLICI Subsidiary may merge with and into Holdings or
dissolve so long as such merger or dissolution is consummated in accordance with
the terms of Section 6.05(b)(v) hereof), (ii) a majority of the seats (other
than vacant seats) on the Board of Directors of Holdings shall at any time be
occupied by persons who were neither (A) nominated or approved by the Board of
Directors of Holdings or a Permitted Holder, (B) appointed by managers so
nominated or approved nor (C) appointed by a Permitted Holder, or (iii) a
“change of control” (or similar event) shall occur under the ABL Credit
Agreement or any other Material Indebtedness or any Disqualified Stock with an
aggregate principal amount or liquidation preference in excess of $25.0 million;
or

(b) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any combination of
the Permitted Holders or any “group” more than 50% of the voting interest of
which consists of Permitted Holders, shall have acquired beneficial ownership of
35% or more on a fully diluted basis of the voting interest in Holdings’ Equity
Interests.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided, however, that notwithstanding anything
herein to the contrary, (x) all requests, rules, guidelines or directives under
or issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act, all interpretations and applications thereof and any compliance
by a Lender with any request or directive relating thereto and (y) all requests,
rules, guidelines or directives promulgated under or in connection with, all
interpretations and applications of, and any compliance by a Lender with any
request or directive promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States of America or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case under clauses (x) and (y) be deemed to
be a “Change in Law”.

 

8



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 10.09.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term Loans or Extended Term
Loans; and (b) when used in respect of any Commitment, whether such Commitment
is in respect of Term Loans or Extended Term Loans. Loans that have different
terms and conditions (together with the Commitments in respect thereof) shall be
construed to be in different Classes.

“Class Loans” shall have the meaning assigned to such term in Section 10.08(h).

“Closing Date” shall mean the first Business Day on which all of the conditions
precedent set forth in Section 4.02 are satisfied or waived in accordance with
Section 10.08.

“Co-Investors” shall mean each beneficial owner of at least 4.0% of the Equity
Interests of Verso Corporation immediately after the consummation of the
Transactions.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of any Agent or any Subagent for the benefit of the
Secured Parties pursuant to any Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement and shall include any duly appointed
successor in that capacity.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of the Closing Date, among Holdings, the Borrower, each other First Tier
Covenant Party, each Subsidiary Loan Party, the Collateral Agent, and the other
parties thereto, substantially in the form of Exhibit G or such other form
agreed to by the Administrative Agent and the Collateral Agent (in consultation
with the Lenders), as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Section 5.10(f) hereof and any Intercreditor Agreement) and,
with respect to the requirements described below on the Closing Date, subject to
Section 5.13:

(a) on the Closing Date, the Collateral Agent shall have received (i) from
Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement, duly executed and delivered on behalf of such person and
(ii) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral, if any,
that is a Subsidiary of the BorrowerHoldings but is not a Loan Party;

(b) on the Closing Date, (i) the Collateral Agent shall have received a pledge
of all the issued and outstanding Equity Interests of (x) the Borrower and
(y) each Subsidiary owned on the Closing Date directly by the Borrower or any
Subsidiary Loan Party, and (ii) the Applicable Collateral Agent (or such other
person as is provided in the ABL Intercreditor Agreement) shall have received
all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

 

9



--------------------------------------------------------------------------------

(c) (i) all Indebtedness of Holdings, the Borrower and each SubsidiaryCovenant
Party having, in the case of each instance of Indebtedness, an aggregate
principal amount in excess of $5.0 million and in the case of all such
Indebtedness an aggregate principal amount in excess of $15.0 million (other
than (A) Indebtedness consisting of current liabilities among the Loan Parties
incurred in the ordinary course of business in connection with the cash
management operations of Holdings and its subsidiaries or (B) to the extent that
a pledge of such promissory note or instrument would violate applicable law)
that is owing to any Loan Party shall be evidenced by a promissory note or an
instrument and shall have been pledged pursuant to the Collateral Agreement (or
other applicable Security Document as reasonably required by the Administrative
Agent (in consultation with the Lenders)) and (ii) the Applicable Collateral
Agent (or such other person as is provided in the ABL Intercreditor Agreement)
shall have received all such promissory notes or instruments, together with note
powers or other instruments of transfer with respect thereto endorsed in blank;

(d) in the case of any person that becomes a First Tier Covenant Party or a
Subsidiary Loan Party after the Closing Date, the Collateral Agent shall have
received a supplement to each of the Collateral Agreement and each applicable
Intercreditor Agreement, in the form specified therein, duly executed and
delivered on behalf of such First Tier Covenant Party or Subsidiary Loan Party;

(e) after the Closing Date, (i) (A) all the outstanding Equity Interests of any
person that becomes a First Tier Covenant Party or a Subsidiary Loan Party after
the Closing Date, (B) subject to the definition of “Excluded Assets” set forth
in Section 5.10(f), all the Equity Interests that are acquired by a Loan Party
after the Closing Date and (C) in accordance with Section 5.13, all of the
Equity Interests of CWPC, shall have been pledged pursuant to the Collateral
Agreement; provided that in no event shall more than 65% of the issued and
outstanding voting Equity Interests and 100% of non-voting Equity Interests of
any “first-tier” Foreign Subsidiary or any FSHCO directly owned by such Loan
Party be pledged to secure the Obligations, and in no event shall any of the
issued and outstanding voting Equity Interests of any Foreign Subsidiary that is
not a “first-tier” Foreign Subsidiary of a Loan Party be pledged to secure the
Obligations, and (ii) the Applicable Collateral Agent (or such other person as
is provided in the ABL Intercreditor Agreement) shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(f) except as otherwise contemplated by any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, and filings
with the United States Copyright Office and the United States Patent and
Trademark Office, and all other actions required by law or reasonably requested
by the Collateral Agent or the Administrative Agent (in consultation with the
Lenders) to be filed, registered or recorded to create the Liens intended to be
created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been filed, registered or
recorded or delivered to the Applicable Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(g) on the Closing Date, or as soon as reasonably practicable after the Closing
Date but in any event within 120 days following the Closing Date (or such longer
time as the Administrative Agent

 

10



--------------------------------------------------------------------------------

(in consultation with the Lenders) shall agree taking into account the
requirement to obtain a Flood Certificate pursuant to clause (h) below), the
Borrower and each Loan Party shall deliver, or cause to be delivered, to the
Collateral Agent, (i) counterparts of each Mortgage (and any related Security
Documents) to be entered into with respect to each Mortgaged Property set forth
on Schedule 1.01C, duly executed and delivered by the record owner of such
Mortgaged Property and suitable for recording or filing, which Mortgages the
Borrower or its Subsidiariessuch Loan Party shall cause to be recorded or filed
in such manner and such place as is required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent granted pursuant
to such Mortgages and shall pay in full all taxes, fees and other charges
payable in connection therewith, (ii) opinions of local counsel (which counsel
shall be reasonably acceptable to the Collateral Agent), delivered to the
Collateral Agent and the Required Lenders, addressing customary matters as
determined by the Collateral Agent in its reasonable discretion, which opinions
may contain customary qualifications reasonably satisfactory to the Collateral
Agent and shall otherwise be in form and substance reasonably satisfactory to
the Collateral Agent, (iii) copies of the existing surveys (if any) with respect
to each Mortgaged Property, redated and certified to the Collateral Agent, and
to the extent no survey exists, a new survey of each such Mortgaged Property,
certified to the Collateral Agent, which new surveys shall comply with the
Minimum Standard Detail Requirements for ALTA/NSPS Land Title Surveys (effective
February 23, 2016) and shall include all “Table A” items as the Collateral Agent
and Required Lenders shall reasonably request, (iv) a fully paid policy of title
insurance (written on the ALTA 2006 Extended Coverage Loan Policy form or such
other substantially equivalent form as the Collateral Agent shall approve in its
commercially reasonable but sole discretion) (or “pro forma” or marked up
commitment having the same effect as such title insurance policy) (A) in a form
satisfactory to the Collateral Agent in its sole and absolute discretion,
insuring the Lien of such Mortgage as a valid Lien on the Mortgaged Property
described therein, free of any other Liens except (subject to the exceptions in
Section 6.02) Permitted Liens, together with such endorsements (including zoning
endorsements where available) as the Collateral Agent may request or agree to in
its commercially reasonable but sole discretion (including, for the avoidance of
doubt, so called “pro tanto” endorsements aggregating coverage for this
Agreement and the ABL Credit Agreement, if available) and any such coinsurance
and reinsurance (with provisions for direct access) as shall be required by the
Collateral Agent in its commercially reasonable but sole discretion, (B) in an
amount satisfactory to the Collateral Agent and the Required Lenders in their
commercially reasonable but sole discretion, and (C) issued by a nationally
recognized title insurance company reasonably satisfactory to the Collateral
Agent (individually and collectively, as the context may require, the “Title
Policy”), (v) to the extent FIRREA requires an appraisal after the Closing Date
due to a Change in Law, an appraisal complying with the requirements of FIRREA
prepared by a third-party appraiser reasonably selected by the Collateral Agent
(at the direction of the Required Lenders), (vi) [reserved], (vii) subject to
the Borrowerapplicable Loan Party’s commercially reasonable efforts, a tenant
estoppel certificate from the tenant under any lease of all or a portion of any
Mortgaged Property, in form reasonably acceptable to the Collateral Agent,
(viii) for any Mortgaged Property for which a zoning endorsement is not
available, a zoning opinion letter or municipality zoning letter in form
reasonably acceptable to the Collateral Agent, and (ix) other documents
including, but not limited to, any consents, agreements and confirmations of
third parties, as the Collateral Agent may reasonably request with respect to
any such Mortgages or Mortgaged Property;

 

11



--------------------------------------------------------------------------------

(h) on the Closing Date, or to the extent not satisfied on the Closing Date, in
accordance with Section 5.13, and, with respect to any Real Property proposed to
become Mortgaged Property after the Closing Date, promptly prior to it
constituting Collateral, the Borrower and each Loan Party shall deliver to the
Collateral Agent (and the Collateral Agent shall deliver to each Lender):

(i) a completed Flood Certificate with respect to each Mortgaged Property, which
Flood Certificate shall (x) be addressed to the Collateral Agent and
(y) otherwise comply with the Flood Program;

(ii) if such Flood Certificate states that such Mortgaged Property has
improvements located in a Flood Zone, the Borrower’s written acknowledgment of
receipt of written notification from the Collateral Agent (x) as to the
existence of such Mortgaged Property within a Flood Zone and (y) as to whether
the community in which each Mortgaged Property is located is participating in
the Flood Program (the “Borrower Notice”); and

(iii) if such Mortgaged Property has improvements located in a Flood Zone and is
located in a community that participates in the Flood Program, evidence that the
Borrower and other Loan Parties have obtained flood insurance, either by
purchase of a policy through the National Flood Insurance Program or by purchase
of private flood insurance, that is in compliance with all applicable
requirements of the Flood Program (the “Evidence of Flood Insurance”);

(i) on the Closing Date or, to the extent not satisfied on the Closing Date, in
accordance with Section 5.13, the Collateral Agent shall have received evidence
of the Insurance and liability insurance required by the terms of this Agreement
and, subject to Section 5.10(f), the Mortgages;

(j) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(k) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 5.10.

“Commitments” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its

 

12



--------------------------------------------------------------------------------

Conduit Lender; provided, further, that no Conduit Lender shall (a) be entitled
to receive any greater amount pursuant to Sections 2.12, 2.13, 2.14 or 10.05
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender unless the designation of
such Conduit Lender is made with the prior written consent of the Borrower (not
to be unreasonably withheld or delayed), which consent shall specify that it is
being made pursuant to the proviso in the definition of Conduit Lender and
provided that the designating Lender provides such information as the Borrower
reasonably requests in order for the Borrower to determine whether to provide
its consent or (b) be deemed to have any Commitment.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money, all obligations evidenced by bonds, debentures, notes or similar
instruments, Disqualified Stock, Indebtedness in respect of the deferred
purchase price of property or services and all Guarantees of Indebtedness
described in this definition of the Borrower and the SubsidiariesCovenant
Parties determined on a consolidated basisan Adjusted Consolidated Basis on such
date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication:

(a) any net-after tax extraordinary gains or losses or income or expense or
charge (less all fees and expenses related thereto) shall be excluded;

(b) any net after-tax income or loss from disposed, abandoned, closed or
discontinued operations and any net after-tax gain or loss on disposal of
disposed, abandoned, closed or discontinued operations shall be excluded;

(c) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded;

(d) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
Hedging Agreements or other derivative instruments shall be excluded;

(e) (i) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof in respect
of such period, (ii) [reserved], (iii) the Net Income of any person or any
Unrestricted Subsidiary accrued prior to the date it becomes a subsidiary of the
Borrowera First Tier Covenant Party or is redesignated a Subsidiary, as
applicable, or is merged into or consolidated with the Borrower, any other First
Tier Covenant Party or any of itsthe Subsidiaries or that person’s assets are
acquired by

 

13



--------------------------------------------------------------------------------

the Borrower, any other First Tier Covenant Party or any of itsthe Subsidiaries
shall be excluded and (iv) the Net Income of any Subsidiary of the Borrower to
the extent that the declaration or payment of dividends or similar distributions
by that Subsidiary of that income is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, shall be
excluded;

(f) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period;

(g) effects of purchase accounting adjustments in component amounts required or
permitted by GAAP, resulting from the application of purchase accounting in
relation to any acquisition permitted hereunder consummated after the Closing
Date shall be excluded;

(h) any non-cash impairment charges or asset write-offs resulting from the
application of Accounting Standards Codification (“ASC”) 350, Intangibles —
Goodwill and Other or ASC 360, Property, Plant, and Equipment, and the
amortization of intangibles pursuant to ASC 805, Business Combinations (other
than non-cash impairment charges or asset write-offs attributable to inventory
or accounts receivable), shall be excluded;

(i) any non-cash expenses realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock
grants or other rights to officers, directors and employees of such person or
any of its subsidiaries shall be excluded;

(j) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded;

(k) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded;

(l) any currency translation gains and losses related to currency remeasurements
of Indebtedness, and any net loss or gain resulting from Hedging Agreements for
currency exchange risk, shall be excluded;

(m) (i) the non-cash portion of “straight-line” rent expense shall be excluded
and (ii) the cash portion of “straight-line” rent expense that exceeds the
amount expensed in respect of such rent expense shall be included;

(n) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded; provided that any proceeds of
such reimbursement when received shall be excluded from the calculation of
Consolidated Net Income to the extent the expense reimbursed was previously
excluded pursuant to this clause (n); and

 

14



--------------------------------------------------------------------------------

(o) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries,Covenant Parties determined in
accordance with GAAPon an Adjusted Consolidated Basis, as set forth on the
consolidated balance sheet of the BorrowerHoldings (or other entity whose
financial statements are delivered pursuant to Section 5.04) as of the last day
of the fiscal quarter most recently ended for which financial statements have
been (or were required to be) delivered pursuant to Section 5.04(a) or (b) (or
for any date prior to the date of the first requirement under Section 5.04(a) or
(b), the consolidated balance sheet for the fiscal quarter ended March 31,
2016); provided that in each case, such amount shall be calculated on a Pro
Forma Basis after giving effect to any acquisition or disposition of assets that
may have occurred on or after such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Covenant Parties” shall mean the First Tier Covenant Parties and each of their
Subsidiaries.

“Credit Event” shall have the meaning assigned to such term in Article 4.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) the cumulative amount of net cash proceeds from the sale of Equity Interests
(other than Disqualified Stock) of Holdings or any Parent Entity after the
Closing Date and on or prior to such time (including upon exercise of warrants
or options) which proceeds have been contributed as common equity to the capital
of the Borrowera First Tier Covenant Party not previously applied for a purpose
other than use in the Cumulative Credit; provided that this clause (a) shall
exclude sales of Equity Interests financed as contemplated by Section 6.04(o)
and, any amounts used to finance the payments or distributions in respect of any
Junior Financing pursuant to Section 6.09(b), and amounts contributed under
Section 6.06(i), plus

(b) 100% of the aggregate amount of contributions to the common capital of the
Borrowera First Tier Covenant Party received in cash after the Closing Date
(subject to the same exclusions as are applicable to clause (a) above); provided
that the Borrower and the SubsidiariesCovenant Parties shall be in Pro Forma
Compliance, minus

(c) any amounts thereof used to make Investments pursuant to Section 6.04(i)(y)
after the Closing Date prior to such time, minus

(d) payments or distributions in respect of Junior Financings, Permitted
Unsecured Financings or other Indebtedness pursuant to Section 6.09(b)(i)(E)(1)
(other than payments made with proceeds from the issuance of Equity Interests
that were excluded from the calculation of the Cumulative Credit pursuant to
clause (a) above), minus

 

15



--------------------------------------------------------------------------------

(e) payments made in respect of Plan or Withdrawal Liability pursuant to
Section 6.09(d) after the Closing Date, minus

(f) the amount of any Restricted Payments pursuant to Section 6.06(g) after the
Closing Date.

“Cure Amount” shall have the meaning assigned to such term in Section 8.02.

“Cure Right” shall have the meaning assigned to such term in Section 8.02.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basisCovenant Parties on an Adjusted Consolidated Basis at any
date of determination, all assets (other than cash and Permitted Investments or
other cash equivalents) that would, in accordance with GAAP, be classified on a
consolidatedthe balance sheet of the Borrower and the SubsidiariesCovenant
Parties on an Adjusted Consolidated Basis as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits.

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basisCovenant Parties on an Adjusted Consolidated
Basis at any date of determination, all liabilities that would, in accordance
with GAAP, be classified on a consolidated balance sheet of the Borrower and the
SubsidiariesCovenant Parties on an Adjusted Consolidated Basis as current
liabilities at such date of determination, other than: (a) the current portion
of any Indebtedness, (b) accruals of Interest Expense (excluding Interest
Expense that is due and unpaid) and (c) accruals for current or deferred Taxes
based on income or profits.

“CWPC” shall mean Consolidated Water Power Company, a Wisconsin corporation.

“Debt Fund Affiliate Lender” shall mean any Affiliate of Holdings, the
Borrowerany First Tier Covenant Party, or any of their respective subsidiaries
(other than (i) Holdings, the Borrowerany First Tier Covenant Party or any of
their respective subsidiaries, (ii) any natural person and (iii) any of the
Lenders party hereto as of the Closing Date or to whom allocations were made
prior to the Closing Date and that become party hereto within 5 Business Days of
the Closing Date and, in each case of this sub-clause (iii), their respective
Affiliates): (a) that is a bona fide debt fund or an investment vehicle that is
primarily engaged in, or advises funds or other investment vehicles that are
primarily engaged in, making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and (b) with respect to which no Affiliate of Holdings, the
Borrowerany First Tier Covenant Party or any of their respective subsidiaries
(other than Affiliates of the type described in clause (a) above), directly or
indirectly, possesses the power to direct or cause the direction of the
investment policies of such entity.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basisCovenant Parties on an Adjusted Consolidated Basis for any
period, Cash Interest Expense for such period plus scheduled principal
amortization of Consolidated Debt (other than the Loans) for such period.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

 

16



--------------------------------------------------------------------------------

“Debtors” shall have the meaning assigned to such term in the recitals hereto.

“Default” shall mean any event or condition that upon notice, lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of its Loans required to be funded by it hereunder within three Business
Days of the date required to be funded by it hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent shall be specifically
identified in such writing) has not been satisfied, (b) has otherwise failed to
pay over to the Agents or any other Lender any other amount required to be paid
by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, (c) has notified any Borrower, the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect,
(d) has failed, within three Business Days after request by the Administrative
Agent or the Borrower, acting in good faith, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such person.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of the Subsidiariesany Covenant Party in connection with an
Asset Sale that is so designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer of the Borrower, setting forth the
basis of such valuation, less the amount of cash or cash equivalents received in
connection with a subsequent sale of any such Designated Non-Cash Consideration.

“DIP ABL Credit Agreements” shall mean (i) the Superpriority Senior
Debtor-in-Possession Asset-Based Revolving Credit Agreement, dated as of
January 26, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified on or prior to the date of this Agreement), among NewPage
Investment Company LLC, NewPage Corporation, certain subsidiaries of NewPage
Corporation, the lenders party thereto from time to time, Barclays Bank

 

17



--------------------------------------------------------------------------------

PLC, as administrative agent and as collateral agent, BMO Harris Bank N.A., as
co-collateral agent, Wells Fargo Bank, National Association, as syndication
agent, and Barclays Bank PLC, BMO Capital Markets Corp. and Wells Fargo Bank,
National Association, as joint lead arrangers and joint book runners, and
(ii) the Superpriority Secured Debtor-in-Possession Credit Agreement, dated as
of January 26, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified on or prior to the date of this Agreement), among Holdings,
the Borrower, certain subsidiaries of the BorrowerHoldings, the lenders party
thereto from time to time, Citibank, N.A., as administrative agent, and
Citigroup Global Markets Inc., Barclays Bank PLC and Credit Suisse Securities
(USA) LLC, as co-syndication agents, joint bookrunners and joint lead arrangers.

“DIP Term Loan Agreement” shall mean the Superpriority Senior
Debtor-in-Possession Term Loan Agreement, dated as of January 26, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified on
or prior to the date of this Agreement), by and among NewPage Investment Company
LLC, NewPage Corporation, certain subsidiaries of NewPage Corporation, the
lenders party thereto from time to time and Barclays Bank PLC, as administrative
agent, collateral agent, lead arranger and bookrunner.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) either mandatorily or at the option of the holders
thereof, is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date;
provided, however, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible or exchangeable or are so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided, further, however, that if such Equity
Interests are issued to any employee or to any plan for the benefit of employees
of the Borrower or the SubsidiariesCovenant Parties or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because they may be required to be repurchased by the Borrowera Covenant Party
in order to satisfy applicable statutory or regulatory obligations or as a
result of such employee’s termination, death or disability; provided, further,
however, that any class of Equity Interests of such person that by its terms
provides that obligations thereunder will be satisfied by delivery of Equity
Interests that are not Disqualified Stock shall not be deemed to be Disqualified
Stock; provided further, however, that any Equity Interests constituting
Qualified Equity Interests when issued shall not cease to constitute Qualified
Equity Interests as a result of the subsequent extension of the Latest Maturity
Date.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the applicable date of determination)
for the purchase of Dollars with such currency.

 

18



--------------------------------------------------------------------------------

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basisCovenant Parties on an Adjusted Consolidated Basis for any
period, the Consolidated Net Income of the Borrower and the SubsidiariesCovenant
Parties for such period, plus

(a) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) through (ix) of this clause
(a) reduced such Consolidated Net Income (and were not excluded therefrom) for
the respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the SubsidiariesCovenant Parties for such period, including, without limitation,
state, franchise and similar taxes, foreign withholding taxes and Tax
Distributions made by the Borrowera First Tier Covenant Party, as applicable,
during such period;

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
SubsidiariesCovenant Parties for such period (net of interest income of the
Borrower and the SubsidiariesCovenant Parties for such period);

(iii) depreciation and amortization expenses of the Borrower and the
SubsidiariesCovenant Parties for such period, including the amortization of
intangible assets, deferred financing fees and capitalized software expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits;

(iv) any expenses or charges (other than depreciation or amortization expense as
described in clause (a)(iii) above) related to any issuance of Equity Interests,
Investment, acquisition, disposition or recapitalization permitted hereunder or
the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including such fees, expenses or charges related to the Obligations
or the obligations in connection with the ABL Credit Agreement and any amendment
or other modification of the Obligations or the obligations in connection with
the ABL Credit Agreement or other Indebtedness;

(v) (1) business optimization expenses and other restructuring charges or
reserves (which, for the avoidance of doubt, shall include, without limitation,
the effect of inventory optimization programs, plant closures, facility
consolidations or reconfigurations, retention, severance, systems establishment
costs and excess pension charges); provided that (A) with respect to each
business optimization expense or other restructuring charge or reserve, the
Borrower shall have delivered to the Administrative Agent a certificate of a

 

19



--------------------------------------------------------------------------------

Financial Officer specifying and quantifying such expense or charge or reserve
and (B) the amounts described in this clause (a)(v)(1) in respect of cash
expenses, charges or reserves, together with the amounts described in clause
(a)(vi), clause (a)(ix) and clause (a)(x) hereof and pursuant to the definition
of “Pro Forma Basis”, shall not exceed in any four-quarter period the greater of
$25.0 million and 10% of EBITDA (calculated without giving effect to the
addbacks set forth in this clause (a)(v)(1), clause (a)(vi), clause (a)(ix) and
clause (a)(x) and pursuant to the definition of “Pro Forma Basis”) (which cap,
for the avoidance of doubt, shall not apply to non-cash expenses, losses,
charges or reserves or to expenses, losses, charges or reserves incurred for
periods preceding the Closing Date) and (2) solely for purposes of calculating
the Financial Performance Covenant (and not for any other purposes hereunder,
including determining Pro Forma Compliance with the Financial Performance
Covenant), additional business optimization expenses and other restructuring
charges or reserves (which, for the avoidance of doubt, shall include, without
limitation, the effect of inventory optimization programs, plant closure,
facility consolidations or reconfigurations, retention, severance, systems
establishment costs and excess pension charges); provided that (A) with respect
to each business optimization expense or other restructuring charge or reserve,
the Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer specifying and quantifying such expense or charge or reserve
and (B) the amounts described in this clause (a)(v)(2) in respect of cash
expenses, charges or reserves shall not exceed $65.0 million during the term of
this Agreement;

(vi) non-recurring or unusual losses, expenses, charges or reserves, including
costs of entry into new product lines, acquisition integration costs,
curtailments or modifications to pension and post-retirement employee benefit
plans in connection with any acquisition permitted hereunder and facilities
opening costs; provided that the amounts described in this clause (a)(vi) in
respect of cash expenses, charges or reserves, together with the amounts
described in clause (a)(v)(1), clause (a)(ix) and clause (a)(x) hereof and
pursuant to the definition of “Pro Forma Basis”, shall not exceed in any
four-quarter period the greater of $25.0 million and 10% of EBITDA (calculated
without giving effect to the addbacks set forth in this clause (a)(vi), clause
(a)(v)(1), clause (a)(ix) and clause (a)(x) and pursuant to the definition of
“Pro Forma Basis”) (which cap, for the avoidance of doubt, shall not apply to
non-cash expenses, losses, charges or reserves or to expenses, losses, charges
or reserves incurred for periods preceding the Closing Date);

(vii) Transaction Expenses;

(viii) any other non-cash charges; provided that, for purposes of this clause
(a)(viii), any non-cash charges or losses shall be treated as cash charges or
losses in any subsequent period during which cash disbursements attributable
thereto are made (but excluding for the avoidance of doubt, amortization of a
prepaid item that was paid in a prior period);

(ix) non-operating expenses, provided that (A) the Borrower shall have delivered
to the Administrative Agent a certificate of a Financial Officer with respect to
any adjustment to EBITDA pursuant to this clause (a)(ix) and (B) the amounts
described in this clause (a)(ix), together with the amounts described in clause
(a)(v)(1), clause (a)(vi) and clause (a)(x) hereof and pursuant to the
definition of “Pro Forma Basis”, shall not exceed in any

 

20



--------------------------------------------------------------------------------

four-quarter period the greater of $25.0 million and 10% of EBITDA (calculated
without giving effect to the addbacks set forth in this clause (a)(ix), clause
(a)(v)(1), clause (a)(vi) and clause (a)(x) and pursuant to the definition of
“Pro Forma Basis”) (which cap, for the avoidance of doubt, shall not apply to
non-cash expenses, losses, charges or reserves or to expenses, losses, charges
or reserves incurred for periods preceding the Closing Date);

(x) (A) expenses and losses incurred from curtailments or modifications to
pension and post-retirement employee benefit plans in connection with any
acquisition permitted under this Agreement and (B) excess pension charges,
provided that the amounts described in this clause (a)(x), together with the
amounts described in clause (a)(v)(1), clause (a)(vi) and clause (a)(ix) hereof
and pursuant to the definition of “Pro Forma Basis”, shall not exceed in any
four-quarter period the greater of $25.0 million and 10% of EBITDA (calculated
without giving effect to the addbacks set forth in this clause (a)(x), clause
(a)(v)(1), clause (a)(vi) and clause (a)(ix) and pursuant to the definition of
“Pro Forma Basis”) (which cap, for the avoidance of doubt, shall not apply to
non-cash expenses, losses, charges or reserves or to expenses, losses, charges
or reserves incurred for periods preceding the Closing Date); and

(xi) fees, costs, charges and expenses incurred in connection with the Cases;

minus

(b) the sum of (without duplication and to the extent the amounts described in
this clause (b) (other than clause (2)) increased such Consolidated Net Income
for the respective period for which EBITDA is being determined) (1) non-cash
items increasing Consolidated Net Income of the Borrower and the
SubsidiariesCovenant Parties for such period (excluding (A) any such non-cash
gains with respect to cash actually received in a prior period and (B) any
non-cash gains that represent the reversal of, or cash reserve for, anticipated
cash charges in any prior period (other than any such accruals or cash reserves
that have been added back to Consolidated Net Income in calculating EBITDA in
accordance with this definition)), (2) cash disbursements in respect of non-cash
charges added back to EBITDA in such period (or any prior period) pursuant to
clause (a)(viii) above and (3) non-recurring or unusual gains.

For all purposes hereunder, EBITDA for the fiscal month ended June 30, 2015
shall be deemed to be $23,004,000, EBITDA for the fiscal month ended July 31,
2015 shall be deemed to be $17,223,000, EBITDA for the fiscal month ended
August 31, 2015 shall be deemed to be $17,937,000, EBITDA for the fiscal month
ended September 30, 2015 shall be deemed to be $49,457,000, EBITDA for the
fiscal month ended October 31, 2015 shall be deemed to be $30,263,000, EBITDA
for the fiscal month ended November 30, 2015 shall be deemed to be $12,188,000,
EBITDA for the fiscal month ended December 31, 2015 shall be deemed to be
$18,285,000, EBITDA for the fiscal month ended January 31, 2016 shall be deemed
to be $6,792,000, EBITDA for the fiscal month ended February 29, 2016 shall be
deemed to be $17,788,000, EBITDA for the fiscal month ended March 31, 2016 shall
be deemed to be $15,320,000, EBITDA for the fiscal month ended April 30, 2016
shall be deemed to be $13,988,000, and EBITDA for the fiscal month ended May 31,
2016 shall be deemed to be $13,596,000.

 

21



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall have the meaning assigned to such term in the
Reorganization Plan.

“Energy Holdings” shall mean Verso Energy Holding LLC, a Delaware limited
liability company to be formed prior to or substantially concurrently with the
date of the Assumption and Reaffirmation Agreement.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Claim” shall mean any notice of investigation, written notice,
notice of violation, claim, request for information, complaint, action, suit,
proceeding, demand, abatement order or other written order or directive, by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of or liability under any
Environmental Law, (ii) in connection with any Release or alleged Release of
Hazardous Material or (iii) in connection with any actual or alleged damage,
injury, threat or harm to health or safety (to the extent relating to the
Environment or Hazardous Materials), natural resources or the Environment.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, agreements, permits, decrees or
judgments, promulgated or entered into by any Governmental Authority, relating
in any way to the Environment, preservation or reclamation of natural resources,
pollution, the generation, management, presence, Release or threatened Release
of, or exposure to, any Hazardous Material or to health and safety matters (to
the extent relating to the Environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 

22



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrowera First Tier Covenant Party or a
Subsidiary, is treated as a single employer under Section 414(b) or (c) of the
Code, or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean: (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to meet the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA, whether or not waived; (c) a determination that
any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the incurrence by Holdings,
the Borrower, a Subsidiaryany Covenant Party or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (f) the receipt by Holdings, the Borrower, a Subsidiaryany
Covenant Party or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (g) the incurrence
by Holdings, the Borrower, a Subsidiaryany Covenant Party or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; (h) the receipt by Holdings, the Borrower, a
Subsidiaryany Covenant Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from Holdings, the Borrower, a Subsidiaryany
Covenant Party or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or terminated, within the meaning of Title
IV of ERISA or the existence of conditions that place any Multiemployer Plan in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); (i) the conditions for imposition of a lien under
Section 403(k) of the Code or Section 303(k) or 4068 of ERISA shall have been
met with respect to any Plan; or (j) the withdrawal of any of Holdings, the
Borrower, a Subsidiaryany Covenant Party or any ERISA Affiliate from a Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
2.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

 

23



--------------------------------------------------------------------------------

“Evidence of Flood Insurance” shall have the meaning assigned to such term in
clause (h) of the definition of the term “Collateral and Guarantee Requirement”.

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basisCovenant Parties on an Adjusted Consolidated Basis for
any Applicable Period, an amount, not less than zero in the aggregate, equal to
EBITDA of the Borrower and the Subsidiaries on a consolidated basisCovenant
Parties on an Adjusted Consolidated Basis for such Applicable Period, minus,
without duplication:

(a) Debt Service for such Applicable Period;

(b) any cash gains or income with respect to Asset Sales made in such Applicable
Period that is included in EBITDA for such Applicable Period, to the extent the
proceeds thereof have been applied to repay the Loans pursuant to
Section 2.08(b);

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basisCovenant Parties on an Adjusted Consolidated Basis during such
Applicable Period that are paid in cash (and not financed with the proceeds of
Indebtedness other than the ABL Facility) and (ii) the aggregate consideration
paid in cash during the Applicable Period in respect of Permitted Business
Acquisitions and other Investments permitted hereunder (and, in each case, not
financed with the proceeds of Indebtedness other than the ABL Facility) less any
amounts received in respect thereof as a return of capital;

(d) Capital Expenditures that the Borrower or any Subsidiaryany Covenant Party
shall, during such Applicable Period which begins after January 1, 2017, become
obligated to pay in cash (and not financed with the proceeds of Indebtedness
other than the ABL Facility) but that are not made during such Applicable Period
(to the extent permitted under this Agreement); provided that (i) the Borrower
shall deliver a certificate to the Administrative Agent not later the date of
the applicable Excess Cash Flow payment to be made after the end of such
Applicable Period, signed by a Responsible Officer of the Borrower and
certifying that such Capital Expenditures and the delivery of the related
equipment will be made in the following Applicable Period, and (ii) any amount
so deducted shall not be deducted again in a subsequent Applicable Period;

(e) Taxes and Tax Distributions paid in cash by the Borrower and its
Subsidiaries on a consolidated basisCovenant Parties on an Adjusted Consolidated
Basis during such Applicable Period or, commencing with any Applicable Period
which begins after January 1, 2017, that will be paid within three months after
the close of such Applicable Period; provided that with respect to any such
amounts to be paid after the close of such Applicable Period, (i) any amount so
deducted shall not be deducted again in a subsequent Applicable Period, and
(ii) appropriate reserves shall have been established in accordance with GAAP;

(f) an amount equal to any increase in Working Capital of the Borrower and the
SubsidiariesCovenant Parties for such Applicable Period;

(g) cash expenditures made in respect of Hedging Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense (but solely to the extent not funded with the proceeds of
Indebtedness or any Net Proceeds of any Asset Sales);

 

24



--------------------------------------------------------------------------------

(h) permitted dividends or distributions or repurchases of its Equity Interests
paid in cash by the Borrowera First Tier Covenant Party during such Applicable
Period and permitted dividends paid in cash by any Subsidiary to any person
other than the Borrower or any of the SubsidiariesCovenant Parties during such
Applicable Period, in each case in accordance with Section 6.06, but solely to
the extent not funded with the proceeds of Indebtedness or any Net Proceeds of
any Asset Sales;

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as noncash reductions of Net Income that were not added
back in determining EBITDA of the Borrower and the SubsidiariesCovenant Parties
in a prior Applicable Period and to the extent such noncash reductions reduced
Excess Cash Flow in such prior Applicable Period (provided that any reduction in
any Excess Cash Flow Interim Period (other than the six month period ended
December 31, 2016) shall not be given effect for purposes of any calculation for
any Excess Cash Flow Period, but solely to the extent not funded with the
proceeds of Indebtedness other than the ABL Facility or any Net Proceeds of any
Asset Sales;

(j) any Net Income attributable to any distributions made in such period that is
included in EBITDA for such Applicable Period with respect to the proceeds of
dispositions subject to Section 5.14 during the Applicable Period to the extent
the proceeds thereof have been applied to repay the Loans;

(k) the amount related to items that were added to or excluded from Net Income
in calculating EBITDA to the extent such items represented a cash payment (which
had not reduced Excess Cash Flow upon the accrual thereof in a prior Applicable
Period), by the Borrower and the SubsidiariesCovenant Parties pursuant to the
express provisions of the definitions of Consolidated Net Income or EBITDA, in
each case on a consolidated basisan Adjusted Consolidated Basis during such
Applicable Period; and

(l) cash payments or contributions required to be made during such Applicable
Period in respect of any funding with respect to any Plan or for any Withdrawal
Liability (net of any deductions from Net Income that are not added back in
calculating EBITDA during such period in respect of such payments or
contributions)(but not, for the avoidance of doubt, any voluntary payments or
contributions made during such Applicable Period in respect of any funding with
respect to any Plan or for any Withdrawal Liability);

plus, without duplication,

(i) an amount equal to any decrease in Working Capital for such Applicable
Period,

(ii) all amounts referred to in clauses (c) and (d) above to the extent funded
with the proceeds of the issuance or the incurrence of Indebtedness (including
Capital Lease Obligations and purchase money Indebtedness, but excluding, solely
as relating to Capital Expenditures, proceeds of extensions of credit under the
ABL Credit Agreement or other revolving credit facility), the sale or issuance
of any Equity Interests (including any capital contributions) and any loss,
damage, destruction or condemnation of, or any sale, transfer or other
disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of any asset or assets, in each case to
the extent there is a corresponding deduction from Excess Cash Flow above,

 

25



--------------------------------------------------------------------------------

(iii) to the extent any permitted Capital Expenditures referred to in clause
(d) above and the delivery of the related equipment do not occur in the
following Applicable Period of the Borrower specified in the certificate of the
Borrower provided pursuant to clause (d) above, the amount of such Capital
Expenditures that were not so made in such following Applicable Period,

(iv) cash payments received in respect of Hedging Agreements during such
Applicable Period to the extent (A) not included in the computation of EBITDA or
(B) such payments do not reduce Cash Interest Expense,

(v) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period,

(vi) to the extent deducted in the computation of EBITDA, cash interest income,
and

(vii) the amount related to items that were deducted from or excluded from Net
Income in connection with calculating EBITDA to the extent such items
represented cash received by the Borrower or any Subsidiaryany Covenant Party
pursuant to the express provisions of the definitions of Consolidated Net Income
or EBITDA.

“Excess Cash Flow Interim Period” shall mean, (x) during the period from
January 1 to September 30 of each fiscal year, any one-, two-, or three-quarter
period (as applicable): (a) commencing on the later of (i) the end of the
immediately preceding Excess Cash Flow Period and (ii) if applicable, the end of
any prior Excess Cash Flow Interim Period occurring during the same Excess Cash
Flow Period and (b) ending on the last day of the most recently ended fiscal
quarter (other than the last day of the fiscal year) during such Excess Cash
Flow Period for which financial statements are available and (y) during the
period from the Closing Date until the beginning of the first Excess Cash Flow
Period, any period commencing on the Closing Date and ending on September 30,
2016.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2016
(provided that for the Excess Cash Flow Period ending December 31, 2016 the
determination of Excess Cash Flow shall be for the period commencing on the
Closing Date and continuing through and including December 31, 2016).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Assets” shall have the meaning set forth in Section 5.10(f).

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated), and franchise (and similar) Taxes imposed on it (in lieu
of net income Taxes), in each case (x) by a jurisdiction (including any
political subdivision thereof) as a result of such recipient being organized in,
having its principal office in, or in the case

 

26



--------------------------------------------------------------------------------

of any Lender, having its applicable Lending Office in, such jurisdiction, or
(y) that are Other Connection Taxes), (ii) U.S. federal withholding Tax imposed
on any payment by or on account of any obligation of any Loan Party hereunder or
under any other Loan Document that is required to be imposed on amounts payable
to a Lender (other than to the extent such Lender is an assignee pursuant to a
request by the Borrower under Section 2.16(b) or 2.16(c)) pursuant to laws in
force at the time such Lender becomes a party hereto (or designates a new
Lending Office), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of a new Lending Office (or
assignment), to receive additional amounts or indemnification payments from any
Loan Party with respect to such withholding Tax pursuant to Section 2.14,
(iii) any withholding Tax imposed on any payment by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document that is
attributable to the Administrative Agent’s, any Lender’s or any other
recipient’s failure to comply with Section 2.14(d), (e), or (h) or (iv) any Tax
imposed under FATCA.

“Existing Class Loans” shall have the meaning assigned to such term in
Section 10.08(h).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.18(e).

“Extending Term Loan Lender” shall have the meaning assigned to such term in
Section 2.18(e).

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.18(e).

“Facility” shall mean the facility and commitments utilized in making Loans and
credit extensions hereunder, it being understood that as of the Closing Date
there is one Facility, i.e., the Term Facility, and after the Closing Date the
term “Facility” may include any other Class of Loans and the commitments in
respect thereof incurred in accordance with the terms hereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any United States
Treasury Department Regulations promulgated thereunder or official
administrative interpretations thereof and any agreements entered into pursuant
to Section 1471(b)(1) of the Code or any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by it.

 

27



--------------------------------------------------------------------------------

“Fee Letter” shall mean that certain Amended and Restated Fee Letter, dated as
of June 30, 2016, by and among the Lead Arrangers, the Borrower and the other
parties thereto, as amended, restated, supplemented or otherwise modified from
time to time in accordance with its terms, which shall be subject to the
confidentiality provisions set forth therein or as otherwise agreed to from time
to time by the parties thereto, notwithstanding anything to the contrary in any
other Loan Document.

“Fees” shall mean the fees and other amounts payable from time to time pursuant
to the Fee Letter.

“Final Order” shall mean, for purposes of Sections 4.02(q) and (r) that the Plan
Confirmation Order shall be a “Final Order” if: (a) no motion or petition for
rehearing or reconsideration of the Plan Confirmation Order is pending and the
time for filing any such motion or petition has passed, including any extensions
thereof, (b) the Bankruptcy Court does not sua sponte have the Plan Confirmation
Order under reconsideration and the time for the Bankruptcy Court to reconsider
the Plan Confirmation Order has passed, including any extensions thereof and
(c) there is no pending notice of appeal of the Plan Confirmation Order, and the
deadline for filing such notice of appeal has passed, including any extensions
thereof; provided, however, that the possibility that a motion under Rule 60 of
the Federal Rules of Civil Procedure, as made applicable by Rule 9024 of the
Federal Rules of Bankruptcy Procedure, may be filed, shall not cause the Plan
Confirmation Order to not be a Final Order.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“First Tier Covenant Party” shall mean each of the Borrower, Energy Holdings
and, following the consummation of the QLICI Put / Call Option, QLICI Subsidiary
(assuming QLICI Subsidiary does not merge with and into Holdings or dissolve as
provided in Section 6.05(b), but if QLICI Subsidiary does subsequently merge
into Holdings or dissolve, “First Tier Covenant Party” shall refer to the
“first-tier” subsidiary of QLICI Subsidiary (if any) immediately prior to such
merger).

“Fixed Charge Coverage Ratio” shall have the meaning ascribed to such term in
the ABL Credit Agreement (as in effect on the ClosingAmendment One Effective
Date without giving effect to any further amendment, modification or waiver
thereof).

“Flood Certificate” shall mean a “life of loan”, “Standard Flood Hazard
Determination Form” of the Federal Emergency Management Agency and any successor
Governmental Authority performing a similar function.

“Flood Program” shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

28



--------------------------------------------------------------------------------

“Flood Zone” shall mean areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take or pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other monetary obligations, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part), or (v) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or other obligation,
or (b) any Lien on any assets of the guarantor securing any Indebtedness (or any
existing right, contingent or otherwise, of the holder of Indebtedness to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations

 

29



--------------------------------------------------------------------------------

with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the Indebtedness in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Guarantors” shall mean the Loan Parties other than the Borrower.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the Borrower or any of the
SubsidiariesCovenant Party shall be a Hedging Agreement.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or (b) (or for any date prior to the date of the first
requirement under Section 5.04(a) or (b), the consolidated balance sheet for the
fiscal quarter ended March 31, 2016), have assets with a value in excess of 2.5%
of the Consolidated Total Assets or revenues representing in excess of 2.5% of
total revenues of the Borrower and the Subsidiaries on a consolidated
basisCovenant Parties on an Adjusted Consolidated Basis as of such date, and
(b) taken together with all Immaterial Subsidiaries as of the last day of the
fiscal quarter most recently ended for which financial statements have been (or
were required to be) delivered pursuant to Section 5.04(a) or (b) (or for any
date prior to the date of the first requirement under Section 5.04(a) or (b),
the consolidated balance sheet for the fiscal quarter ended March 31, 2016), did
not have assets with a value in excess of 5.0% of Consolidated Total Assets or
revenues representing in excess of 5.0% of total revenues of the Borrower and
the Subsidiaries on a consolidated basisCovenant Parties on an Adjusted
Consolidated Basis as of such date. Each Immaterial Subsidiary shall be set
forth in Schedule 1.01D. The Borrower shall update Schedule 1.01D from

 

30



--------------------------------------------------------------------------------

time to time after the Closing Date as necessary to reflect all Immaterial
Subsidiaries at such time (the selection of Subsidiaries to be added to or
removed from Schedule 1.01D to be made as the Borrower may determine).

“Increased Investment Trigger” shall mean, as of any date of determination,
either (a) the aggregate principal amount of Term Loans outstanding is less than
or equal to $100.0 million as of such date and (b) as of the fiscal quarter most
recently ended for which financial statements have been (or were required to be)
delivered pursuant to Section 5.04(a) or (b) (or for any date prior to the date
of the first requirement under Section 5.04(a) or (b), the consolidated balance
sheet for the fiscal quarter ended March 31, 2016) the Total Net Secured
Leverage Ratio as of such date on a Pro Forma Basis is less than or equal to
1.50 to 1.00.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than such obligations accrued in the ordinary
course), to the extent that the same would be required to be shown as a long
term liability on a balance sheet prepared in accordance with GAAP, (e) all
Capital Lease Obligations of such person, (f) all net payments that such person
would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding
Hedging Agreements, (g) the principal component of all obligations, contingent
or otherwise, of such person as an account party in respect of letters of
credit, (h) the principal component of all obligations of such person in respect
of bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided that Indebtedness
shall not include (A) trade payables and accrued expenses arising in the
ordinary course of business, (B) prepaid or deferred revenue, (C) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase prices of an asset to satisfy unperformed obligations of the seller
of such asset, (D) earn-out obligations until such obligations become a
liability on the balance sheet of such person in accordance with GAAP, or
(E) (I) all intercompany Indebtedness between and among the Borrower and the
SubsidiariesCovenant Parties having a term not exceeding 364 days (inclusive of
any roll-over or extensions of terms) and made in the ordinary course of
business and (II) intercompany liabilities (other than liabilities for borrowed
money) in connection with the cash management, tax and accounting operations of
the Borrower and the SubsidiariesCovenant Parties. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness limits the liability of such person in respect
thereof.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

 

31



--------------------------------------------------------------------------------

“Ineligible Institutions” shall mean (a) the 21 entities identified by name in
the letter delivered by the Borrower to the Administrative Agent on June 3,
2016, as such list may be modified in writing by the Borrower from time to time
thereafter (x) to include operating companies that are actual competitors of the
Borrower without the written consent of the Required Lenders and (y) otherwise
with the written consent of the Required Lenders in their sole discretion, and
(b) any reasonably identifiable Affiliate (solely on the basis of its name) of,
and if applicable, any reasonably identifiable fund of or other entity managed
by (in the case of such fund or such other entity solely on the basis of its
name) any of the persons identified pursuant to clause (a) above.
Notwithstanding the foregoing and notwithstanding item 22 in such letter,
Ineligible Institutions shall not include any affiliate of, or subsidiary or
controlling equity holder of, any of the entities identified by the Borrower
except as herein provided.

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Installment Date” shall mean any Term Loan Installment Date.

“Insurance” shall mean real and personal property insurance, however
denominated.

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.

“Intercreditor Agreement” shall mean the ABL Intercreditor Agreement or a
Permitted Senior Intercreditor Agreement, as applicable.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05(b).

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Hedging Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations allocable to interest expense, and
(b) capitalized interest of such person. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by the Borrower and the SubsidiariesCovenant
Parties with respect to Hedging Agreements, and interest on a Capital Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by the Borrower to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type or the date of repayment or prepayment in accordance with
Section 2.07 or 2.08 and (b) with respect to any ABR Loan, the first day of each
calendar quarter for the immediately preceding calendar quarter, or if any such
day is not a Business Day, on the next preceding Business Day.

 

32



--------------------------------------------------------------------------------

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or any other period acceptable to the Administrative Agent,
if at the time of the relevant Borrowing, all relevant Lenders make interest
periods of such length available), as the Borrower may elect, or the date any
Eurocurrency Borrowing is converted to an ABR Borrowing in accordance with
Section 2.05 or repaid or prepaid in accordance with Section 2.09, 2.10 or 2.11;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

“Interpolated Rate” shall mean, in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between:

(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period of that Loan.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Judgment Currency” shall have the meaning assigned to such term in
Section 10.19.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, in each case as extended in accordance with this Agreement from time
to time.

“Lead Arrangers” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Lender” shall mean each financial institution listed on Schedule 2.01(a) (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 10.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 10.04.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

33



--------------------------------------------------------------------------------

“LIBO Rate” shall mean for any Interest Period as to any Eurocurrency Borrowing,
the greater of (a) the rate per annum determined by the Administrative Agent to
be the offered rate which appears on the page of the Reuters Screen which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page or such other
commercially available source providing quotations of the London interbank
offered rate as may be designated by the Administrative Agent from time to time)
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time), two Business Days prior to the commencement of such Interest
Period, or (b) in the event the rate referenced in the preceding clause (a) does
not appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the LIBO Rate for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period; provided that if LIBO Rates are quoted under either of the preceding
clause (a) or (b), but there is no such quotation for the Interest Period
elected, the LIBO Rate shall be equal to the Interpolated Rate; and provided,
further, that if any such rate determined pursuant to the preceding clauses
(a) or (b) is below zero, the LIBO Rate will be deemed to be zero.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Liquidity” shall mean, at any date of determination, the sum of (a) ABL Excess
Availability, plus (b) Unrestricted Cash, minus (c) if the Fixed Charge Coverage
Ratio of the Borrower as of the most recently ended 12 month period for which
financial statements have been delivered or were required to be delivered
pursuant to Section 5.04(c) hereof is less than 1.0 to 1.0 or the projected
Fixed Charge Coverage Ratio of the Borrower as at the end of each of the
following three months thereafter shall be less than 1.0 to 1.0 (in each case,
as certified by the Chief Financial Officer or other individual with
substantially equivalent title and responsibilities of the Borrower, to the
Administrative Agent and the Third Party Reviewer setting forth the Borrower’s
calculation of Liquidity, all in form and substance satisfactory to the
Administrative Agent and such Third Party Reviewer), then the greater of (i) 10%
of the Line Cap (as defined in the ABL Credit Agreement as in effect on the
Closing Date without giving effect to any amendment, modification or waiver
thereof) as of such date and (ii) $30.0 million.

“Loan” shall mean a Term Loan and/or an Extended Term Loan, as the context may
require.

“Loan Documents” shall mean this Agreement, the Security Documents, the ABL
Intercreditor Agreement, each Intercreditor Agreement, any other intercreditor
agreements entered into by any Agent in accordance with this Agreement, any Note
issued under Section 2.06(e) in respect of any Loan, each Extension Amendment,
the Assumption and Reaffirmation Agreement (after execution and delivery thereof
in accordance with Schedule 1.01E) and, solely for the purposes of Sections
4.02, 8.01 and 10.05 and the definition of “Loan Obligations”, the Fee Letter.

 

34



--------------------------------------------------------------------------------

“Loan Extension” shall have the meaning assigned to such term in
Section 2.18(e).

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing or
which would accrue during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans made to the Borrower under this
Agreement, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations of the Borrower owed under or pursuant to this Agreement and each
other Loan Document or otherwise owing, due or payable to a Lender (in its
capacity as such), including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
(b) the due and punctual payment of all obligations of each other Loan Party
under or pursuant to each of the Loan Documents or otherwise owing, due or
payable to a Lender (in its capacity as such).

“Loan Parties” shall mean Holdings, the Borrowereach First Tier Covenant Party
and the Subsidiary Loan Parties.

“Local Time” shall mean New York City time (daylight or standard, as
applicable).

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans and unused Commitments outstanding under such Facility.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, assets, operations or condition of Holdings, the Borrower
and their Subsidiaries, and the Covenant Parties taken as a whole, (b) a
material impairment of the Loan Parties’ ability to perform their obligations
under the Loan Documents to which they are parties, (c) a material adverse
effect on the validity or enforceability of any of the Loan Documents or the
rights and remedies of or benefits available to any Agent or the Lenders
thereunder or (d) a material impairment of the enforceability or priority of the
Collateral Agent’s Liens with respect to all or a material portion of the
Collateral.

“Material Indebtedness” shall mean Indebtedness (other than Loans) of any Loan
Party or any Subsidiary in an aggregate principal amount exceeding $25.0
million.

“Material Real Property” shall mean any parcel of Real Property now or hereafter
owned in fee by any Loan Party, consisting of single or contiguous parcels, and
either (a) having a fair market value of at least $3.0 million, or (b) material
to the business operations of the Borrower and the Loan Parties, as reasonably
determined by the Collateral Agent and the Required Lenders.

“Maturity Date” shall mean, as the context may require, (a) with respect to the
Term Facility in effect on the Closing Date, October 14, 2021 and (b) with
respect to any other Class of Loans or Commitments, the maturity dates specified
therefor in the applicable Extension Amendment.

 

35



--------------------------------------------------------------------------------

“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Material Real Properties owned in fee by
the Loan Parties on the Closing Date that are set forth on Schedule 1.01C (as
such Schedule may be updated following the Closing Date as provided in this
Agreement) and each additional Real Property encumbered by a Mortgage pursuant
to the Collateral and Guarantee Requirement or Section 5.10.

“Mortgages” shall mean, collectively, mortgages, trust deeds, deeds of trust,
deeds to secure debt and other security documents delivered with respect to any
Mortgaged Properties, each substantially in the form of Exhibit H (with such
changes as are reasonably consented to by the Administrative Agent to account
for local law matters or otherwise), as amended, amended and restated,
supplemented or otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or, any
SubsidiaryCovenant Party or any ERISA Affiliate (other than one considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Code Section 414) is
making or accruing an obligation to make contributions, or has within any of the
preceding six plan years made or accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiaryany Covenant Party (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but only as and when received)
from any Asset Sale (other than any Asset Sales pursuant to Section 6.05(a),
(b), (c) (except with respect to a disposition by a Loan Party to a Subsidiary
that is not a Subsidiary Loan Party, in contemplation of making a sale,
transfer, lease or other disposition to a third party), (e), (f), (i), (j), (k),
(l), (m) and (o)), net of (i) reasonable attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
required debt payments and required payments of other obligations relating to
the applicable asset to the extent such debt or obligations are secured by a
Lien permitted hereunder (other than pursuant to the Loan Documents) on such
asset (provided that such debt payments shall only be permitted (x) in respect
of proceeds of the Collateral, solely to the extent such proceeds are in respect
of ABL Priority Collateral, to repay amounts outstanding under the ABL Credit
Agreement (or any Permitted Refinancing thereof) in accordance with the terms of
the ABL Credit Agreement and ABL Intercreditor Agreement (in each case, as in
effect on the date hereofClosing Date, without giving effect to any amendment
thereof), (y) in respect of assets that are not Collateral, to repay
indebtedness secured by a lien on the assets sold and (z) in respect of assets
subject to Capital Lease Obligations; and not for any other debt payments),
other customary expenses and brokerage, consultant and other customary

 

36



--------------------------------------------------------------------------------

fees actually incurred in connection therewith, (ii) Taxes paid or payable as a
result thereof, and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) or (ii) above) (x) related
to any of the applicable assets and (y) retained by the Borrower or any of the
Subsidiariesany Covenant Party including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such Asset
Sale occurring on the date of such reduction); provided that no cash proceeds
received from an Asset Sale of ABL Priority Collateral shall be applied to repay
the Loans unless, as of the date of such repayment, the Borrower has satisfied
the conditions for making a voluntary prepayment of the Loans under
Section 6.09(b) of the ABL Credit Agreement (as in effect on the Closing Date
without giving effect to any amendment or modification thereof), but the
foregoing limitation on applying cash proceeds received from such Asset Sale of
ABL Priority Collateral shall exist only so long as the Borrower would not be so
permitted to make a voluntary prepayment of the Loans under such Section 6.09(b)
and once the Borrower has satisfied the conditions under such Section 6.09(b) to
make a voluntary prepayment of the Loans the Borrower shall apply the Net Cash
Proceeds received from such Asset Sale of ABL Priority Collateral to repay the
Loans as herein provided; provided further that, if Holdings or the Borrower
shall deliver a certificate of a Responsible Officer of Holdings or the Borrower
to the Administrative Agent promptly following receipt of any such proceeds
setting forth Holdings’ or, the Borrower’s or any other First Tier Covenant
Party’s intention to use up to the amount of such proceeds to acquire, maintain,
develop, construct, improve, upgrade or repair assets useful in the business of
the Borrower and the SubsidiariesCovenant Parties, in each case within 12 months
of such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 12 months of receipt, so used or contractually
committed to be so used (it being understood that if any portion of such
proceeds are not so used within such 12-month period but within such 12-month
period are contractually committed to be used, then such remaining portion if
not so used within 18 months from the receipt thereof shall constitute Net
Proceeds as of such date without giving effect to this proviso); provided
further that (x) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed $1.0
million (and thereafter only net cash proceeds in excess of such amount shall
constitute Net Proceeds, provided that net cash proceeds not applied to prepay
the Loans as herein provided under this clause (x) shall not exceed $2.5 million
in any fiscal year, (y) the aggregate amount of net cash proceeds reinvested as
provided in the proviso set forth immediately above and not applied to prepay
the Loans as herein provided shall not exceed $7.5 million in any fiscal year
and $20.0 million during the term of this Agreement and (z) no net cash proceeds
received pursuant to Amended and Restated Scrap Metal Purchase Agreement with
American Iron & Metal LP shall constitute Net Proceeds; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiaryany Covenant Party of any Indebtedness (other than
Indebtedness permitted to be incurred pursuant to Section 6.01), net of all
taxes and fees (including investment banking fees), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.

 

37



--------------------------------------------------------------------------------

“New Class Loans” shall have the meaning assigned to such term in
Section 10.08(h).

“Non-ABL Priority Collateral” shall have the meaning assigned to such term in
the ABL Intercreditor Agreement (or other analogous term in another Permitted
Senior Intercreditor Agreement).

“Non-Bank Tax Certificate” shall have the meaning assigned to such term in
Section 2.14(e)(i).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.16(c).

“Note” shall mean a promissory note of the Borrower evidencing Loans
substantially in the form of Exhibit E.

“Obligations” shall mean the Loan Obligations.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Other Connection Taxes” shall mean, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document,
Taxes imposed as a result of a present or former connection between such Person
and the jurisdiction imposing such Tax (other than connections arising from such
Person having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto (but shall not include Other Connection Taxes).

“Parent Entity” shall mean Verso Corporation and any wholly-owned subsidiary of
Verso Corporation that is a direct or indirect parent of Holdings.

“Participant” shall have the meaning assigned to such term in
Section 10.04(d)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d)(ii).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent and the Borrower, as the same may be supplemented from time
to time to the extent required by Section 5.04(i).

“Permitted Borrower Merger” shall mean the merger of Verso Paper Holdings LLC
with and into NewPage LLC, with NewPage LLC as the surviving entity, as
contemplated in Schedule 1.01A, and, immediately after the completion of such
merger, the change of NewPage LLC’s name to

 

38



--------------------------------------------------------------------------------

Verso Paper Holding LLC, all on terms and conditions as set forth in the
Assumption and Reaffirmation Agreement and the form of agreement and plan of
merger attached to Amendment One or otherwise reasonably satisfactory to the
Required Lenders and the Collateral Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrower and its SubsidiariesCovenant Parties in, or merger or consolidation or
amalgamation with, a person or division or line of business of a person (or any
subsequent investment made in a person, division or line of business previously
acquired in a Permitted Business Acquisition), if immediately after giving
effect thereto: (i) no Event of Default shall have occurred and be continuing or
would result therefrom; (ii) all transactions related thereto shall be
consummated in accordance with applicable laws; (iii) with respect to any such
acquisition or investment with a fair market value in excess of $7.5 million,
the Borrower and the SubsidiariesCovenant Parties shall be in Pro Forma
Compliance after giving effect to such acquisition or investment and any related
transactions; (iv) any acquired or newly formed Subsidiary shall not be liable
for any Indebtedness except for Indebtedness permitted by Section 6.01; (v) to
the extent required by Section 5.10, any person acquired in such acquisition, if
acquired by the Borrower, any other First Tier Covenant Party or a Domestic
Subsidiary, shall be merged into the Borrowera First Tier Covenant Party or a
Subsidiary Loan Party or become upon consummation of such acquisition a
Subsidiary Loan Party (and shall fulfill the Collateral and Guarantee
Requirement to the extent required by Section 5.10); (vi) the assets (other than
a de minimis amount of assets in relation to the Consolidated Total Assets),
person, division or line of business being acquired are useful in or engaged in,
as applicable, the business of the Borrower and its SubsidiariesCovenant
Parties, any business or business activities incidental or related thereto or
any business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto; (vii) the
proposed acquisition is consensual; (viii) the aggregate consideration paid
(whether paid in cash or in the form of deferred consideration or assumed
liabilities) for such acquisitions and investments in assets that are not owned
by the Borrowera First Tier Covenant Party or Subsidiary Loan Parties or in
Equity Interests of persons that are not Subsidiary Loan Parties or persons that
do not become Subsidiary Loan Parties upon consummation of such acquisition
shall not exceed $25.0 million; and (ix) the aggregate consideration paid
(whether paid in cash or in the form of deferred consideration or assumed
liabilities) shall not exceed (1) $15.0 million in any fiscal year, provided,
that if the Increased Investment Trigger is satisfied immediately prior to and
after giving effect to the consummation of the proposed Permitted Business
Acquisition, the aggregate consideration permitted to be paid pursuant to this
clause (ix) shall be $30 million in any fiscal year, other than the fiscal year
ended December 31, 2016, which shall remain at $15.0 million (such amount, the
“Annual Limit”) plus (2) if the Increased Investment Trigger is satisfied
immediately prior to and after giving effect to the consummation of the proposed
Permitted Business Acquisition, 50% of the unused Annual Limit for any fiscal
year during the period from the Closing Date to the date of such determination
(such amounts carry forward, the “Carry Forward Amounts”) (it being acknowledged
that any consideration paid as herein provided shall be applied to deduct the
then applicable Annual Limit before deducting any Carry Forward Amounts).

“Permitted Cure Securities” shall mean any equity securities of Holdings or the
Borrowerany First Tier Covenant Party other than Disqualified Stock.

 

39



--------------------------------------------------------------------------------

“Permitted Holders” shall mean (i) the Co-Investors and (ii) any person that has
no material assets other than the capital stock of Holdings or any Parent Entity
(and, if applicable, any Permitted Restructuring Holdings Subsidiary) and that,
directly or indirectly, holds or acquires beneficial ownership of 100% on a
fully diluted basis of the voting Equity Interests of Holdings, and of which no
other person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any of the other
Permitted Holders specified in clauses (i) and (ii), beneficially owns more than
35% on a fully diluted basis of the voting Equity Interests thereof.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding one year;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $500.0
million and whose long term debt, or whose parent holding company’s long term
debt, is rated A (or such similar equivalent rating or higher by at least one
nationally recognized statistical rating organization (as defined in
Section 3(a)(62) of the Exchange Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Section 3(a)(62) of the Exchange Act));

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Section 3(a)(62) of the Exchange Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, as amended, (ii) are rated AA+ by S&P
and Aa1 by Moody’s and (iii) have portfolio assets of at least $5,000.0 million;
and

 

40



--------------------------------------------------------------------------------

(h) instruments equivalent to those referred to in clauses (a) through (g) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Foreign
Subsidiary organized in such jurisdiction.

“Permitted Land Swaps” shall have the meaning assigned to such term in
Section 6.05(l).

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 10.04(j).

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an assignor and the Borrower as an
assignee, and accepted by the Administrative Agent, in the form of Exhibit A-2
or such other form as shall be approved by the Administrative Agent, the
Required Lenders and the Borrower (such approval not to be unreasonably withheld
or delayed).

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses, plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), (b) the final maturity date of such
Permitted Refinancing Indebtedness is on or after the final maturity date of the
Indebtedness being Refinanced, and such Permitted Refinancing Indebtedness does
not result in a shortening of the Weighted Average Life to Maturity of the
Indebtedness being Refinanced (measured as of the date of such refinancing),
(c) if the Indebtedness being Refinanced is subordinated in right of payment to
the Obligations, such Permitted Refinancing Indebtedness shall be subordinated
in right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have obligors that
are not (or would not have been) obligated with respect to the Indebtedness so
Refinanced than the Indebtedness being Refinanced (except that a Loan Party may
be added as an additional obligor), (e) if the Indebtedness being Refinanced is
secured by any collateral (whether equally and ratably with, or junior to, the
Obligations or otherwise), such Permitted Refinancing Indebtedness may be
secured by such collateral (including pursuant to after-acquired property
clauses to the extent such type of collateral secured the Indebtedness being
Refinanced) on terms not materially less favorable to the Secured Parties than
those contained in the documentation governing the Indebtedness being
Refinanced, and (f) such Permitted Refinancing Indebtedness shall not have
covenants or other provisions materially more restrictive, taken as a whole,
than the covenants and other provisions in the Indebtedness being Refinanced.
The Borrower may provide a certificate of a Financial Officer to the effect that
the covenants and other provisions of such Indebtedness are not materially more
restrictive, taken as a whole, than the covenants and other provisions in the
Indebtedness being Refinanced, and such determination

 

41



--------------------------------------------------------------------------------

shall be conclusive unless the Administrative Agent or the Required Lenders
shall have objected to such determination within five Business Days following
its receipt of such certificate and the draft documentation governing such
Indebtedness.

“Permitted Restructuring Holdings Subsidiaries” shall mean any subsidiaries of
Holdings that are not subsidiaries of the Borrower as a result of the
Transactions Amendment” shall have the meaning assigned to such term in the
definition of “Permitted Restructuring Transactions.”

“Permitted Restructuring Transactions Amendment” shall have the meaning assigned
to such term in the definition of “Permitted Restructuring
Transactions”.“Permitted Restructuring Transactions” shall mean, (a) the
restructuring transactions set forth on Schedule 1.01A (with such changes
thereto that are approved by the Administrative Agent and Required Lenders (such
approval not to be unreasonably withheld)) and (b) such other internal
restructuring transactions not adverse to the rights of the Agents and the
Lenders, in each case of clauses (a) and (b), subject to the applicable Loan
Party or Subsidiary that is the surviving entity after giving effect to each
such restructuring transaction (each, a “Surviving Entity”) (i) without regard
to the time periods set forth in Section 5.10 and the definition of “Collateral
and Guarantee Requirement”, taking the actions and executing and delivering all
documentation required in such Section (and definition) substantially concurrent
with the consummation of each such restructuring transaction (unless the
Required Lenders otherwise agree in writing) if the applicable Surviving Entity
was not a Loan Party immediately prior to the consummation of such restructuring
transaction and, (ii) without regard to the time periods set forth in
Section 5.10 and the definition of “Collateral and Guarantee Requirement”,
taking the actions and executing and delivering all documentation required by
such Section (and definition) and the applicable Security Documents with respect
to the validity and perfection of the Collateral Agent’s security interest in
Collateral obtained by such Surviving Entity in connection with such
restructuring transaction substantially concurrent with the consummation of each
such restructuring transaction (unless the Required Lenders otherwise agree in
writing) if the applicable Surviving Entity was a Loan Party immediately prior
to the consummation of the applicable restructuring transaction, and, in each
such case, delivering such other information reasonably requested by the
Administrative Agent or the Required Lenders in connection therewith and
(iii) without limiting any other term or provision of this definition, complying
with any applicable requirements set forth on Schedule 1.01E; provided that
prior to any such Permitted Restructuring Transaction being consummated that
involves assets or property distributed to an entity that is not the Borrower or
a Subsidiary of the Borrower, this Agreement and any other applicable Loan
Documents shall be amended in a manner reasonably acceptable to the Borrower,
the Administrative Agent and the Required Lenders (such acceptance by the
Borrower, the Administrative Agent and the Required Lenders not to be withheld,
conditioned or delayed if such transactions are otherwise consistent with this
definition, it being understood that such consent can be withheld if any of the
Lenders or the Administrative Agent in good faith does not believe that standard
to have been met) to include subsidiaries of Holdings as Loan Parties (other
than, if applicable, Unrestricted Subsidiaries and Immaterial Subsidiaries)
(such amendment, a “Permitted Restructuring Transactions Amendment”) and to make
subsidiaries of Holdings that are not the Borrower and its subsidiaries subject
to the representations and warranties, affirmative and negative covenants,
guarantee and collateral release provisions, Events of Default and other
relevant terms and provisions hereunder and under the applicable Loan Documents
in the same manner as the Subsidiaries of the Borrower such that the Agents and
the Lenders are not adversely affected by such restructuring transactions after
giving effect to such

 

42



--------------------------------------------------------------------------------

amendment. In furtherance of the foregoing, any restructuring transaction shall
be permitted only if (w) immediately after the consummation of any such
restructuring transaction, subsidiaries of Holdings (other than the Borrower,
Unrestricted Subsidiaries, Immaterial Subsidiaries and any Foreign Subsidiaries
created or formed after the Closing Date in accordance with the terms of this
Agreement) and Holdings shall be Guarantors under the Loan Documents, (x) no
assets and properties of any Loan Party (or any Person that is to become a Loan
Party substantially concurrent with the consummation of such restructuring
transaction) shall be owned by any Person that is not then a Loan Party (giving
effect to the required actions described in clauses (i) and (ii) above) and no
property that is secured by the Security Documents immediately prior to such
restructuring transaction shall cease to be secured by the Security Documents as
a result of such restructuring transaction (giving effect to the required
actions described in clauses (i) and (ii) above), (y) any merger, consolidation
or amalgamation involving the Borrower shall result in the Borrower being the
surviving entity (except as otherwise expressly set forth on Schedule 1.01A as
in effect on the Amendment One Effective Date, subject to the applicable
requirements set forth on Schedule 1.01E) and (z) Holdings, the Borrower and its
subsidiaries shall consummate all such transactions (other than those
transactions identified under “Phase IV - Deferred Actions” thereon) on or prior
to January 31, 2017 (or such later date as the Required Lenders may agree to in
writing in their sole discretion) and, with respect to the those transactions
identified under “Phase IV - Deferred Actions”, the Loan Parties shall comply
with Section 5.10 applicable to such transactions.

“Permitted Senior Intercreditor Agreement” shall mean, with respect to any Liens
on ABL Priority Collateral that are intended to be senior to any Liens on the
Collateral securing the Term Loans and to be pari passu with the Liens on the
Collateral securing the then existing ABL Obligations, either (as the Borrower
shall elect) (x) the ABL Intercreditor Agreement if such Liens secure ABL
Obligations or (y) another intercreditor agreement not materially less favorable
to the Lenders vis-à-vis such senior Liens than the ABL Intercreditor Agreement
(as determined by the Borrower in good faith and reasonably confirmed by the
Administrative Agent (in consultation with the Lenders)).

“person” or “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA and (ii) either (A) sponsored or maintained
(at the time of determination or at any time within the five years prior
thereto) by Holdings, the Borrower, any other First Tier Covenant Party, any
Subsidiary or any ERISA Affiliate, or (B) in respect of which Holdings, the
Borrower, any other First Tier Covenant Party, any Subsidiary or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Confirmation Order” shall have the meaning assigned to such term in
Section 4.02(q).

“Plan Documents” shall have the meaning assigned to such term in
Section 4.02(q).

“Platform” shall have the meaning assigned to such term in Section 10.17(a).

 

43



--------------------------------------------------------------------------------

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Prepayment Premium” shall have the meaning assigned to such term in
Section 2.09(b).

“Prepayment Premium Percentage” shall mean, as of the date of determination, the
percentage set forth opposite the applicable period identified below:

 

Period

  

Prepayment Premium Percentage

 

From the Closing Date to but not including the second anniversary of the Closing
Date

     2.00 % 

From the second anniversary of the Closing Date to but not including the fourth
anniversary of the Closing Date

     1.00 % 

Thereafter

     0.00 % 

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or
6.05(g) that require a waiver or consent of the Required Lenders if such waiver
or consent has been obtained), any dividend, distribution or other similar
payment and any restructurings of the business of the Borrower or any of the
SubsidiariesCovenant Parties that are expected to have a continuing impact and
are factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, in the case of each of such cost savings, approved by the Required
Lenders in their sole discretion, which adjustments the Borrower determines are
reasonable as set forth in a certificate of a Financial Officer of the Borrower
(the foregoing, together with any transactions related thereto or in connection
therewith, the “relevant transactions”), in each case that occurred during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition” or pursuant to
Section 6.01(s), Section 6.01(u), Section

 

44



--------------------------------------------------------------------------------

6.05(g), Section 6.05(k) or Section 6.09(b) occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or incurrence of Indebtedness,
exchange of assets or payment or distribution is consummated) and (ii) in making
any determination on a Pro Forma Basis, (x) all Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions and for which the financial effect is being calculated,
whether incurred under this Agreement or otherwise, but excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes and
not to finance any acquisition) issued, incurred, assumed or permanently repaid
during the Reference Period (or, in the case of determinations made pursuant to
the definition of the term “Permitted Business Acquisition” or pursuant to
Section 6.01(s), Section 6.01(u), Section 6.05(g), Section 6.05(k) or
Section 6.09(b), occurring during the Reference Period or thereafter and through
and including the date upon which the respective Permitted Business Acquisition
or incurrence of Indebtedness, exchange of assets or payment or distribution is
consummated) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period and (y) Interest Expense of
such person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding subclause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower. Amounts added back in making the determination of “EBITDA” set forth
in this definition pursuant to clauses (a)(v)(1), clause (a)(vi), clause (a)(ix)
and clause (a)(x) of the definition of EBITDA for any Reference Period shall not
exceed the greater of $25.0 million and 10% of EBITDA for such Reference Period
(calculated without giving effect to the addbacks set forth in clause (a)(v)(1),
clause (a)(vi), clause (a)(ix) and clause (a)(x) of the definition of “EBITDA”
and any addbacks under this definition) (which cap, for the avoidance of doubt,
shall not apply to non-cash expenses, losses, charges or reserves or to
expenses, losses, charges or reserves incurred for periods preceding the Closing
Date). The Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer of the Borrower setting forth such operating expense
reductions and other operating improvements, synergies or cost savings and
information and calculations supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve-month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
BorrowerCovenant Parties shall (without regard to whether a test date under
Section 6.10 has occurred yet) be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, issuance, incurrence and permanent repayment of Indebtedness), with
the Financial Performance Covenant recomputed as at the last day of the most
recently ended fiscal quarter of the Borrower and the SubsidiariesCovenant
Parties for which the certificate described in Section 5.04(d) has been (or was
required to be) delivered (or for any date prior to the date of the first
requirement under Section 5.04(d), the fiscal quarter ended March 31,

 

45



--------------------------------------------------------------------------------

2016), and the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Borrower to such effect, together with
all relevant financial information and calculations in reasonable detail.

“Pro Rata Loan Extension Offers” shall have the meaning assigned to such term in
Section 2.18(e).

“Pro Rata Share” shall have the meaning assigned to such term in
Section 10.08(h).

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of Holdings, the Borrower
and the Subsidiaries furnished to the Lenders, any Agent or any Lead Arranger by
or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to the
Closing Date.

“Public Lender” shall have the meaning assigned to such term in
Section 10.17(a).

“QLICI Facility” shall mean the credit facility governed by the QLICI Loan
Agreement, dated as of December 29, 2010, by and among Verso Quinnesec REP, as
borrower, New Markets Investment 57 LLC, Capfund CDE Four LLC and MMF CC CDE,
LLC (collectively, the “QLICI Lenders”), as lenders, and Verso Quinnesec LLC,
for the purposes as set forth therein, as amended by that certain Limited Waiver
and Amendment to QLICI Loan Agreement and Related Documents (as in effect on the
Closing Date without giving effect to any amendment, modification or waiver
thereof).

“QLICI Holdings Loan” shall mean the loan made by Holdings to Chase NMT Verso
Investment Fund, LLCQLICI Subsidiary in an original principal amount equal to
$23,305,300 on December 29, 2010.

“QLICI Lenders” shall have the meaning assigned to such term in the definition
of “QLICI Facility”.

“QLICI Put / Call Option” shall mean that certain Put/Call Option Agreement,
dated as of December 29, 2010 (as in effect on the Closing Date without giving
effect to any amendment, modification or waiver thereof), between Chase
Community Equity, LLC, as the fund member, and Holdings, as purchaser (it being
understood that, following the consummation of the QLICI Put / Call Option, the
0.01% managing member interest in QLICI Subsidiary may be owned by a Person that
may or may not be an Affiliate of Holdings).

“QLICI Subsidiary” shall mean Chase NMTC Verso Investment Fund, LLC, a Delaware
limited liability company, which is to be acquired by Holdings pursuant to the
QLICI Put / Call Option.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type”.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, and all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

 

46



--------------------------------------------------------------------------------

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any (i) spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, emanating or migrating in, into, onto or through the
Environment, and (ii) any other meanings provided under any Environmental Laws.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reorganization Plan” shall have the meaning assigned to such term in the
recitals hereto.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

 

47



--------------------------------------------------------------------------------

“Required ECF Percentage” shall mean, with respect to an Applicable Period,
(a) for the fiscal quarters ending September 30, 2016 and December 31, 2016, 50%
and (b) thereafter (i) for each fiscal quarter ending on March 31, June 30 or
September 30, 25% and (ii) for each fiscal year ending on December 31 (after
December 31, 2016), 75%.

“Required Lenders” shall mean, at any time, Lenders having Loans and/or unused
Commitments outstanding at such time that taken together represent more than 50%
of the sum of all Loans and/or unused Commitments outstanding, subject to
Section 10.21 with respect to Affiliate Lenders; provided that (i) the Loans
and/or unused Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time and (ii) the portion of any Loans
and/or unused Commitments held by Debt Fund Affiliate Lenders in the aggregate
in excess of 49.9% of the Required Amount of Loans shall be disregarded in
determining Required Lenders at any time. For purposes of the foregoing,
“Required Amount of Loans” means, at any time, the amount of Loans and/or unused
Commitments required to be held by Lenders in order for such Lenders to
constitute “Required Lenders” (without giving effect to the foregoing clause
(ii)).

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning set forth in Section 6.06.

“S&P” shall mean S&P Global Ratings, the credit ratings business operated by S&P
Global Inc. and its subsidiaries.

“Sale and Lease Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, (c) the European Union, (d) Her Majesty’s
Treasury or (e) any other relevant sanctions authority.

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Lead Arrangers, each Lender and each Subagent appointed
pursuant to Section 9.02.

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

48



--------------------------------------------------------------------------------

“Security Documents” shall mean the Mortgages, the Collateral Agreement, and
each of the security agreements, account control agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing, pursuant to the definition of “Collateral and Guarantee Requirement”
or pursuant to Section 5.10, 5.11 or 5.13, and each of the other agreements,
instruments or documents that creates, perfects or purports to create or perfect
a Lien in favor of the Administrative Agent or the Collateral Agent for the
benefit of the Secured Parties or as security for the Loan Obligations.

“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent to be the rate quoted by the person acting in such capacity
as the spot rate for the purchase by such person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m., Local Time, on the date three Business Days prior to the date as of
which the foreign exchange computation is made or, if such rate cannot be
computed as of such date, such other date as the Administrative Agent shall
reasonably determine is appropriate under the circumstances; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subagent” shall have the meaning assigned to such term in Section 9.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless the context otherwise requires, any reference to a subsidiary
shall mean a reference to a subsidiary of Holdings, and shall include the First
Tier Covenant Parties and their Subsidiaries.

“Subsidiary” shall mean as of the date of determination, unless the context
otherwise requires, a subsidiary of the Borrower.(a) the Borrower, (b) as of and
following the date of the Assumption and Reaffirmation Agreement, Energy
Holdings and (c) following the consummation of the QLICI Put / Call Option,
QLICI Subsidiary (assuming QLICI Subsidiary does not subsequently merge into
Holdings or dissolve as provided in Section 6.05(b), but if QLICI Subsidiary
does subsequently merge into Holdings or dissolve, “Subsidiary” shall refer to
the “first-tier” subsidiary of QLICI Subsidiary (if any) immediately prior to
such merger). Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein), no Unrestricted
Subsidiary shall be deemed to be a Subsidiary of the Borrowera First Tier
Covenant

 

49



--------------------------------------------------------------------------------

Party or any of the Subsidiaries for purposes of this Agreement, unless
otherwise expressly provided in this Agreement. In the event of any reference to
“Holdings and its Subsidiaries” or “Subsidiaries of Holdings”, such reference
shall be deemed to include First Tier Covenant Parties.

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Subsidiary of the
Borrower on the Closing Date (other than (i) those Immaterial Subsidiaries set
forth in Schedule 1.01D and (ii) Verso Quinnesec REP to the extent it is subject
to the restrictions on granting security interests on its assets pursuant to the
terms set forth in the QLICI Facility), and (b) each Wholly-Owned Domestic
Subsidiary of the Borrower (other than (i) any Wholly-Owned Domestic Subsidiary
that is (A) a Subsidiary of a Foreign Subsidiary or (B) an FSHCO and (ii) at the
Borrower’s option, Immaterial Subsidiaries) that becomes, or is required to
become, a party to the Collateral Agreement and the ABL Intercreditor Agreement
pursuant to Section 5.10., (c) on and after the date of the Assumption and
Reaffirmation Agreement, each Wholly-Owned Subsidiary of Energy Holdings on the
date of the Assumption and Reaffirmation Agreement, (d) on and after the date of
the Assumption and Reaffirmation Agreement, each Wholly-Owned Domestic
Subsidiary of Energy Holdings (other than (i) any Wholly-Owned Domestic
Subsidiary that is (A) a Subsidiary of a Foreign Subsidiary and (B) an FSHCO and
(ii) at the Borrower’s option, Immaterial Subsidiaries) that becomes, or is
required to become, a party to the Collateral Agreement and the ABL
Intercreditor Agreement pursuant to Section 5.10 following the date of the
Assumption and Reaffirmation Agreement, (e) following the consummation of the
QLICI Put / Call Option, each Wholly-Owned Domestic Subsidiary of QLICI
Subsidiary (or of a Wholly-Owned Domestic Subsidiary of any “first-tier”
Subsidiary of QLICI Subsidiary immediately prior to such merger or dissolution
that would be such a Wholly-Owned Domestic Subsidiary of QLICI Subsidiary but
for QLICI Subsidiary merging with and into Holdings or dissolving as provided in
Section 6.05(b)) (other than (i) any Wholly-Owned Domestic Subsidiary that is
(A) a Subsidiary of a Foreign Subsidiary or (B) an FSHCO and (ii) at the
Borrower’s option, Immaterial Subsidiaries) that becomes, or is required to
become, a party to the Collateral Agreement and the ABL Intercreditor Agreement
pursuant to Section 5.10 following the acquisition by Holdings of the QLICI
Subsidiary pursuant to the QLICI Put / Call Option.

“Tax Distributions” shall mean any distributions described in
Section 6.06(b)(iv).

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Term Facility” shall mean the Term Loan Commitments and the Term Loans made
hereunder.

“Term Loan” shall mean a term loan made by a Lender to Borrower pursuant to
Section 2.01.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder on the Closing Date. The amount of
each Lender’s Term Loan Commitment as of the Closing Date is set forth on
Schedule 2.01(a). The aggregate amount of the Term Loan Commitments as of the
Closing Date is $220.0 million.

“Term Loan Installment Date” shall have the meaning assigned to such term in
Section 2.07(a)(i).

 

50



--------------------------------------------------------------------------------

“Term Loan Obligations” shall mean (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing or which would accrue during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Term Loans made to the Borrower
under this Agreement, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, and (ii) all other
monetary obligations of the Borrower owed under or pursuant to this Agreement
and each other Loan Document with respect to the Term Loans and/or Commitments
in respect thereof or otherwise owing, due or payable to a Lender (in its
capacity as such), including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
(b) the due and punctual payment of all obligations of each other Loan Party
under or pursuant to each of the Loan Documents with respect to the Term Loans
and/or Commitments in respect thereof or otherwise owing, due or payable to a
Lender (in its capacity as such).

“Term Priority Collateral Account” shall mean account number 4072419732 at Wells
Fargo Bank, N.A. (or any other replacement account therefor) established for the
purpose of holding all Net Proceeds that a Loan Party receives from any Asset
Sale of any Non-ABL Priority Collateral and other amounts received or held on
account of the Non-ABL Priority Collateral, for the benefit and account of the
Lenders.

“Termination Date” shall mean the date on which (a) any Commitments shall have
been terminated and (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) shall have been paid in full in cash.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) (or, for
periods ending prior to the date of the first requirement under Section 5.04(a)
or 5.04(b), the four fiscal quarters ended March 31, 2016).

“Third Party Reviewer” shall mean a third party reviewer engaged by the Required
Lenders acceptable to the Administrative Agent, the Required Lenders and the
Borrower (it being understood that Ducera Partners LLC is an acceptable third
party reviewer).

“Title Policy” shall have the meaning assigned to such term in clause (g) of the
definition of “Collateral and Guarantee Requirement”.

“Total Net First Lien Leverage Ratio” shall mean, on any date, the ratio of
(a)(i) the sum of the aggregate principal amount of any Term Loan Obligations
outstanding as of the last day of the Test Period most recently ended as of such
date plus the aggregate principal amount of any other Consolidated Debt of the
Borrower and its SubsidiariesCovenant Parties as of the last day of such Test
Period that is (or, if any Term Loan Obligations were then outstanding, would
have been) then secured by Liens on Collateral that are pari passu with the
Liens securing such Term Loan

 

51



--------------------------------------------------------------------------------

Obligations (and including, for purposes of this definition, Indebtedness
constituting ABL Obligations), less (ii) the lesser of (A) Unrestricted Cash as
of the last day of such Test Period and (B) $10.0 million, to (b) EBITDA for
such Test Period, all determined on a consolidated basisan Adjusted Consolidated
Basis in accordance with GAAP; provided that the Total Net First Lien Leverage
Ratio shall be determined for the relevant Test Period on a Pro Forma Basis.

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) (i) the
aggregate principal amount of Consolidated Debt of the Borrower and its
SubsidiariesCovenant Parties outstanding as of the last day of the Test Period
most recently ended as of such date, less (ii) the lesser of (A) Unrestricted
Cash as of the last day of such Test Period and (B) $10.0 million, to (b) EBITDA
for such Test Period, all determined on a consolidated basisan Adjusted
Consolidated Basis in accordance with GAAP; provided that the Total Net Leverage
Ratio shall be determined for the relevant Test Period on a Pro Forma Basis.

“Total Net Secured Leverage Ratio” shall mean, on any date, the ratio of (a)(i)
the aggregate principal amount of Consolidated Debt of the Borrower and its
SubsidiariesCovenant Parties as of the last day of such Test Period that is then
secured by Liens on the Collateral, less (ii) the lesser of (A) Unrestricted
Cash as of the last day of such Test Period and (B) $10.0 million, to (b) EBITDA
for such Test Period, all determined on a consolidated basisan Adjusted
Consolidated Basis in accordance with GAAP; provided that the Total Net Secured
Leverage Ratio shall be determined for the relevant Test Period on a Pro Forma
Basis.

“Transaction Documents” shall mean the ABL Loan Documents and the Loan
Documents.

“Transaction Expenses” shall mean all fees and expenses (including, without
limitation, any original issue discount) incurred or paid by Holdings (or any
Parent Entity), the Borrower, any other First Tier Covenant Party or any of the
Subsidiaries in connection with the Transactions and all fees and expenses
incurred or paid by Holdings (or any Parent Entity), the Borrower or any of the
Subsidiaries in connection with the emergence by the Debtors from the Cases.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the execution, delivery and performance
of the Loan Documents, the creation of the Liens pursuant to the Security
Documents and the borrowings hereunder; (b) the execution, delivery and
performance of the ABL Loan Documents, the creation of the Liens thereunder, and
the borrowings thereunder; (c) the refinancing and discharge of the outstanding
Indebtedness under the DIP ABL Credit Agreements and the DIP Term Loan
Agreement; and (d) the payment of all Transaction Expenses.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.

 

52



--------------------------------------------------------------------------------

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of the SubsidiariesCovenant Parties that would not appear as “restricted” on a
consolidated balance sheet of the Borrower or any of the SubsidiariesCovenant
Parties.

“Unrestricted Subsidiary” shall mean CWPC.

“U.S.” shall mean United States.

“U.S. Lender” shall mean any Lender other than a Foreign Lender.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Verso Corporation” shall mean Verso Corporation, a Delaware corporation.

“Verso Quinnesec REP” shall mean Verso Quinnesec REP LLC, a Delaware limited
liability company.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment, by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly-Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly-Owned Subsidiary” shall mean (i) a
Subsidiary of the Borrowera First Tier Covenant Party that is a Wholly-Owned
Subsidiary of the Borrowersuch First Tier Covenant Party or (ii) a Subsidiary of
Holdings all of whose Equity Interests (other than directors’ qualifying shares
or nominee or other similar shares required pursuant to applicable law) are
owned directly or indirectly by more than one Loan Party.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

53



--------------------------------------------------------------------------------

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basisCovenant Parties on an Adjusted Consolidated Basis at any
date of determination, Current Assets at such date of determination minus
Current Liabilities at such date of determination; provided that, for purposes
of calculating Excess Cash Flow, increases or decreases in Working Capital shall
be calculated without regard to any changes in Current Assets or Current
Liabilities as a result of (a) any reclassification in accordance with GAAP of
assets or liabilities, as applicable, between current and noncurrent or (b) the
effects of purchase accounting.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, amended and
restated, supplemented or otherwise modified from time to time. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding anything to the contrary set forth herein, any changes
to GAAP after the Closing Date with respect to the accounting treatment of
leases will not be given effect for the purposes of calculating any financial
ratio or definition contained in this Agreement or any other Loan Document. In
addition, notwithstanding any changes in GAAP after the Closing Date, any lease
of the Borrower or the SubsidiariesCovenant Parties that would be characterized
as an operating lease under GAAP in effect on the Closing Date (whether such
lease is entered into before or after the Closing Date) shall not constitute
Indebtedness or a Capital Lease Obligation under this Agreement or any other
Loan Document as a result of such changes in GAAP. Unless otherwise expressly
provided herein, any references herein to any person shall be construed to
include such person’s successors and permitted assigns.

Section 1.03 Exchange Rates; Currency Equivalents. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial ratios hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as determined by the

 

54



--------------------------------------------------------------------------------

Administrative Agent. No Default or Event of Default shall arise as a result of
any limitation or threshold set forth in Dollars in Article 6 or
Section 8.01(f), 8.01(j) or 8.01(l) being exceeded solely as a result of changes
in currency exchange rates from those rates applicable on the first day of the
fiscal quarter in which such determination occurs or in respect of which such
determination is being made.

Section 1.04 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day, and, in the case of any
payment accruing interest (but not a payment of interest), interest thereon
shall be payable for the period of such extension.

Section 1.05 Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

Section 1.06 Application to First Tier Covenant Party’s Subsidiaries. All
references herein to the Borrower causing a Person to take any identified
actions or to refrain from taking any identified actions shall apply equally to
the applicable First Tier Covenant Party with respect to its Subsidiaries.

ARTICLE 2

THE CREDITS

Section 2.01 Commitments and Term Loans; Original Issue Discount. Subject to the
terms and applicable conditions set forth herein, each Lender agrees to make
Term Loans to the Borrower on the Closing Date in an aggregate principal amount
not to exceed its Term Loan Commitment; provided that, if for any reason the
full amount of any Lender’s Term Loan Commitment is not fully drawn on the
Closing Date, the undrawn portion thereof shall automatically be cancelled upon
giving effect to the funding of the drawn Term Loans on the Closing Date. The
Borrower and the Lenders agree that the Term Loans are issued with original
issue discount (“OID”) of 10.00% and such OID shall constitute principal for all
purposes under the Loan Documents. Each Lender’s Term Loan Commitment shall
terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Term Loan Commitment on the
Closing Date. Amounts of Term Loans borrowed under this Section 2.01 that are
repaid or prepaid may not be reborrowed.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its

 

55



--------------------------------------------------------------------------------

option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement and such Lender shall
not be entitled to any amounts payable under Section 2.12 or 2.14 solely in
respect of increased costs resulting from such exercise and existing at the time
of such exercise.

(c) Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than 8 Eurocurrency Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Maturity Date for such Class, if applicable.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time (or such later time agreed to
by the Administrative Agent), one Business Day before the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or facsimile or other electronic
transmission to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written (including by facsimile or other electronic transmission)
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) for purposes of the Borrowing to be made on the Closing Date, identify such
Borrowing as Borrowing of Term Loans;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency

 

56



--------------------------------------------------------------------------------

Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

Section 2.04 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. Upon satisfaction or waiver of the applicable conditions set
forth in Article 4, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.04(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans at such time. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

Section 2.05 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.05. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section 2.05, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic means (subject to Section 10.01(b)) to the Administrative Agent of a
written Interest Election Request in the form of Exhibit D and signed by the
Borrower.

 

57



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(b) regarding the maximum number of Borrowings of the
relevant Type.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

58



--------------------------------------------------------------------------------

Section 2.06 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender as
provided in Section 2.07.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to Section 2.06(b) or
(c) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that its Loans be evidenced by a Note. In such event,
the Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender and its registered assigns. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more Notes in such form
payable to the payee named therein and its registered assigns.

Section 2.07 Scheduled Repayment of Loans. (a) Subject to the other clauses of
this Section 2.07,

(i) subject to Section 2.07(d), commencing with the fiscal quarter ending
September 30, 2016, the Borrower shall repay Term Loans on the last day of each
March, June, September and December of each year and on the applicable Maturity
Date or, if any such date is not a Business Day, on the next preceding Business
Day (each such date being referred to as a “Term Loan Installment Date”), in an
aggregate principal amount of the Term Loans equal to (A) in the case of such
quarterly payments, an amount equal to 2.00% per fiscal quarter of the aggregate
principal amount of Term Loans outstanding immediately after the Closing Date
and (B) in the case of such payment due on the applicable Maturity Date, an
amount equal to the then unpaid principal amount of the Term Loans outstanding;

(ii) [reserved];

(iii) [reserved]; and

(iv) to the extent not previously paid, outstanding Loans shall be due and
payable on the earlier of (x) the applicable Maturity Date and (y) the date on
which such Loans are accelerated in accordance with this Agreement.

 

59



--------------------------------------------------------------------------------

(b) Application of Payments of the Loans from:

(i) all Net Proceeds pursuant to Section 2.08(b) and Excess Cash Flow pursuant
to Section 2.08(c) shall be allocated to the Class or Classes of Loans
determined pursuant to Section 2.07(c), with application thereof to reduce in
inverse order amounts due on the succeeding Installment Dates under such Classes
as provided in the remaining scheduled amortization payments under such Classes;
provided that any Lender, at its option, may elect to decline any such
prepayment of any Loan held by it if it shall give written notice to the
Administrative Agent thereof by 5:00 p.m. Local Time at least two Business Days
prior to the date of such prepayment (any such Lender, a “Declining Lender”) and
on the date of any such prepayment, any amounts that would otherwise have been
applied to prepay Loans owing to Declining Lenders shall instead be retained by
the Borrower for application for any purpose not prohibited by this Agreement,
and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.08(a)
shall be applied to the remaining installments of the Term Loans as the Borrower
may direct.

(c) Prior to any prepayment of any Term Loans hereunder, the Borrower shall
select the Borrowing or Borrowings to be prepaid and shall notify the
Administrative Agent by telephone (confirmed by electronic means) of such
selection, specifying the prepayment date and the amount to be prepaid, not
later than 12:00 noon, Local Time, one Business Day before the date of the
proposed prepayment; which notice shall be irrevocable except that a notice of
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing. All prepayments and
repayments of Loans shall be accompanied by accrued interest on the amount
repaid to the extent required by Section 2.10(d) and any other amounts payable
pursuant to Sections 2.09(b) and 2.13.

(d) If, on the date any scheduled quarterly amortization payment under
Section 2.07(a)(i) or any Excess Cash Flow payment under Section 2.08(c) is due
to be made, Liquidity of the Borrower (determined after giving effect to the
making of such amortization payment or such Excess Cash Flow payment) is
projected in good faith by the Borrower to be less than $75.0 million at any
time during the 90-day period on and following the date on which such scheduled
amortization payment or such Excess Cash Flow payment is due and payable, then
the portion of such scheduled quarterly amortization payment or such Excess Cash
Flow payment that results in the Liquidity of the Borrower being less than $75.0
million during such 90-day period shall not be due and payable. At least three
(3) Business Days prior to the date any such scheduled quarterly amortization
payment or any such Excess Cash Flow payment is due, the Borrower shall deliver
to the Administrative Agent and Ducera Partners LLC or any other Third Party
Reviewer an officer’s certificate, duly executed by the Chief Financial Officer
of the Borrower (or an individual with substantially equivalent title and
responsibilities), certifying the amount of such scheduled amortization payment
and/or such Excess Cash Flow payment (if any) and setting forth in reasonable
detail the Borrower’s calculations of Liquidity for such 90-day period. The
foregoing officer’s certificate shall only be made available to Lenders that
elect to receive “private”

 

60



--------------------------------------------------------------------------------

information subject to Section 10.17. Any scheduled quarterly amortization under
Section 2.07(a)(i) not paid as a result of this sub-clause (d) shall thereafter
be due and payable on the Maturity Date.

Section 2.08 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium (but subject to Section 2.09(b)) or penalty (but subject to
Section 2.13), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior written notice in accordance with
Section 2.07(c).

(b) The Borrower shall apply (i) all Net Proceeds and (ii) all amounts received
by the Borrower or any of its Subsidiariesother Covenant Party pursuant to
Section 5.14 hereof promptly, and in any event, within five Business Days of
receipt thereof to prepay Loans in accordance with clause (b) and (c) of
Section 2.07.

(c) Subject to Section 2.07(d), not later than (x) 90 days after the end of each
Excess Cash Flow Period and (y) 45 days after the end of each Excess Cash Flow
Interim Period, the Borrower shall calculate Excess Cash Flow for such Excess
Cash Flow Period or Excess Cash Flow Interim Period, as applicable and shall
apply an amount (if positive) to repayment of the Loans equal to (i) the
Required ECF Percentage of such Excess Cash Flow, minus (ii) the amount of
amortization payment(s) made under Section 2.07(a)(i) during the applicable
Excess Cash Flow Period or Excess Cash Flow Interim Period, minus (iii) (A) to
the extent not financed using the proceeds of, without duplication, the
incurrence of Indebtedness and the sale or issuance of any Equity Interests
(including any capital contributions), without duplication, the amount of any
voluntary prepayments during such Applicable Period (plus, without duplication
of any amounts previously deducted under this subclause (A), the amount of any
voluntary prepayments after the end of such Applicable Period but before the
date of prepayment under this Section 2.08(c)) of Loans and (B) the amount of
any Excess Cash Flow payment previously paid in cash to the Administrative Agent
pursuant to Section 2.08(c) for each Excess Cash Flow Interim Period during an
Excess Cash Flow Period. Not later than the date on which the Borrower is
required to deliver financial statements with respect to the end of each
Applicable Period under Section 5.04, the Borrower will deliver to the
Administrative Agent a certificate signed by a Financial Officer of the Borrower
setting forth the amount, if any, of Excess Cash Flow for such Applicable
Period, the amount of any required prepayment in respect thereof and the
calculation thereof in reasonable detail. The foregoing certificate shall only
be made available to Lenders that elect to receive “private” information subject
to Section 10.17.

(d) Notwithstanding any other provisions of this Section 2.08 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary is
prohibited or delayed by applicable local law from being repatriated to the
United States of America, the portion of such Net Proceeds or Excess Cash Flow
so affected will not be required to be applied to repay Loans at the times
provided in Section 2.08(b) or Section 2.08(c) but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation to the United States of America (the Borrower
hereby agreeing to cause the applicable Foreign Subsidiary to promptly use
commercially reasonable efforts to take all actions reasonably required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Proceeds or

 

61



--------------------------------------------------------------------------------

Excess Cash Flow is permitted under the applicable local law, such repatriation
will be effected and such repatriated Net Proceeds or Excess Cash Flow will be
promptly applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to Section 2.08(b) or
Section 2.08(c), to the extent provided therein and (ii) to the extent that the
Borrower has determined in good faith that repatriation of any or all of such
Net Proceeds or Excess Cash Flow would have a material adverse tax cost
consequence with respect to such Net Proceeds or Excess Cash Flow, the Net
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary; provided that, in the case of this subclause (ii), on or
before the date on which any Net Proceeds or Excess Cash Flow so retained would
otherwise have been required to be applied to prepayments pursuant to
Section 2.08(b) or Section 2.08(c), (x) the Borrower applies an amount equal to
such Net Proceeds or Excess Cash Flow to such prepayments as if such Net
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Proceeds or Excess Cash Flow had been
repatriated (or, if less, Net Proceeds or Excess Cash Flow that would be
calculated if received by such Foreign Subsidiary) or (y) such Net Proceeds or
Excess Cash Flow is applied to the permanent repayment of Indebtedness of a
Foreign Subsidiary.

Section 2.09 Fees.

(a) The Borrower agrees to pay the fees set forth in the Fee Letter, in the
amounts and at the times specified therein.

(b) In the event that any of the following occur, then the Borrower shall pay a
prepayment premium (as liquidated damages and not as a penalty) (the “Prepayment
Premium”) to the Administrative Agent concurrently with such occurrence, for the
ratable account of each of the applicable Lenders, in an amount equal to the
amount of the principal amount of Loans prepaid, Refinanced, substituted,
replaced, repriced or accelerated multiplied by the Prepayment Premium
Percentage, if applicable:

(i) the Borrower shall make a voluntary prepayment pursuant to Section 2.08(a)
or replace the Loans and Commitments hereunder pursuant to Section 10.04(i);

(ii) [reserved];

(iii) the Borrower shall prepay, Refinance, substitute or replace all or a
portion of the Term Loans (other than as a result of (x) scheduled amortization
payments pursuant to Section 2.07(a), (y) mandatory prepayments from Excess Cash
Flow pursuant to Section 2.08(c) or (z) mandatory prepayments from Net Proceeds
of Asset Sales pursuant to Section 2.08(b));

(iv) if the Borrower shall effect any amendment to this Agreement which reduces
the All-in Yield of the Term Loans;

(v) upon acceleration of the Term Loans pursuant to Section 8.01 (including as a
result of Section 8.01(h) or Section 8.01(i)); or

 

62



--------------------------------------------------------------------------------

(vi) upon the assignment of the Loans and/or Commitments held by a Lender
pursuant to Section 2.16.

(c) All Fees shall be paid on the dates due, in immediately available funds in
Dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders and/or Lead Arrangers (or, for Fees payable on the Closing
Date, paid out of the proceeds of the Term Loans made by the Lenders on the
Closing Date). Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.10 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any Event of Default shall occur, the
Obligations shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of principal of any Loans, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding clauses of this
Section 2.10 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in Section 2.10(a); provided that this
Section 2.10(c) shall not apply to any Event of Default that has been waived by
the Lenders pursuant to Section 10.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) on the applicable Maturity Date;
provided that (A) interest accrued pursuant to Section 2.10(c) shall be payable
on demand, (B) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (C) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

63



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

Section 2.12 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (ii) through (iv) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or the Administrative Agent hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or the Administrative Agent, as applicable, such additional amount
or amounts as will compensate such Lender or the Administrative Agent, as
applicable, for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital adequacy
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
Section 2.12(a) or (b) shall be delivered to the Borrower and shall be
conclusive absent manifest error; provided that any such certificate claiming
amounts described in clause (x) or (y) of the definition of “Change in Law”
shall, in addition, state the basis upon which such amount has been calculated
and certify that such Lender’s method of allocating such costs is fair and
reasonable. The Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

64



--------------------------------------------------------------------------------

(d) Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.12, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.12 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) The foregoing provisions of this Section 2.12 shall not apply in the case of
any Change in Law in respect of Taxes imposed on payments on the Loans, which
shall instead be governed by Section 2.14.

Section 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.16, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be the amount determined by such Lender (it being understood that
the deemed amount shall not exceed the actual amount) to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.13 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

Section 2.14 Taxes. (a) Any and all payments made by or on behalf of a Loan
Party under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided that, if a Loan Party, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Requirement of Law to deduct
or withhold any Taxes from such payments, then (i) the applicable withholding
agent shall make such deductions or withholdings as are reasonably determined by
the

 

65



--------------------------------------------------------------------------------

applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.14) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a certified copy of an official receipt
(or other evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof. Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.14, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
applicable Requirements of Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

(b) The Borrower shall timely pay any Other Taxes.

(c) Each Loan Party shall indemnify and hold harmless the Administrative Agent
and each Lender within 15 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes imposed on the
Administrative Agent or such Lender, as the case may be (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.14), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the basis and calculation of
the amount of such payment or liability delivered to the Borrower by a Lender or
the Administrative Agent (as applicable) on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to withholding of Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, any such withholding of applicable Taxes in
respect of any payments to be made to such Lender by any Loan Party pursuant to
any Loan Document or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

66



--------------------------------------------------------------------------------

(e) Without limiting the generality of Section 2.14(d), each Foreign Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Foreign Lender is due hereunder, two copies of
(A) in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any applicable successor form) together with a
certificate (substantially in the form of Exhibit K hereto, such certificate,
the “Non-Bank Tax Certificate”) certifying that such Foreign Lender is not a
bank for purposes of Section 881(c) of the Code, is not a “10-percent
shareholder” (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a CFC related to the Borrower (within the meaning of
Section 864(d)(4) of the Code), (B) United States Internal Revenue Service Form
W-8BEN or W-8BEN-E or Form W-8ECI (or any applicable successor form), in each
case properly completed and duly executed by such Foreign Lender claiming
complete exemption from, or reduced rate of, U.S. federal withholding tax on
payments by the Borrower under this Agreement, (C) United States Internal
Revenue Service Form W-8IMY (or any applicable successor form) and all necessary
attachments (including the forms described in clauses (A) and (B) above;
provided that, if the Foreign Lender is a partnership and not a participating
Lender, and one or more of the partners is claiming portfolio interest
treatment, the Non-Bank Tax Certificate may be provided by such Foreign Lender
on behalf of such partners) or (D) any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.

Each person that shall become a Participant pursuant to Section 10.04 or a
Lender pursuant to Section 10.04 shall, upon the effectiveness of the related
transfer, be required to provide all the forms and statements required pursuant
to this Section 2.14(e); provided that a Participant shall furnish all such
required forms and statements to the person from which the related participation
shall have been purchased.

 

67



--------------------------------------------------------------------------------

In addition, each Agent shall deliver to the Borrower (x)(I) prior to the date
on which the first payment by the Borrower is due hereunder or (II) prior to the
first date on or after the date on which such Agent becomes a successor
Administrative Agent pursuant to Section 9.09 on which payment by the Borrower
is due hereunder, as applicable, two copies of a properly completed and executed
United States Internal Revenue Service Form W-9 certifying its exemption from
U.S. federal backup withholding or such other properly completed and executed
documentation prescribed by applicable law certifying its entitlement to an
available exemption from applicable U.S. federal withholding taxes in respect of
any payments to be made to such Agent by any Loan Party pursuant to any Loan
Document including, as applicable, a United States Internal Revenue Service Form
W-8IMY certifying that the Agent is a U.S. branch and intends to be treated as a
U.S. person for purposes of withholding under Chapter 3 of the Code pursuant to
Section 1.1441-l(b)(2)(iv) of the United States Treasury Department Regulations,
and (y) on or before the date on which any such previously delivered
documentation expires or becomes obsolete or invalid, after the occurrence of
any event requiring a change in the most recent documentation previously
delivered by it to the Borrower, and from time to time if reasonably requested
by the Borrower, two further copies of such documentation.

(f) If any Lender or the Administrative Agent, as applicable, determines, in its
sole discretion, that it has received a refund of an Indemnified Tax or Other
Tax for which a payment has been made by a Loan Party pursuant to this
Section 2.14 or Section 2.12(a)(ii) or any other Loan Document, which refund in
the good faith judgment of such Lender or the Administrative Agent, as the case
may be, is attributable to such payment made by such Loan Party, then the Lender
or the Administrative Agent, as the case may be, shall reimburse the Loan Party
for such amount (net of all reasonable out-of-pocket expenses of such Lender or
the Administrative Agent, as the case may be, and without interest other than
any interest received thereon from the relevant Governmental Authority with
respect to such refund) as the Lender or Administrative Agent, as the case may
be, determines in its sole discretion to be the proportion of the refund as will
leave it, after such reimbursement, in no better or worse position (taking into
account expenses or any Taxes imposed on the refund) than it would have been in
if the Indemnified Tax or Other Tax giving rise to such refund had not been
imposed in the first instance; provided that the Loan Party, upon the request of
the Lender or the Administrative Agent agrees to repay the amount paid over to
the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Lender or the Administrative Agent in
the event the Lender or the Administrative Agent is required to repay such
refund to such Governmental Authority. In such event, such Lender or the
Administrative Agent, as the case may be, shall, at the Borrower’s request,
provide the Borrower with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender or the Administrative Agent may delete any
information therein that it deems confidential). A Lender or the Administrative
Agent shall claim any refund that it determines is available to it, unless it
concludes in its sole discretion that it would be adversely affected by making
such a claim. No Lender nor the Administrative Agent shall be obliged to make
available its tax returns (or any other information relating to its Taxes that
it deems confidential) to any Loan Party in connection with this clause (f) or
any other provision of this Section 2.14.

(g) [Reserved].

 

68



--------------------------------------------------------------------------------

(h) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two United States Internal Revenue Service Forms W-9 (or substitute or successor
form), properly completed and duly executed, certifying that such U.S. Lender is
exempt from United States federal backup withholding (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before the date that such form expires or becomes obsolete or
invalid, (iii) after the occurrence of a change in the U.S. Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent, and (iv) from time to time
thereafter if reasonably requested by the Borrower or the Administrative Agent.

(i) If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 2.14(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(j) The agreements in this Section 2.14 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.

Section 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 2.12, 2.13 or 2.14, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except that payments pursuant to
Sections 2.12, 2.13, 2.14 and 10.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Except as otherwise expressly provided
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under the Loan Documents
shall be made in Dollars. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

 

69



--------------------------------------------------------------------------------

(b) Subject to the sentence immediately following, if at any time insufficient
funds are received by and available to the Agents from the Loan Parties to pay
fully all amounts of principal, interest and fees in cash then due from the Loan
Parties under the Loan Documents, such funds shall be applied: (i) first,
towards payment of interest and fees then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties and (ii) second, towards payment of
principal then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties. If (x) at any time that an Event of Default shall have occurred and be
continuing and proceeds of Collateral are received by any Agent, such funds
shall be applied, subject to the ABL Intercreditor Agreement and any other
applicable Intercreditor Agreements or (y) at any time following any
acceleration of the Obligations under this Agreement or any Event of Default
with respect to the Borrower under Section 8.01(h) or (i), in each case that is
continuing, and any amount received by any Agent from any Loan Party (or from
proceeds of any Collateral): (i) first, ratably, to pay any fees, indemnities,
or expense reimbursements then due to the Administrative Agent or the Collateral
Agent from any Loan Party under the Loan Documents and all fees owed to them in
connection with the collection or sale or otherwise in connection with this
Agreement or any other Loan Document, including all court costs and reasonable
and documented fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Administrative Agent or the Collateral Agent under
this Agreement or any other Loan Document on behalf of any Loan Party and any
other reasonable and documented costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Loan Document
in its capacity as such, (ii) second, ratably, to pay any fees, indemnities, or
expense reimbursements then due to the Lenders from any Loan Party under the
Loan Documents and all fees owed to them in connection with the collection or
sale or otherwise in connection with this Agreement or any other Loan Document,
including all court costs and reasonable and documented fees and expenses of its
agents and legal counsel and any other reasonable and documented costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document in its capacity as such, (iii) third,
towards payment in full of interest, the Prepayment Premium (if any) and fees
then due from the Borrower hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest, the Prepayment Premium (if any) and
fees then due to such parties, (iv) fourth, ratably, to pay principal of Loans
then due from the Borrower hereunder, (v) [reserved], (vi) [reserved],
(vii) seventh, towards payment in full of other Obligations then due from the
Loan Parties under the Loan Documents, ratably among the parties entitled
thereto in accordance with the amounts of such Obligations then due to such
parties and (viii) eighth, the balance, if any, after all of the Obligations
have been paid in full, to the Borrower or as otherwise required by Requirements
of Law.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Loans or other Obligations resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon and other Obligations than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent and the other applicable Lenders of such fact and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of such other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
principal amount of each such Lender’s respective Loans and accrued interest
thereon vis-à-vis

 

70



--------------------------------------------------------------------------------

the aggregate principal amount of all Lenders’ Loans and the aggregate accrued
interest thereon; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this clause
(c) shall not be construed to apply to any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (which terms shall
expressly provide that such payment may be made on a non-pro rata basis) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
Holdings, the Borrower or any Subsidiary of the Borrowerother Covenant Party (as
to which the provisions of this clause (c) shall apply unless the assignment is
pursuant to a Permitted Loan Purchase). The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or 2.15(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

71



--------------------------------------------------------------------------------

Section 2.16 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.14, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require any
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent, in each case, shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees, the Prepayment Premium (if any), and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments. Nothing in this Section 2.16 shall be deemed to
prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 10.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 10.04(b)(ii)(B)) to replace such
Non-Consenting Lender by deeming (by notice to such Non-Consenting Lender) such
Non-Consenting Lender to have assigned its Loan, and its Commitments hereunder,
to one or more assignees that have consented to such assignment and that are
reasonably acceptable to the Administrative Agent and the Required Lenders;
provided that: (a) all Obligations of the Borrower owing to such Non-Consenting
Lender being so replaced (including accrued Fees) and any amounts due under
Sections 2.12, 2.13 or 2.14) shall be paid in full to such Non-Consenting Lender
concurrently with such assignment and (b) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon. No action by
or consent of the Non-Consenting Lender shall be necessary in connection with
such assignment, which shall be immediately and

 

72



--------------------------------------------------------------------------------

automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrower, Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 10.04.
Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interest hereunder in the
circumstances contemplated by this Section 2.16(c) and the Administrative Agent
agrees to effect such assignment; provided that, if such Non-Consenting Lender
does not comply with Section 10.04 within three Business Days after the
Borrower’s request, compliance with Section 10.04 shall not be required to
effect such assignment.

Section 2.17 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Section 2.18 Loan Extensions. (a) [Reserved].

(b) [Reserved]

(c) [Reserved].

(d) [Reserved].

(e) Notwithstanding anything to the contrary in Section 2.15(c) (which
provisions shall not be applicable to clauses (e) through (i) of this
Section 2.18), pursuant to one or more offers made from time to time by the
Borrower to all Lenders of any Class of Term Loans, on a pro rata basis and on
the same terms (“Pro Rata Loan Extension Offers”), the Borrower is hereby
permitted to consummate transactions with individual Lenders from time to time
to extend the maturity date of such Lender’s Term Loans of such Class and to
otherwise modify the terms of such Lender’s Term Loans of such Class pursuant to
the terms of the relevant Pro Rata Loan Extension Offer (including, without
limitation, increasing the interest rate or fees payable in respect of such
Lender’s Term Loans and/or modifying the amortization schedule in respect of
such Lender’s Term Loans). For the avoidance of doubt, the reference to “on the
same terms” in the preceding sentence shall mean, in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same. Any
such extension (a “Loan Extension”) agreed to between the Borrower and any such
Lender (an “Extending Term Loan

 

73



--------------------------------------------------------------------------------

Lender”) will be established under this Agreement pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and each Extending Term Loan Lender (such extended Term
Loan, an “Extended Term Loan”). Each Pro Rata Loan Extension Offer shall specify
the date on which the Borrower proposes that the Extended Term Loan shall be
made, which shall be a date not earlier than five Business Days after the date
on which notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent).

(f) The Borrower and each Extending Term Loan Lender shall execute and deliver
to the Administrative Agent an Extension Amendment and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Extended
Term Loans of such Extending Term Loan Lender. Each Extension Amendment shall
specify the terms of the applicable Extended Term Loans; provided that
(i) except as to interest rates, fees, any other pricing terms, amortization,
final maturity date and participation in prepayments (which shall, subject to
clauses (ii) through (iv) of this proviso, be determined by the Borrower and set
forth in the Pro Rata Loan Extension Offer), the Extended Term Loans shall have
(x) the same terms as an existing Class of Term Loans or (y) such other terms as
shall be reasonably satisfactory to the Administrative Agent, (ii) the final
maturity date of any Extended Term Loans shall be no earlier than the Latest
Maturity Date in effect on the date of incurrence, (iii) the Weighted Average
Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Class of Term Loans to which
such offer relates, and (iv) any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder. Upon the
effectiveness of any Extension Amendment, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Term Loans evidenced thereby as provided for in Section 10.08(b)
and the Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment.

(g) Upon the effectiveness of any such Loan Extension, the applicable Extending
Term Loan Lender’s Term Loan will be automatically designated an Extended Term
Loan. The consummation of any Loan Extension by the Borrower pursuant to this
Section 2.18 shall not constitute voluntary or mandatory payments or prepayments
for purposes of this Agreement. The Administrative Agent and the Lenders hereby
consent to each Loan Extension as contemplated by this Section 2.18 and hereby
waive the requirements of any provision of this Agreement or any other Loan
Documents that may otherwise prohibit any Loan Extension, provided that such
consent shall not be deemed to be an acceptance by such Lender of any Pro Rata
Loan Extension Offer by such Lender.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.18),
(i) [reserved], (ii) no Extended Term Loan is required to be in any minimum
amount or any minimum increment, (iii) any Extending Term Loan Lender may extend
all or any portion of its Term Loans pursuant to one or more Pro Rata Loan
Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Term Loan), (iv) there
shall be no condition to any Loan Extension at any time or from time to time
other than notice to the Administrative Agent of such Loan Extension and the
terms of the Extended Term Loan implemented thereby and (v) all Extended Term
Loans and all obligations in respect thereof shall be Loan Obligations of the

 

74



--------------------------------------------------------------------------------

relevant Loan Parties under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other Obligations of
the relevant Loan Parties under this Agreement and the other Loan Documents.

(i) Each Loan Extension shall be consummated pursuant to procedures set forth in
the associated Pro Rata Loan Extension Offer; provided that the Borrower shall
cooperate with the Administrative Agent prior to making any Pro Rata Loan
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Loan Extension, including, without limitation,
timing, rounding and other adjustments.

Section 2.19 Defaulting Lender. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(i) such Defaulting Lender shall not be entitled to receive any fees payable
pursuant to Section 2.09 for any period during which such Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fees that
otherwise would have been required to have been paid to such Defaulting Lender);
and

(ii) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15(c))
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent: first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, second, as the Borrower
may request, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, third, held in such account as cash
collateral and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement,
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, fifth, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a prepayment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share and that were made at a time when the applicable
conditions set forth in Article 4 were satisfied, such payment shall be applied
solely to prepay the Loans of all non-Defaulting Lenders pro rata prior to being
applied to the prepayment of any Loans of any Defaulting Lender.

(b) In the event that the Administrative Agent and the Borrower each agrees that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then on such date such Lender shall purchase at par
such of the Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lender in accordance with their Commitments.

 

75



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

On the Closing Date, on the Amendment One Effective Date, on the date of the
Assumption and Reaffirmation Agreement and on the date of each Credit Event, as
provided in Section 4.01, the Borrower represents and warrants to each of the
Agents and the Lenders that:

Section 3.01 Organization; Powers. Each of Holdings, the Borrower, the other
Loan Parties and each of the subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or, if applicable, in a foreign jurisdiction where an equivalent
status exists, enjoys the equivalent status under the laws of any foreign
jurisdiction of organization outside the United States of America) under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business in each jurisdiction wherever
necessary to carry out its business and operations, except where the failure so
to qualify would not reasonably be expected to have a Material Adverse Effect,
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder.

Section 3.02 Authorization. The execution, delivery and performance by Holdings,
the Borrower, each other First Tier Covenant Party and each of the Subsidiary
Loan Parties of each of the Loan Documents to which it is a party, and the
borrowings hereunder and the transactions forming a part of the Transactions
(a) have been duly authorized by all corporate, equityholder, partnership or
limited liability company action required to be obtained by Holdings, the
Borrower, such other First Tier Covenant Party and such Subsidiary Loan Parties
and (b) do not and will not (i) violate (A) any provision of law, statute, rule
or regulation, (B) the certificate or memorandum or articles of incorporation or
other constitutive documents (including any partnership, limited liability
company or operating agreements) or bylaws of Holdings, the Borrower, such other
First Tier Covenant Party or any such Subsidiary Loan Party, (C) any applicable
order, judgment or decree of any court or any rule, regulation or order of any
Governmental Authority or (D) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, the Borrower, such other First Tier Covenant Party or any such
Subsidiary Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a benefit under any such
indenture, certificate of designation for preferred stock, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clause (i) (other than subclause (B) thereof) or (ii) of this Section 3.02(b)
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by Holdings, the Borrower, such other First Tier Covenant Party or any
such Subsidiary Loan Party, other than the Liens created by the Loan Documents
and Permitted Liens.

 

76



--------------------------------------------------------------------------------

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by Holdings, the Borrower, the other First Tier Covenant Parties and the
Subsidiary Loan Parties and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (iii) implied covenants of good faith and
fair dealing and (iv) except to the extent set forth in any foreign laws, rules
and regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries that are not Loan Parties.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the creation,
perfection or maintenance of the Liens created under the Security Documents or
the exercise by any Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral, except for: (a) the filing of
Uniform Commercial Code financing statements, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office and
comparable offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordations of the Mortgages, (d) such actions, consents,
approvals, registrations and filings as have been made or obtained and are in
full force and effect, (e) such actions, consents, approvals, registrations and
filings the failure of which to be obtained or made would not reasonably be
expected to have a Material Adverse Effect and (f) equivalent foreign filings to
those listed in clauses (a) through (e) above.

Section 3.05 Financial Statements. (a) The unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of Verso
Corporation and its consolidated subsidiaries for the fiscal quarter ended
March 31, 2016, and (b) the audited consolidated balance sheets and statements
of income, stockholders’ equity, and cash flow of Verso Corporation and its
consolidated subsidiaries for the fiscal year ended December 31, 2015, in each
case have been prepared in accordance with GAAP, reported on by and accompanied
by a report from Deloitte & Touche LLP and furnished to the Administrative
Agent, present fairly in all material respects the consolidated financial
position of the Borrower and its consolidated subsidiaries as at such date and
the consolidated results of operations and cash flows of the Borrower and its
consolidated subsidiaries for the period then ended.

Section 3.06 No Material Adverse Effect. Since the Closing Date, there has been
no event, condition or circumstance that, individually or in the aggregate with
other events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07 Properties. (a) Schedule 1.01B lists correctly as of the Closing
Date all Material Real Property owned by Holdings, the Borrower and the
Subsidiary Loan Parties and the location thereofa Loan Party. Each of Holdings,
the Borrower, the other First Tier Covenant Parties and the Subsidiaries has
good and marketable fee simple title to, or valid leasehold interests

 

77



--------------------------------------------------------------------------------

in, or easements or other limited property interests in, all its Real Properties
(including all Mortgaged Properties) and has good and valid title to its owned
personal property and assets, and valid leasehold interests in all of its leased
personal property, in each case necessary for the conduct of its respective
business as currently conducted or to utilize such properties and assets for
their intended purposes. All such properties and assets are free and clear of
Liens, other than Permitted Liens. From the commencement of the Mechanics’ Lien
Statutory Period, as defined below, until the Closing Date, there has been no
material construction occurring at any Material Real Property. For purposes
hereof, “Mechanics’ Lien Statutory Period” shall mean, with respect to each
Material Real Property, the period of time during which, under applicable
Requirements of Law, a mechanics’ or materialmens’ or similar Lien may be filed
against such Material Real Property and gain priority over intervening Liens
(including the Lien of the Mortgages).

(b) Schedule 1.01B lists correctly and completely as of the Closing Date,
(i) all Real Property leased by Holdings, the Borrower and the Subsidiarya Loan
PartiesParty and the locations thereof and (ii) all leases, subleases and
licenses (together with all amendments, modifications, supplements, renewals or
extensions of any thereof) with respect to all Real Property leased by a Loan
Party which are material to the business or operations of such Loan Party,
regardless of whether such Loan Party is the landlord or tenant (whether
directly or as an assignee or successor in interest) under such lease, sublease
or license. Each lease, sublease and license referred to in subclause (ii) above
constitutes the legally valid and binding obligation of each applicable Loan
Party, enforceable against such Loan Party in accordance with its respective
terms. None of the Loan Parties or the Subsidiaries has defaulted under any
lease, sublease or license to which it is a party as either landlord or tenant.
All of the Loan Parties’ or Subsidiaries’ leases, subleases and licenses are in
full force and effect. Except as set forth on Schedule 1.01B, each of Holdings,
the Borrower, the other First Tier Covenant Parties and each of the Subsidiaries
enjoys peaceful and undisturbed possession under all such leases, subleases and
licenses under which any of them is a tenant. With respect to any leases,
subleases or licenses under which any Loan Party is landlord, (i) no presently
effective rent concessions have been given to any tenants and no rent has been
paid in advance by any tenants for any period subsequent to the date
hereofClosing Date, (ii) all rents, additional rents, common area charges,
escrow payments, or similar charges or payments which are required thereunder
and due and payable prior to and including the date hereofClosing Date have been
paid in full without offset, claim or reduction, and there is no material
default, delinquency or breach on the part of any tenant under such leases,
subleases or licenses.

(c) As of the Closing Date, none of the Loan Parties and the Subsidiaries has
received any written notice of any pending or, to their knowledge, contemplated
condemnation proceeding or casualty affecting any material portion of the
Mortgaged Properties or any sale or disposition thereof, in lieu of
condemnation, that remains unresolved as of the Closing Date.

(d) Except as set forth on Schedule 3.07(d), none of Holdings, the Borrower and
the Subsidiaries is obligated on the Closing Date under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Material Real Property or any interest therein.

(e) Schedule 1.01B lists each Material Real Property owned by any Loan Party as
of the Closing Date.

 

78



--------------------------------------------------------------------------------

(f) Except as set forth on Schedule 1.01B, there is no action, suit,
arbitration, labor dispute, unsatisfied order or judgment, governmental
investigation, condemnation or other proceeding pending or, to the knowledge of
the Loan Parties and the Subsidiariessubsidiaries, threatened against any of
them or the Material Real Property or the Transaction, which, if adversely
determined, could individually or in the aggregate have or reasonably be
expected to have a material adverse effect on title to the Material Real
Property or any portion thereof or to materially interfere with the consummation
by the Loan Parties or the Subsidiaries of the Transactions.

(g) The Loan Parties have received all approvals of Governmental Authorities,
including without limitation, building, zoning, administrative, occupational
safety and health authorities, or such other approvals, including licenses,
under any applicable statute, law, ordinance, rule or regulation, required to be
obtained by them in connection with the ownership, use and operation of the
Material Real Property. All such licenses are transferable to the Collateral
Agent. The Loan Parties have operated and maintained the Material Real Property
in all material respects in accordance with applicable laws. There is no
violation of any covenant, condition, restriction, easement or agreement or
order of any Governmental Authority relating to the Material Real Property,
whether or not same are of record.

(h) The Loan Parties presently maintain all insurance coverage with respect to
the Material Real Property as is commercially prudent, including property,
liability and business interruption insurance. No Loan Party has received any
binding written notice from any insurance company of any defects or inadequacies
in or on the Material Real Property or any part or component thereof that would
materially and adversely affect the insurability of the Material Real Property
or cause any material increase in the premiums for insurance for the Material
Real Property that have not been cured or repaired. All policies of insurance
covering the Material Real Property are in full force and effect on the date
hereof. For any Material Real Property or any portion thereof located within any
flood plain, mudslide, flood hazard or fault area (each a “Hazard Area”), as
designated on any map prepared or issued for such purpose by the appropriate
federal, state or local Governmental Authority, the applicable Loan Party is
carrying a policy insuring against risks attendant to owning or leasing Material
Real Property in such Hazard Area.

(i) Each Loan Party has paid all real estate taxes and ad valorem taxes due and
payable that are imposed upon any of them as the owner of any of the Material
Real Property, or upon the Material Real Property.

Section 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each subsidiary of Holdings and, as to each such subsidiary, the percentage of
each class of Equity Interests owned by Holdings or by any such subsidiary.

(b) As of the Closing Date, except as set forth on Schedule 3.08(b), there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) of any nature relating to any Equity
Interests of Holdings, the Borrower or any of the subsidiaries, and there are no
Equity Interests of Holdings, the Borrower or any of the subsidiaries
outstanding which upon conversion or exchange would require, the issuance to any
Person other than a Loan Party by Holdings, the Borrower or any of the
subsidiaries of any additional Equity Interests of Holdings,

 

79



--------------------------------------------------------------------------------

the Borrower or any of the subsidiaries or other securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, Equity
Interests of Holdings, the Borrower or any of the subsidiaries.

Section 3.09 Litigation; Compliance with Laws. (a) There are no Adverse
Proceedings now pending, or, to the knowledge of Holdings or any other Loan
Party, threatened in writing against or affecting Holdings, the Borrower or any
of the subsidiaries or any business, property or rights of any such person
(i) which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) that challenge the validity or
enforceability of any of the Loan Documents.

(b) None of Holdings, the Borrower, the subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any compliance with Environmental Laws,
which is subject to Section 3.16) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction, decree, rule or regulation of any Governmental Authority, in
any such case, that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 3.10 Federal Reserve Regulations. (a) None of Holdings, the Borrowerany
First Tier Covenant Party or any subsidiary is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.11 Investment Company Act. None of Holdings, any First Tier Covenant
Party and the Borrower and the subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

Section 3.12 Use of Proceeds. The Borrower will use the proceeds of the Loans
solely (i) for working capital and general corporate purposes (including for
Permitted Business Acquisitions) of the Loan Parties and their Subsidiaries,
including, together with a portion of the loans made under the ABL Loan
Documents, to refinance on the Closing Date the indebtedness outstanding under
the DIP ABL Credit Agreements (and to replace or backstop letters of credit
outstanding thereunder) and the DIP Term Loan Agreement in accordance with the
Reorganization Plan, (ii) to pay outstanding allowed administrative expenses and
allowed claims all in accordance with the Reorganization Plan and (iii) to pay
the Transaction Expenses.

Section 3.13 Taxes. (a) Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each of Holdings, the
BorrowerFirst Tier Covenant Parties and the subsidiaries has filed or caused to
be filed all federal, state and other Tax returns required to have been filed by
it, and each such Tax return is true and correct;

 

80



--------------------------------------------------------------------------------

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, Holdings, the Borrowereach
First Tier Covenant Party and each of the subsidiaries has timely paid or caused
to be timely paid all federal, state and other Taxes shown to be due and payable
by it on the returns referred to in clause (a) and all other Taxes or
assessments (or made adequate provision (in accordance with GAAP) for the
payment of all Taxes due), except Taxes or assessments that are being contested
in good faith by appropriate proceedings in accordance with Section 5.03 and for
which Holdings, the Borrowereach First Tier Covenant Party or any of the
subsidiaries (as the case may be) has set aside on its books adequate reserves
in accordance with GAAP; and

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect with respect to Holdings, the
Borrowereach First Tier Covenant Party and the subsidiaries, there are no claims
being asserted in writing or otherwise to the knowledge of any Loan Party with
respect to any Taxes, other than claims which are being contested in good faith
by appropriate proceedings in accordance with Section 5.03 and for which
Holdings, the BorrowerFirst Tier Covenant Parties or any of the subsidiaries (as
the case may be) has set aside on its books adequate reserves in accordance with
GAAP.

Section 3.14 No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) provided in writing by any Loan
Party or any of the subsidiaries or any of their respective representatives, in
respect of any Loan Party or any of the subsidiaries, the Transactions or any
other transactions contemplated hereby and made available to any Lender or any
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects as
of the date such Information was furnished to the Lenders or such Agent, as
applicable, and did not, taken as a whole, contain any untrue statement of a
material fact as of such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

(b) The Projections and any estimates and information of a general economic
nature prepared by, and provided in writing by, any Loan Party or any of its
representatives, and that have been made available to any Lender or any Agent in
connection with the Transactions or the other transactions contemplated hereby,
have been prepared in good faith based upon assumptions believed by the Borrower
to be reasonable as of the date thereof (it being understood that actual results
may vary materially from such Projections and estimates), (i) as of the date
such Projections and estimates were furnished to the Lenders or Agent, as
applicable, and (ii) in the case of the Projections, as of the Closing Date. As
of the Closing Date, the Projections have not been modified in any material
respect by any of the Loan Parties.

Section 3.15 Employee Benefit Plans. (a) Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event has occurred during
the past five years as to which Holdings, the Borrowera First Tier

 

81



--------------------------------------------------------------------------------

Covenant Party, any of the subsidiaries or any ERISA Affiliate was required to
file a report with the PBGC, other than reports that have been filed; (iii) no
Plan has any Unfunded Pension Liability; and (iv) no ERISA Event has occurred or
is reasonably expected to occur.

(b) Each of Holdings, the BorrowerFirst Tier Covenant Parties and the
subsidiaries is in compliance (i) with all applicable provisions of law and all
applicable regulations and published interpretations thereunder with respect to
any employee pension benefit plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States of America, and (ii) with
the terms of any such plan, except, in each case, for such noncompliance that
would not reasonably be expected to have a Material Adverse Effect.

Section 3.16 Environmental Matters. Except as set forth on Schedule 3.16, (i) no
Environmental Claim that remains outstanding or unresolved or for which they
could reasonably be expect to have liability has been received by any Loan Party
or any of the subsidiaries, or, to the knowledge of Holdings or any other Loan
Party, threatened against any Loan Party or any of the subsidiaries, and there
are no judicial, administrative or other actions, suits or proceedings pending
or, to any Loan Party’s knowledge, threatened which allege a material violation
of or liability under any Environmental Laws, in each case relating to any of
the Loan Parties or subsidiaries, (ii) each of the Loan Parties and the
subsidiaries has all material environmental permits, licenses and other
approvals necessary for its operations to comply with all applicable
Environmental Laws and is, and for the last six months has been, in material
compliance with the terms of such permits, licenses and other approvals and with
all other applicable Environmental Laws, (iii) no Hazardous Material is located
or has been Released at, on or under any property currently owned, operated or
leased by any of the Loan Parties or subsidiaries in amounts or concentrations
that could reasonably be expected to give rise to any material cost, liability
or obligation of any of the Loan Parties or subsidiaries under any Environmental
Laws, (iv) to the knowledge of the Loan Parties, no Hazardous Material has been
released at or from property formerly owned or operated by any of the Loan
Parties that could reasonably be expected to give rise to any material cost,
liability or obligation of any of the Loan Parties or subsidiaries under any
Environmental Laws, (v) no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by any of the Loan Parties or
subsidiaries and transported to or Released at any location in amounts or
concentrations that could reasonably be expected to give rise to any material
cost, liability or obligation of any of the Loan Parties or subsidiaries under
any Environmental Laws, and (vi) there are no agreements, judgments or consent
decrees in which any of the Loan Parties or subsidiaries has expressly assumed
or undertaken responsibility for any known or reasonably likely liability or
obligation of any other person arising under or relating to Environmental Laws
(including any Environmental Claims).

Section 3.17 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties
described therein) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in the Collateral Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent (or such other person as is provided in the
ABL Intercreditor Agreement), and in the case of the other Collateral described
in the Collateral Agreement (other than the Intellectual Property (as defined in
the Collateral Agreement) and except as provided in clause (c) below with
respect to Mortgaged Property), when financing statements and other filings
specified in the

 

82



--------------------------------------------------------------------------------

Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the Secured Parties) shall
have a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and, subject to Section 9-315 of
the New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to any other person (except for Permitted Liens).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in Section 3.17(a) above, the Collateral Agent (for the benefit of
the Secured Parties) shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties thereunder in United
States federally registered, issued or pending Intellectual Property Rights
(other than the Excluded Assets), in each case (i) prior and superior in right
to the Lien of any other person, except for Permitted Liens and (ii) if and to
the extent a security interest in such Intellectual Property Rights can be
perfected by such filings. The parties acknowledge that subsequent recordings in
the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Closing Date.

(c) The Mortgages executed and delivered after the Closing Date pursuant to the
Collateral and Guarantee Requirement or Section 5.10 shall be effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable Lien on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title, and interest of the Loan Parties in such Mortgaged Property and,
to the extent applicable, subject to Section 9-315 of the Uniform Commercial
Code, the proceeds thereof, in each case prior and superior in right to any
other person (other than with respect to the rights of a person pursuant to
Permitted Liens that are pari passu or have priority by operation of law).

(d) Notwithstanding anything herein (including this Section 3.17), or in any
other Loan Document to the contrary, no Loan Party makes any representation or
warranty hereunder as to the effects of perfection or non-perfection, the
priority or the enforceability of any pledge of or security interest in any
Equity Interests of any Foreign Subsidiary that is not a Loan Party, or as to
the rights and remedies of the Agents or any Lender with respect thereto, under
foreign law.

Section 3.18 [Reserved].

Section 3.19 Solvency. (a) (i) The fair value of the assets of Holdings, the
Borrower and theits subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of Holdings, the Borrower and theits subsidiaries on a consolidated
basis, respectively; (ii) the present fair saleable value of the property of
Holdings, the Borrower and theits subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
Holdings, the Borrower and theits subsidiaries on a

 

83



--------------------------------------------------------------------------------

consolidated basis, respectively, on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) Holdings, the Borrower and theits
subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) Holdings, the Borrower and
theits subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted.

(b) Neither Holdings nor the Borrowerany First Tier Covenant Party intends to,
and neither Holdings nor the Borrowerany First Tier Covenant Party believes that
it or any of its subsidiaries will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it or any such subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness, or the Indebtedness of any such
subsidiary.

Section 3.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, labor disputes, slowdowns, work stoppages or similar actions or
grievances pending or threatened against Holdings, the Borrowerany Loan Party or
any of theits subsidiaries; (b) the hours worked and payments made to employees
of each Loan Party or its subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable legal requirements and none of the
Loan Parties or any of their respective subsidiaries is engaged in any unfair
labor practice; (c) there is no unfair labor practice complaint pending against
any Loan Party or any of its subsidiaries, or to the knowledge of any Loan
Party, threatened against any of them before the National Labor Relations Board
and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against any Loan Party or any
of its subsidiaries or to the knowledge of any Loan Party, threatened against
any of them; (d) to the knowledge of each Loan Party, after due inquiry, no
union representation question exists with respect to the employees of any Loan
Party or any of its subsidiaries and, to the knowledge of each Loan Party, no
union organization activity is taking place; (e) none of the Loan Parties or any
of their respective subsidiaries has incurred any material liability or
obligation under the Worker Adjustment and Retraining Notification Act or
similar state law, which remains due and owing under applicable law; and (f) all
payments due from Holdings, the Borrowerany Loan Party or any of theits
subsidiaries or for which any claim may be made against Holdings, the
Borrowerany Loan Party or any of theits subsidiaries, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Holdings, the Borrowersuch Loan Party or
such subsidiary to the extent required by GAAP.

Section 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrower or thetheir respective subsidiaries as of the Closing Date. As of
the Closing Date, all premiums in respect of such insurance, to the extent due,
have been paid. The insurance maintained by or on behalf of Holdings, the
BorrowerFirst Tier Covenant Parties or the subsidiaries is in full force and
effect in all material respects in accordance with its terms and complies with
the requirements set forth in Section 5.02.

 

84



--------------------------------------------------------------------------------

Section 3.22 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document. No Loan Party or any
subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party or other contractual obligation by which it is bound (other than an
agreement or other contractual obligations evidencing or governing any
Indebtedness), in each case, which default would reasonably be expected to have
a Material Adverse Effect.

Section 3.23 Intellectual Property; Licenses; Etc. Except as to matters that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect: (a) Holdings, the Borrowereach Loan Party and each of
the subsidiaries owns, or possesses the right to use, all of the patents,
trademarks, service marks, trade names, copyrights, mask works, domain names,
applications and registrations for any of the foregoing, technology, trade
secrets, proprietary information, software, know-how, processes and other
intellectual property rights (collectively, “Intellectual Property Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other person; (b) to the knowledge of
each Loan Party, Holdings, the Borrower and the subsidiaries are not interfering
with, infringing upon, misappropriating or otherwise violating Intellectual
Property Rights of any person; and (c) no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of each Loan Party, threatened.

Section 3.24 Senior Debt. The Loan Obligations constitute “Senior Debt” (or the
equivalent thereof) under the documentation governing any Material Indebtedness
(if any) of any Loan Party permitted to be incurred hereunder constituting
Indebtedness that is subordinated in right of payment to the Loan Obligations.

Section 3.25 USA PATRIOT Act/OFAC. (a) To the extent applicable, each of
Holdings, the BorrowerLoan Party and itsthe subsidiaries is in compliance in all
material respects with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto, and (ii) the USA PATRIOT Act.

(b) None of Holdings, the BorrowerNo Loan Party or any subsidiary nor, to the
knowledge of Holdings, the Borrowerany Loan Party or any subsidiary, any
director or officer of Holdings, the Borrowerany Loan Party or any subsidiary is
subject to any Sanctions or is located, organized, incorporated or resident in a
country or territory that is the target of, or whose government is the target
of, Sanctions; and none of the Loan Parties or subsidiaries will directly or
indirectly use the proceeds of the Loans or otherwise make available such
proceeds to any person or country for the purpose of funding any operations in,
financing any investments or activities in, or making any payments to any person
or country subject to any Sanctions.

(c) No part of the proceeds of any Loan will be used, directly or, to the
knowledge of each Loan Party, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the U.S. Foreign Corrupt Practices Act of 1977, the Bribery Act 2010 of the
United Kingdom or similar law of the European Union or any European Union Member
State or similar law of a jurisdiction in which Holdings, the Borrowerany Loan
Party or any of its subsidiaries conduct their business and to which they are
lawfully subject.

 

85



--------------------------------------------------------------------------------

Section 3.26 Foreign Corrupt Practices Act. None of Holdings, the Borrower No
Loan Party or any of itsthe subsidiaries, nor, to the knowledge of Holdings, the
Borrowerany Loan Party or any subsidiary, any of their directors, officers,
agents or employees has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment to any
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977 or
the Bribery Act 2010 of the United Kingdom or similar law of the European Union
or any European Union Member State or similar law of a jurisdiction in which
Holdings, the Borrowerany Loan Party or any of itsthe subsidiaries conduct their
business and to which they are lawfully subject or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

ARTICLE 4

CONDITIONS OF LENDING

Section 4.01 All Credit Events. The obligations of the Lenders to make Loans
hereunder (each, a “Credit Event”) are subject to the satisfaction (or waiver in
accordance with Section 10.08) of the following conditions on the date of each
Borrowing:

(a) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 (or a Borrowing Request shall have been deemed given in
accordance with the last paragraph of Section 2.03).

(b) In the case of each Borrowing that occurs on the Closing Date and in the
case of each other Credit Event to the extent required by the applicable
Extension Amendment, the representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects as of such date,
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and except to the extent such
representation and warranty is qualified by materiality or material adverse
effect, in which instance such representation and warranty shall be true and
correct in all respects as of the applicable dates above.

(c) In the case of each Borrowing that occurs on the Closing Date and in the
case of each other Credit Event to the extent required by the applicable
Extension Amendment, at the time of, and immediately after, such Borrowing, no
Event of Default or Default shall have occurred and be continuing or would
result therefrom.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing as to the matters specified in
clauses (b) and (c) of this Section 4.01.

 

86



--------------------------------------------------------------------------------

Section 4.02 First Credit Event. The obligations of the Lenders to make Loans on
the Closing Date are subject to the satisfaction (or waiver in accordance with
Section 10.08) of the following conditions on the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, the Borrower, the Subsidiary Loan Parties and the Lenders (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence reasonably satisfactory to the Administrative Agent (which may include
delivery of a signed signature page of this Agreement by facsimile or other
means of electronic transmission (e.g., “pdf”)) that such party has signed a
counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, on the Closing Date, a written opinion of (i) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special counsel for the Loan Parties, (ii) Foley &
Lardner LLP, special Michigan counsel for the Loan Parties, (iii) Foley &
Lardner LLP, special Wisconsin counsel for the Loan Parties and (iv) O’Melveny &
Myers LLP, special California counsel for the Loan Parties, in each case
(A) dated the Closing Date, (B) addressed to the Agents and the Lenders and
(C) in form and substance reasonably satisfactory to the Administrative Agent
and the Required Lenders and covering such matters relating to the Loan
Documents as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:

(i) that attached thereto is a copy of the certificate or articles of
incorporation, certificate of limited partnership, certificate of formation or
other equivalent constituent and governing documents, including all amendments
thereto, of such Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, or (B) otherwise certified by the Secretary or
Assistant Secretary of such Loan Party or other person duly authorized by the
constituent documents of such Loan Party,

(ii) that attached thereto is a certificate as to the good standing (to the
extent such concept or a similar concept exists under the laws of such
jurisdiction) of such Loan Party as of a recent date from such Secretary of
State (or other similar official),

(iii) that attached thereto is a true and complete copy of the bylaws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

 

87



--------------------------------------------------------------------------------

(v) that the certificate or memorandum and articles of incorporation,
certificate of limited partnership or certificate of formation or other
equivalent governing document of such Loan Party has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,

(vi) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party,

(vii) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party; and

(viii) a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to this clause (c).

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax, judgment, United
States Patent and Trademark Office and United States Copyright Office filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(e) The Administrative Agent shall have received the financial statements
referred to in Section 3.05.

(f) The Administrative Agent shall have received a solvency certificate in form
and substance reasonably satisfactory to the Administrative Agent and signed by
a Financial Officer of the Borrower certifying the solvency of Holdings and its
subsidiaries on a consolidated basis after giving effect to the Transactions on
the Closing Date.

(g) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced at least one Business Day prior to the Closing
Date, reimbursement or payment of all reasonable and documented out-of-pocket
expenses (including reasonable and documented fees, out-of-pocket charges and
disbursements of Ropes & Gray LLP and Skadden, Arps, Slate, Meagher & Flom LLP)
required to be reimbursed or paid by the Loan Parties hereunder or under any
Loan Document. In addition, the Borrower shall have paid to Ducera Partners LLC
the Capital Advisory Fee on or prior to the Closing Date.

 

88



--------------------------------------------------------------------------------

(h) Except as set forth in Schedule 5.13 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement” for the purposes of this Section 4.02) and subject to the
grace periods set forth in such definition, the Collateral and Guarantee
Requirement shall be satisfied (or waived) as of the Closing Date.

(i) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act, at least three (3) days prior to the Closing
Date to the extent such information has been requested not less than five
(5) Business Days prior to the Closing Date.

(j) Since March 31, 2016, there shall not have occurred or there shall not exist
any event, condition, circumstance or contingency that, individually or in the
aggregate with other events or circumstances, has had or would reasonably be
expected to have a Material Adverse Effect.

(k) Concurrently with or prior to the incurrence of Loans, the Borrower and the
Subsidiaries shall have received commitments under the ABL Credit Agreement in a
principal amount of at least $375.0 million, and the ABL Credit Agreement shall
remain in effect.

(l) All Indebtedness of Holdings, the Borrower and its Subsidiaries under the
DIP ABL Credit Agreements shall have been repaid in full or shall be repaid
substantially concurrently with the Closing Date, together with all fees and
other amounts owing thereon (other than with respect to certain outstanding
letters of credit that are treated as “Existing Letters of Credit” under the ABL
Facility as in effect on the Closing Date), all commitments under the DIP ABL
Credit Agreements shall have been terminated, the DIP Term Loan Agreement shall
have been repaid or shall be repaid concurrently with the Closing Date in
accordance with the Reorganization Plan, and the Administrative Agent shall have
received reasonably satisfactory evidence of each of the foregoing.

(m) The ABL Intercreditor Agreement shall have been executed and delivered by
the respective parties thereto.

(n) The Borrower shall have delivered to the Administrative Agent and the
Lenders a certificate, dated as of the Closing Date, to the effect set forth in
Section 4.01(b), 4.01(c), Section 4.02(j) and 4.02(p).

(o) The Administrative Agent shall have received (i) monthly projections for the
Borrower and the subsidiaries for the 12-month period after the Closing Date,
quarterly projections for the subsequent 12-month period and annual projections
for the remainder of the term of this Agreement, in each case with respect to
balance sheets, income statements, statements of cash flows, and (ii) a pro
forma consolidated balance sheet and related pro forma consolidated statements,
prepared as of July 13, 2016, after giving effect to the Transactions as if the
Transactions had occurred as of such date.

(p) After giving effect to the initial borrowing of loans and issuance (or
deemed issuance) of letters of credit under the ABL Facility and Borrowings
under the Term Facility and use of proceeds thereof, in each case on the Closing
Date, Liquidity (determined only by reference to clauses (a) and (b) of the
definition thereof) shall be at least $85.0 million.

 

89



--------------------------------------------------------------------------------

(q) The Reorganization Plan shall have been confirmed by an order entered by the
Bankruptcy Court in the Cases (the “Plan Confirmation Order”) in form and
substance acceptable to the Lead Arrangers (it being understood and agreed that
the order entered by the Bankruptcy Court on June 23, 2016 confirming the
Reorganization Plan is in form and substance satisfactory to the Lead Arrangers
and the Required Lenders). The Plan Confirmation Order shall have been entered
after due and proper notice to all parties in interest and shall be in full
force and effect, shall not be stayed, and shall have become a Final Order. The
Effective Date shall occur concurrently with the effectiveness of this
Agreement, and all conditions precedent set forth in the Reorganization Plan
shall have been satisfied and not waived (other than any conditions precedent
that are waived in accordance with the terms of the Reorganization Plan so long
as any such waiver does not adversely affect the rights and interest of any or
all of the Agents and the Lenders in their capacities as such (as determined in
good faith by the Lead Arrangers) unless the Lead Arrangers have so consented in
writing). All documents and agreements relating to the Reorganization Plan or
the consummation thereof (including, without limitation, the Plan Supplement (as
defined in the Reorganization Plan)) (collectively, the “Plan Documents”) shall
be in form and substance reasonably satisfactory to the Lead Arrangers in all
respects, and no provision of the Reorganization Plan or any Plan Document shall
have been waived, amended, supplemented or otherwise modified in any respect
that is materially adverse to the rights and interest of any or all of the Lead
Arrangers, the Agents and the Lenders and their respective affiliates (as
determined in good faith by the Lead Arrangers) unless the Lead Arrangers have
so consented in writing.

(r) The Bankruptcy Court shall have entered an order, in form and substance
acceptable to the Lead Arrangers, which order is contemplated to be the Plan
Confirmation Order, approving the Loan Documents and authorizing the Loan
Parties’ execution and delivery thereof and their performance thereunder, and
such order shall be in full force and effect, shall not be stayed and shall have
become a Final Order (as if such order were the “Plan Confirmation Order” in
such definition).

(s) Subject to Section 5.13, the Administrative Agent shall have received a
certificate as to coverage under the property and liability insurance policies
of the Loan Parties and endorsements satisfying the requirements of
Section 5.02, in each case in form and substance reasonably satisfactory to the
Administrative Agent (in consultation with the Lenders).

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender or Lead Arranger shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders or Lead Arrangers unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender or Lead Arranger prior to
the Closing Date specifying its objection thereto and such Lender or Lead
Arranger (or any Affiliate thereof that is a Lender) shall not have made
available to the Administrative Agent such Lender’s or Lead Arranger’s (or
Affiliate’s) ratable portion of the initial Borrowing.

 

90



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full in cash, unless the
requisite Lenders shall otherwise consent in writing in accordance with
Section 10.08, the Borrowereach First Tier Covenant Party will, and will cause
each of the Subsidiariesother Covenant Party to:

Section 5.01 Existence; Businesses and Properties. (a) Do, or cause to be done,
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except, in the case of a Subsidiary of the Borrower that is not
a Loan Party, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and except as otherwise expressly permitted
under Section 6.05; provided that the Borrowereach First Tier Covenant Party, as
applicable, may liquidate or dissolve one or more of its Subsidiaries if the
assets of such Subsidiaries to the extent they exceed estimated liabilities are
acquired by the Borrowersuch First Tier Covenant Party or a Wholly-Owned
Subsidiary of the Borrowersuch First Tier Covenant Party in such liquidation or
dissolution; except that Subsidiary Loan Parties may not be liquidated into
Subsidiaries of Holdings that are not Loan Parties and Domestic Subsidiaries may
not be liquidated into Foreign Subsidiaries.

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to lawfully
obtain, preserve, renew, extend and keep in full force and effect the permits,
franchises, authorizations, patents, trademarks, service marks, trade names,
copyrights, licenses and rights with respect thereto necessary to the normal
conduct of its business.

(c) At all times maintain and preserve all material property used in the conduct
of its business and keep such property in good repair, working order and
condition, ordinary wear and tear excepted, and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement).

(d) At all times shall operate and maintain the Material Real Property in a
manner generally consistent with the manner in which it has operated and
maintained the Material Real Property prior to the date hereofClosing Date, and
in compliance in all material respects with all Requirements of Law, including
Environmental Laws, and shall continue to perform its obligations as landlord or
tenant, as applicable, under all leases of any Material Real Property.

Section 5.02 Insurance. (a) Maintain, with financially sound and reputable
insurance companies having a financial strength rating of at least A- by A.M.
Best Company, (i) insurance in such amounts and against such risks (including
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement and other criminal activities; business interruption; and

 

91



--------------------------------------------------------------------------------

general liability) and such other hazards, as is customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations, and (ii) all insurance required
pursuant to the Security Documents. The Loan Parties will furnish to the
Administrative Agent and the Lenders, upon the reasonable request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. If the Loan Parties fail to maintain such insurance, the
Administrative Agent may arrange for such insurance, but at the expense of the
Loan Parties and without any responsibility on the Administrative Agent’s part
for obtaining the insurance, the financial strength of the insurance companies,
the adequacy of the coverage or the collection of claims.

(b) All property insurance policies covering the Collateral are to name the
Collateral Agent as lender’s loss payee for the benefit of the Secured Parties,
as their interests may appear, in case of loss, pursuant to a standard loss
payable endorsement with a standard non-contributory “lender” or “secured party”
clause. The general liability insurance policy is to name the Administrative
Agent an additional insured. All certificates of property and general liability
insurance are to be delivered to the Agents, with, in the case of certificates
of property insurance, loss payable endorsements (but only in respect of
Collateral) in favor of the Collateral Agent and, in the case of certificates of
general liability insurance, additional insured endorsements in favor of the
Collateral Agent, and shall provide for not less than thirty (30) days’ (ten
(10) days’ in the case of non-payment) prior written notice to the Collateral
Agent of the exercise of any right of cancellation.

(c) Upon the occurrence and during the continuation of an Event of Default, the
Collateral Agent shall have the sole right, subject to any applicable provisions
of any Intercreditor Agreement, to file claims under any property and general
liability insurance policies in respect of the Collateral, to receive and give
acquittance for any payments that may be payable thereunder, and to execute any
and all receipts, releases or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

(d) The Loan Parties will (i) furnish to the Administrative Agent prompt written
notice of any casualty or other insured damage to any material portion of the
Non-ABL Priority Collateral or the commencement of any action or proceeding for
the taking of any material portion of the Non-ABL Priority Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (ii) subject to Section 5.02(c) above, ensure that the net
proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Security Documents to the
extent applicable.

(e) With respect to any Mortgaged Properties, if at any time the area in which
the premises of such Mortgaged Property are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require (which may include, for the avoidance of doubt, the flood
insurance held by the Loan Parties prior to the Closing Date); provided that,
subject to the consent of the Administrative Agent (in consultation with the
Lenders) such flood insurance may be obtained outside, but consistent with the
requirements under (including the coverage requirements and minimum criteria set
forth by the Flood Program), the Flood Program from one or more private

 

92



--------------------------------------------------------------------------------

insurers and may be included under a property insurance policy, in each case if
and to the extent permitted by applicable law. In connection with any amendment
to this Agreement pursuant to which any increase, extension, or renewal of Loans
is contemplated, the Borrower shall cause to be delivered to the Collateral
Agent for any Mortgaged Property, a Flood Certificate, Borrower Notice and
Evidence of Flood Insurance, as applicable.

(f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Agents, the Lenders and their respective agents or employees
shall be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 5.02, it being understood that
(A) the Loan Parties shall look solely to their insurance companies or any other
parties other than the aforesaid parties for the recovery of such loss or damage
and (B) such insurance companies shall have no rights of subrogation against any
of the Agents, the Lenders or their agents or employees. If, however, the
insurance policies, as a matter of the internal policy of such insurer, do not
provide waiver of subrogation rights against such parties, as required above,
then each of Holdings and the other Loan Parties, on behalf of itself and behalf
of each of its subsidiaries, hereby agrees, to the extent permitted by law, to
waive, and further agrees to cause each of their Subsidiaries to waive, its
right of recovery, if any, against the Agents, the Lenders and their agents and
employees; and

(ii) the designation of any form, type or amount of insurance coverage by any
Agent under this Section 5.02 shall in no event be deemed a representation,
warranty or advice by any Agent or the Lenders that such insurance is adequate
for the purposes of the business of Holdings, the Borrower and the
SubsidiariesCovenant Parties or the protection of their properties.

Section 5.03 Taxes and Claims. Pay and discharge promptly when due all federal,
state and other material Taxes, imposed upon it or upon its income or profits or
in respect of its property, before any penalty or fine accrues thereon, as well
as all lawful claims which, if unpaid, might give rise to a Lien (other than a
Permitted Lien) upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to any such
Tax or claim so long as (a) the validity or amount thereof shall be contested in
good faith by appropriate proceedings, and Holdings, the Borrower or the
affected SubsidiaryCovenant Party, as applicable, shall have set aside on its
books reserves in accordance with GAAP with respect thereto and (b) in the case
of a Tax or claim which has or may become a Lien against any of the Collateral,
such contest proceedings conclusively operate to stay the sale of any portion of
the Collateral to satisfy such Tax or claim. No Loan Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than Verso Corporation,
Holdings or any of their respective Subsidiaries).

 

93



--------------------------------------------------------------------------------

Section 5.04 Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (and the Administrative Agent will promptly furnish such information to
the Lenders, subject to Section 10.17):

(a) Within 90 days (or such longer time period as specified in the SEC’s rules
and regulations for the filing of annual reports on Form 10-K) after the end of
each fiscal year of the Borrower (commencing with the fiscal year ending
December 31, 2016), a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and its consolidated subsidiariesCovenant Parties on an Adjusted
Consolidated Basis, as of the close of such fiscal year and the consolidated
results of itstheir operations on an Adjusted Consolidated Basis during such
year and setting forth in comparative form the corresponding figures for the
prior fiscal year, which consolidated balance sheet and related statements of
operations, cash flows and owners’ equity shall be audited by Deloitte & Touche
LLP or other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which shall be unqualified as to
the scope of audit or as to the status of any Loan Party or, as applicable, any
Parent Entity as a “going concern”) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
subsidiaries on a consolidated basisCovenant Parties on an Adjusted Consolidated
Basis in accordance with GAAP, accompanied by a customary management’s
discussion and analysis of the financial condition and results of operations of
the Borrower and its consolidated subsidiariesCovenant Parties (it being
understood that the delivery by the Borrower of annual reports on Form 10-K of
the Borrower, Holdings or any Parent Entity shall satisfy the requirements of
this Section 5.04(a) to the extent such annual reports include the information
specified herein);

(b) Within 45 days (or such longer time period as specified in the SEC’s rules
and regulations with respect to non-accelerated filers for the filing of
quarterly reports on Form 10-Q) after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended June 30, 2016), a consolidated balance sheet and related statements of
operations and cash flows showing, on an Adjusted Consolidated Basis, the
financial position of the Borrower and its consolidated subsidiariesCovenant
Parties as of the close of such fiscal quarter and the consolidated results of
itstheir operations on an Adjusted Consolidated Basis during such fiscal quarter
and the then elapsed portion of the fiscal year and setting forth in comparative
form the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Borrower, on behalf of the Borrower, as fairly
presenting, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its subsidiaries on a consolidated
basisCovenant Parties on an Adjusted Consolidated Basis in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes),
accompanied by a customary management’s discussion and analysis of the financial
condition and results of operations of the Borrower and its consolidated
subsidiariesCovenant Parties (it being understood that the delivery by the
Borrower of quarterly reports on Form 10-Q of the Borrower, Holdings or any
Parent Entity shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);

 

94



--------------------------------------------------------------------------------

(c) At such times as the same are required to be delivered under the ABL Loan
Documents, within 30 days (or, in the case of a fiscal month that ends on the
same day as the end of a fiscal quarter, 45 days) after the end of each fiscal
month of each fiscal year of the Borrower, a consolidated balance sheet and
related statements of operations and cash flows showing the financial position
of the Borrower and its consolidated subsidiariesCovenant Parties on an Adjusted
Consolidated Basis, as of the close of such fiscal month and the consolidated
results of itstheir operations, on an Adjusted Consolidated Basis during such
fiscal month and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower, on behalf of the Borrower, as fairly presenting, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its subsidiaries on a consolidated basisCovenant Parties on an
Adjusted Consolidated Basis in accordance with GAAP (subject to normal year-end
audit adjustments and the absence of footnotes);

(d) Concurrently with any delivery of financial statements under Section 5.04(a)
and (b) above, a certificate of a Financial Officer of the Borrower
substantially in the form of Exhibit I, (i) certifying that no Event of Default
or Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (ii) attaching a schedule showing
EBITDA attributable to Unrestricted Subsidiaries and schedules to the financial
statements delivered for such period that shall separately identify
consolidating information for the Borrower and its RestrictedFirst Tier Covenant
Parties and their Subsidiaries, (iii) attaching a reconciliation schedule in
reasonable detail showing any adjustments to the financial information provided
in the financial statements delivered concurrently with such certificate
necessary to make the computations with respect to Section 6.10, (iv) setting
forth in reasonable detail the calculation of Total Net Leverage Ratio, Total
Net Secured Leverage Ratio and Total Net First Lien Leverage Ratio for the
fiscal period then ended, (v) setting forth the calculation and uses of the
Cumulative Credit for the fiscal period then ended if the Borrower shall have
used the Cumulative Credit for any purpose during such fiscal period,
(vi) certifying a list of names of all Immaterial Subsidiaries, that each
Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary and that all such Subsidiaries in the aggregate do not exceed the
limitation set forth in clause (b) of the definition of the term “Immaterial
Subsidiary”, and (vii) certifying a list of names of all Unrestricted
Subsidiaries and that each Subsidiary set forth on such list qualifies as an
Unrestricted Subsidiary;

(e) Promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by a Parent Entity,
Holdings, the Borrower or any of the Subsidiariesother Covenant Party with the
SEC or distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this Section 5.04(e) shall be deemed
delivered for purposes of this Agreement when posted to the website of the
Borrower or available on the SEC’s EDGAR service (or any successor thereto);

(f) Within 90 days after the beginning of each fiscal year of the Borrower
(commencing with the fiscal year beginning January 1, 2017), a reasonably
detailed consolidated annual budget (prepared on a quarterly basis), on an
Adjusted Consolidated Basis, for such fiscal year (including a projected
consolidated balance sheet of the Borrower and its SubsidiariesCovenant Parties
as of

 

95



--------------------------------------------------------------------------------

the end of the following fiscal year, and the related consolidated statements of
projected cash flow and projected income on an Adjusted Consolidated Basis),
including a description of underlying assumptions with respect thereto
(collectively, the “Budget”), which Budget shall in each case be accompanied by
the statement of a Financial Officer of the Borrower substantially in the form
of Exhibit J to the effect that, the Budget has been prepared in good faith
based on assumptions believed by such Financial Officer to be reasonable as of
the date of delivery thereof;

(g) At such times as set forth in Section 2.08(c), the Borrower will deliver to
the Administrative Agent a certificate signed by a Financial Officer of the
Borrower setting forth the amount, if any, of Excess Cash Flow for such
Applicable Period and the calculation thereof in reasonable detail as set forth
in Section 2.08(c);

(h) Promptly, from time to time, such other information regarding the
operations, business affairs, assets and financial condition of Holdings, the
Borrower or any of the Subsidiariesother Covenant Party, or compliance with the
terms of any Loan Document as the Administrative Agent may reasonably request
(in each case, for itself or on behalf of any Lender), including any information
with respect to adjustments necessary to make any financial calculations
required to be made hereunder and as a result of consolidated reporting at the
level of Holdings or any Parent Entity;

(i) Within 90 days after the beginning of each fiscal year and such other times
as an updated perfection certificate is delivered to the ABL Agent pursuant to
the ABL Credit Agreement, or as the Administrative Agent may request (but not
more than once in any fiscal year unless an Event of Default has occurred and is
continuing), an updated Perfection Certificate reflecting all changes since the
date of the information most recently received pursuant to this Section 5.04(i),
Section 4.02(d) or Section 5.10(e); and

(j) Within three Business Days of delivery to the ABL Agent or the Lenders under
the ABL Credit Agreement, copies of any report or other information required to
be delivered thereto pursuant to the terms of the ABL Credit Agreement to the
extent such report or information is not otherwise required to be delivered to
the Agents or Lenders hereunder; provided, that such materials shall only be
available to Lenders that elect to receive “private” information subject to
Section 10.17 and any Third Party Reviewer.

In the event that more than 10% of the total assets of Borrower and its
consolidated subsidiariesthe Covenant Parties as set forth in such financial
statements are held by subsidiaries of such person that are not Loan Parties,
then the Borrower shall provide consolidating schedules, which schedules shall
separately identify such information for the Loan Parties (other than Holdings)
and for Subsidiaries of the Borrower that are not Loan Parties, with respect to
such financial statements at the time such financial statements are delivered
pursuant to clauses (a), (b) and (c) of this Section 5.04.

In the event that Holdings or any Parent Entity reports on a consolidated basis,
such consolidated reporting at the level of Holdings or such Parent Entity in a
manner consistent with that described in clauses (a), (b) and (c) of this
Section 5.04 for the BorrowerCovenant Parties will satisfy the requirements of
such clauses to the extent that the Borrower provides schedules that shall
separately identify (i) consolidating information for the Covenant Parties that
are Loan Parties, (ii)

 

96



--------------------------------------------------------------------------------

consolidating information for the Borrower and its Subsidiaries andCovenant
Parties that are not Loan Parties and (iii) consolidating information for
Holdings or such Parent Entity, as applicable, and its subsidiaries that are not
Loan Parties.

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders, subject to
Section 10.17) written notice of the following promptly after any Responsible
Officer of any Loan Party obtains actual knowledge thereof:

(a) any condition or event that constitutes a Default or an Event of Default;

(b) any other development specific to Holdings, the Borrower or any of the
Subsidiariesother Covenant Party that is not a matter of general public
knowledge and that has had, or would reasonably be expected to have, a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect; and

(d) except for matters that would not be reasonably expected to result in a
liability, obligation or the incurrence of costs exceeding $7.5 million
individually or $15.0 million in the aggregate: (i) the receipt of any
Environmental Claim (or written notice that such Environmental Claim may be
forthcoming) asserted against or otherwise affecting any of the Loan Parties or
subsidiaries or (ii) any violation of Environmental Laws.

In connection with any notice delivered pursuant to this Section 5.05, (i) the
Borrower shall also deliver a certificate of a Responsible Officer specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given (if applicable) and the nature of such claimed Event
of Default, Default, event or condition, as applicable, and what action Borrower
and other applicable Loan Parties have taken, are taking and propose to take
with respect thereto and (ii) upon reasonable request by any Agent or Lender,
the Borrower shall promptly provide such other information as may be reasonably
available to any Loan Party to enable the Administrative Agent and Lenders and
their counsel to evaluate such matters.

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09. Maintain in effect and enforce policies and procedures designed
to ensure compliance by Holdings, the Borrower, its SubsidiariesCovenant Parties
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

Section 5.07 Maintaining Records; Access to Properties and Inspections.
(a) Maintain all financial records in accordance with GAAP and (b) upon five
Business Days’ notice (or, if an Event of Default has occurred and is
continuing, one Business Days’ notice), permit any authorized representatives of
the Administrative Agent and/or such person appointed by the Required Lenders to
visit, audit and inspect (including for environmental matters) any of the
properties of Holdings, the Borrower or any of the SubsidiariesCovenant Parties,
including its and

 

97



--------------------------------------------------------------------------------

their financial and accounting records, and to make copies and take extracts
therefrom, and subject to reasonable requirements of confidentiality, including
requirements imposed by law or contract, to discuss its and their affairs,
finances and business with its and their officers and certified public
accountants (so long as the Borrower has the opportunity to participate in any
discussions with such certified public accountants), at such reasonable times
during normal business hours and without undue disruption to the business of the
BorrowerCovenant Parties as often as may be reasonably requested, in each case
at the expense of the Borrower.

Section 5.08 Use of Proceeds. The Borrower will use the proceeds of the Loans
solely (i) for working capital and general corporate purposes (including for
Permitted Business Acquisitions) of the Loan Parties and their Subsidiaries,
including, together with a portion of the loans made under the ABL Loan
Documents, to refinance on the Closing Date the indebtedness outstanding under
the DIP ABL Credit Agreements (and to replace or backstop letters of credit
outstanding thereunder) and the DIP Term Loan Agreement in accordance with the
Reorganization Plan, (ii) to pay outstanding allowed administrative expenses and
allowed claims all in accordance with the Reorganization Plan and (iii) to pay
the Transaction Expenses. None of the Loan Parties or Subsidiariessubsidiaries
will directly or indirectly use the proceeds of the Loans or otherwise make
available such proceeds to any person or country for the purpose of funding any
operations in, financing any investments or activities in, or making any
payments to any person or country subject to any Sanctions.

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying or operating their
respective properties to comply, with all Environmental Laws applicable to their
respective operations, occupancy, activities and properties; obtain and renew
all authorizations and permits required pursuant to Environmental Law for their
respective operations and properties and take all actions required by
Environmental Laws to respond to any Releases of, or potential exposure to
Hazardous Materials, in each case in accordance with Environmental Laws, except,
in each case with respect to this Section 5.09, to the extent the failure to do
so would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 5.10 Further Assurances; Additional Security. Subject to the ABL
Intercreditor Agreement and any other Permitted Senior Intercreditor Agreement
and subject to Section 5.13:

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents), that may be required under any applicable law, or that the
Collateral Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.

(b) If any asset (including any owned Real Property (other than owned Real
Property covered by Section 5.10(c) below) or improvements thereto or any
interest therein) is acquired by Holdings, the Borrower or any other Loan Party
after the Closing Date or is owned by an entity at the time it becomes a First
Tier Covenant Party or Subsidiary Loan Party, (in each case other than
(x) assets

 

98



--------------------------------------------------------------------------------

constituting Collateral under a Security Document that become subject to the
Lien of such Security Document upon acquisition thereof, and (y) assets that are
not required to become subject to Liens in favor of the Collateral Agent
pursuant to Section 5.10(f) or the Security Documents), (i) notify the Agents
thereof, (ii) if such asset is comprised of Real Property, deliver to the
Administrative Agent an updated Schedule 1.01C reflecting the addition of such
asset, and (iii) cause such asset to be subjected to a Lien securing the
Obligations and take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Collateral Agent to
grant and perfect such Liens, including actions described in Section 5.10(a),
all at the expense of the Loan Parties, subject to Section 5.10(f) below.

(c) (i) Grant and cause each of the other Loan Parties to grant to the
Collateral Agent a security interest in and mortgage on any Material Real
Property of the Borrower or any such other Loan Parties that is not a Mortgaged
Property as of the Closing Date (including any Real Property owned on the
Closing Date which becomes a Material Real Property), within 90 days after such
acquisition or such Real Property becoming a Material Real Property, as
applicable (or such later date as the Administrative Agent may agree in its sole
discretion), pursuant to documentation substantially in the form of the
Mortgages delivered to the Collateral Agent on or within 120 days of the Closing
Date (or such longer period as the Administrative Agent (in consultation with
the Lenders) shall agree) or in such other form as is reasonably satisfactory to
the Administrative Agent (in consultation with the Lenders) (each, an
“Additional Mortgage”) and constituting valid and enforceable Liens subject to
no other Liens except Permitted Liens, at the time of perfection thereof,
(ii) record or file, and cause each such Subsidiary to record or file, the
Additional Mortgage or instruments related thereto in such manner and in such
places as is required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Additional Mortgages and pay, and cause each such Subsidiary to pay, in full,
all Taxes, fees and other charges payable in connection therewith, and
(iii) deliver to the Administrative Agent an updated Schedule 1.01C reflecting
such additional Mortgaged Properties, in each case subject to Section 5.10(f)
below. Unless otherwise waived by the Collateral Agent (in consultation with the
Lenders), with respect to each such Additional Mortgage, the Borrower shall
deliver to the Collateral Agent contemporaneously therewith (or comply with,
contemporaneously therewith) the other requirements set forth in clauses (g),
(h), (i), (j) and (k) of the definition of “Collateral and Guarantee
Requirement.”

(d) If any First Tier Covenant Party or additional direct or indirect
Wholly-Owned Subsidiary of the Borrowerany First Tier Covenant Party is formed
or acquired after the Closing Date and if such First Tier Covenant Party or
Subsidiary is a Domestic Subsidiary that is not a FSHCO (or, following the
consummation of the QLICI Put / Call Option, if QLICI Subsidiary does not merge
with and into Holdings or dissolve as provided in Section 6.05(b)), within 10
Business Days after the date such First Tier Covenant Party or Wholly-Owned
Subsidiary (or QLICI Subsidiary, if applicable) is formed or acquired, notify
the Agents and the Lenders thereof and, within 20 Business Days after the date
such First Tier Covenant Party or Wholly-Owned Subsidiary (or QLICI Subsidiary,
if applicable) is formed or acquired or such longer period as the Administrative
Agent shall agree, cause the Collateral and Guarantee Requirement to be
satisfied with respect to such First Tier Covenant Party or Wholly-Owned
Subsidiary (or QLICI Subsidiary, if applicable) and with respect to any Equity
Interest in or Indebtedness of such First Tier Covenant Party or Wholly-Owned
Subsidiary (or QLICI Subsidiary, if applicable) owned by or on behalf of any
Loan Party, subject to Section 5.10(f) below.; provide, however, that, with
respect to any

 

99



--------------------------------------------------------------------------------

subsidiary formed in connection with the Permitted Restructuring Transactions,
so long as such First Tier Covenant Party or Subsidiary has no assets, such
First Tier Covenant Party or Subsidiary shall not be subject to the requirements
under this Section 5.10(d) but shall comply with Section 5.15.

(e) (i) Furnish to the Collateral Agent at least 10 days prior written notice of
any change (A) in any Loan Party’s corporate or organization name, (B) in any
Loan Party’s identity or organizational structure, or (C) in any Loan Party’s
organizational identification number; provided that none of the Loan Parties
shall effect or permit any such change unless all filings have been made, or
will have been made within any statutory period, under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral for the benefit of the Secured Parties
and (ii) promptly notify the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.

(f) The Collateral and Guarantee Requirement, and the other provisions of this
Section 5.10, need not be satisfied with respect to any of the following
(collectively, the “Excluded Assets”): (i) any Real Property held by the
Borrower or any of the Subsidiaries,any Loan Party that is not, in the
reasonable determination of the Collateral Agent and the Required Lenders,
reasonably material to the business operations of the Borrower and the Loan
Parties, (ii) motor vehicles and other assets subject to certificates of title
(in each case, other than to the extent a Lien on such assets or such rights can
be perfected by filing an initial Uniform Commercial Code financing statement
(UCC-1)), (iii) pledges and security interests to the extent prohibited by
applicable law, rule, regulation or contractual obligation with an unaffiliated
third party (in each case, so long as such contractual obligation was not
entered into in contemplation of the acquisition thereof and except to the
extent such prohibition is unenforceable after giving effect to the applicable
provisions of the Uniform Commercial Code or other applicable law), (iv) Margin
Stock and any Equity Interests acquired after the Closing Date of any persons
other than Wholly-Owned Subsidiaries to the extent not permitted by the terms of
such person’s articles or certificate of incorporation, bylaws, limited
liability company operating agreement, partnership agreement, joint venture or
other organizational documents, in each case, so long as such contractual
obligation was not entered into in contemplation of the acquisition thereof,
(v) any assets, to the extent a security interest in such assets would
reasonably be expected to result in a material adverse tax consequence as
determined in good faith by the Borrower, (vi) any lease, license, contract or
other agreement to the extent that a grant of a security interest therein would
violate, result in a breach of the terms or abandonment or unenforceability of,
constitute a default under or invalidate such lease, license or agreement or
create a right of termination in favor of any other party thereto (other than
Holdings, the Borrower or any Subsidiary LoanCovenant Party) after giving effect
to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code or other applicable law, (vii) those assets as to which the
Applicable Collateral Agent and the Borrower reasonably agree that the cost or
other consequence of obtaining such a security interest or perfection thereof
are excessive in relation to the value afforded thereby, (viii) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent a security interest in such licenses, franchises, charters or
authorizations is prohibited or restricted thereby, after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable law, (ix) solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable

 

100



--------------------------------------------------------------------------------

federal law, pending United States of America “intent-to-use” trademark
applications for which a verified statement of use or an amendment to allege use
has not been filed with and accepted by the United States Patent and Trademark
Office, (x) any Equity Interests of Gulf Island Pond Oxygenation Project to the
extent not permitted by the terms of such Person’s articles or certificate of
incorporation, bylaws, limited liability company operating agreement,
partnership agreement, joint venture or other organizational documents and
(xi) any Equity Interests of Verso Quinnesec REP LLC so long as Verso Quinnesec
LLC is not permitted to grant a security interest in such Equity Interests
pursuant to the terms of the QLICI Facility; provided that (A) upon the
reasonable request of the Collateral Agent, Holdings and the Borrowereach First
Tier Covenant Party shall, and shall cause any applicable Subsidiary to, use
commercially reasonable efforts to have waived or eliminated any contractual
obligation of the types described in clause (iii) above, and (B) the foregoing
exclusions of clause (iii), (iv), (vi), (viii) or (xi) above shall in no way be
construed (1) to apply to the extent that any described prohibition or
restriction is terminated or rendered unenforceable or ineffective as a result
of applicable law, (2) to apply to the extent that any consent or waiver has
been obtained that would permit the Collateral Agent’s security interest or lien
notwithstanding the prohibition or restriction on the pledge of such contract,
lease, permit, license, license agreement, other agreement or other property or
asset or (3) to limit, impair, or otherwise affect any of the Collateral Agent’s
any other Secured Party’s continuing security interests in and liens upon any
rights or interests of any Loan Party in or to (x) monies due or to become due
under or in connection with any assets referred to in such clauses, or (y) any
monies, consideration and proceeds from the sale, license, lease, assignment,
transfer or other disposition of any assets referred to in such clauses. In
addition, the Collateral and Guarantee Requirement and the other provisions of
the Loan Documents shall not require any account control agreements or lockbox
arrangements or the taking of any other actions to perfect by control any
security interest in any deposit accounts, securities accounts or commodities
accounts except as provided in Section 5.11.

Notwithstanding anything to the contrary in this Agreement, the Security
Documents, or any other Loan Document, (i) the Administrative Agent may grant
extensions of time for the requirements of creating or perfecting security
interests in or the obtaining of title insurance, legal opinions, appraisals,
flood insurance and surveys with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection or obtaining of such items
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the other Loan
Documents, (ii) Liens required to be granted from time to time pursuant to this
Agreement and the Security Documents shall be subject to exceptions and
limitations set forth in the Security Documents, and (iii) the Collateral Agent
(in consultation with the Lenders) and the Borrower may make such modifications
to the Mortgages, and execute and/or consent to such easements, covenants,
rights of way or similar instruments (and the Collateral Agent (in consultation
with the Lenders) may agree to subordinate the lien of any Mortgage to any such
easement, covenant, right of way or similar instrument of record or may agree to
recognize any tenant pursuant to an agreement in a form and substance reasonably
acceptable to the Collateral Agent and the Required Lenders), as are reasonable
or necessary and otherwise permitted by this Agreement and the other Loan
Documents.

Section 5.11 Term Priority Collateral Account. Subject to Section 5.13, (a) the
Borrower shall maintain at least one Term Priority Collateral Account and
(b) the Borrower shall enter into a

 

101



--------------------------------------------------------------------------------

customary deposit account control agreement, in form reasonably satisfactory to
the Collateral Agent and the Required Lenders, with the Collateral Agent and any
person with which a Term Priority Collateral Account is maintained, covering
each Term Priority Collateral Account maintained with such person. Each Loan
Party shall promptly deposit in one or more Term Priority Collateral Accounts
all Net Proceeds such Loan Party receives from any Asset Sale of any Non-ABL
Priority Collateral that are required to be applied to prepay the Loans
hereunder (without giving to the reinvestment election set forth in the
definition of “Net Proceeds”) and such amounts shall remain in the Term Priority
Collateral Account pending reinvestment unless otherwise agreed to by the
Required Lenders in writing; provided that the foregoing shall not apply to any
Net Proceeds applied pursuant to Section 2.07 or 2.08 to pay any Obligations.

Section 5.12 Lender Calls. The Borrower shall arrange for, once per fiscal
quarter, following the delivery of the financial statements under
Section 5.04(a) or 5.04(b), as the case may be, upon reasonable prior notice
(unless waived by the Required Lenders), a conference call discussing and
analyzing the financial condition and results of operations of each of the Loan
Parties for the prior fiscal quarter or, as applicable, fiscal year; provided,
that the BorrowerVerso Corporation’s quarterly investor call shall satisfy this
requirement.

Section 5.13 Post-Closing Matters. Perform the obligations set forth in Schedule
5.13, as and when set forth therein.

Section 5.14 CWPC. In the event that CWPC sells, transfers or otherwise disposes
of any of its assets other than in the ordinary course of business, cause CWPC,
directly or indirectly, to distribute the net cash proceeds thereof, to the
extent such distribution would be permitted by applicable law, rule or
regulation, to a Loan Party.

Section 5.15 Certain Permitted Restructuring Transactions Matters. Without
limiting any of the terms and conditions set forth in the definition of
“Permitted Restructuring Transactions”, perform the obligations set forth in
Schedule 1.01E, as and when set forth therein.

ARTICLE 6

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full in cash, unless the requisite
Lenders shall otherwise consent in writing in accordance with Section 10.08, the
Borrowereach First Tier Covenant Party will not, and will not permit any of the
Subsidiariesother Covenant Parties to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany Indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiaryany Covenant Party);

 

102



--------------------------------------------------------------------------------

(b) Indebtedness created hereunder (and under the other Loan Documents);

(c) Indebtedness of the Borrower or any Subsidiaryany Covenant Party pursuant to
Hedging Agreements permitted by Section 6.11;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any
Subsidiaryany Covenant Party, pursuant to reimbursement or indemnification
obligations to such person, in each case in the ordinary course of business;
provided that upon the incurrence of Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations are
reimbursed not later than 30 days following such incurrence;

(e) Indebtedness of (i) any Subsidiary Loan Party to the Borrowera First Tier
Covenant Party or any other Subsidiary, (ii) the Borrowera First Tier Covenant
Party to any Subsidiary Loan Party or any other First Tier Covenant Party or
(iii) any Subsidiary other than a Subsidiary Loan Party to the Borrowera First
Tier Covenant Party or any other Subsidiary; provided that (A) Indebtedness
pursuant to clauses (i) and (ii) of this Section 6.01(e) shall be unsecured and
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent and the Required Lenders and
(B) Indebtedness pursuant to clause (iii) of this Section 6.01(e) shall be
subject to Section 6.04(a);

(f) Indebtedness (including obligations in respect of letters of credit, in an
amount not to exceed, in the aggregate with the Indebtedness under
Section 6.01(k) and Section 6.01(m)(A) below, $20.025.0 million outstanding at
any time) in respect of performance bonds, bid bonds, appeal bonds, surety bonds
and completion guarantees and similar obligations, in each case provided in the
ordinary course of business, including (x) those incurred to secure health,
safety and environmental obligations in the ordinary course of business, so long
as the underlying obligations with respect to any of the foregoing are not
Indebtedness for borrowed money and (y) those intended to secure a Guarantee
permitted under Section 6.01(k);

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds or obligations under Cash Management Agreements, in each case in the
ordinary course of business; provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within 10 Business Days of
notification to the Borrower or other applicable Loan Party or Subsidiary of its
incurrence, and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(h) [reserved];

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiaryany Covenant Party prior
to or within 270 days after

 

103



--------------------------------------------------------------------------------

the acquisition, lease or improvement of any property (real or personal and
whether through the direct purchase of property or the Equity Interests of any
person owning such property) permitted under this Agreement in order to finance
the acquisition, lease or improvement of such property, and any Permitted
Refinancing Indebtedness in respect thereof, in an aggregate outstanding
principal amount that at the time of, and after giving effect to, the incurrence
thereof would not exceed $65.0 million; provided that any such Indebtedness
(i) shall be secured only by the property acquired or improved (and any related
property and assets subject to a common financing program of the type permitted
under this Section 6.01(i)) in connection with the incurrence of such
Indebtedness and proceeds, improvements and replacements thereof, and (ii) shall
constitute not more than 100% of the aggregate consideration paid with respect
to such property or improvement (and any related property subject to a common
financing program of the type permitted under this Section 6.01(i));

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiaryany
Covenant Party in respect of any Sale and Lease Back Transaction that is
permitted under Section 6.03, and any Permitted Refinancing Indebtedness in
respect thereof;

(k) [reserved];Guarantees by any Covenant Party (including any Indebtedness in
respect of letters of credit, bank guarantees or similar instruments to secure
such Guarantees) in an amount not to exceed, in the aggregate with the
Indebtedness under Section 6.01(f) above and Section 6.01(m)(A) below, $25.0
million outstanding at any time in respect of obligations of Verso Corporation
under any arrangement where Verso Corporation procures products or services used
in the ordinary course of business of the Loan Parties, to the extent such
products or services are procured solely for the benefit of the Loan Parties and
are received directly by the applicable Loan Parties, and no compensation is
paid to Verso Corporation other than amounts that are used to pay the
acquisition cost of such products or services to the providers thereof;

(l) Guarantees (i) by Holdings, the Borrower, any other First Tier Covenant
Party or any Subsidiary Loan Party of the Indebtedness of Holdings, the
Borrower, any other First Tier Covenant Party or any Subsidiary Loan Party
described in Section 6.01(u), so long as the Liens securing the Guarantee of
such obligations (or any Permitted Refinancing Indebtedness in respect thereof)
are subject to the ABL Intercreditor Agreement or other applicable Intercreditor
Agreement to which the Liens securing such Indebtedness described in
Section 6.01(u) are subject, (ii) by Holdings, the Borrower, any other First
Tier Covenant Party or any Subsidiary Loan Party of any Indebtedness of
Holdings, the Borrower, any other First Tier Covenant Party or any Subsidiary
Loan Party permitted to be incurred under this Section 6.01, (iii) by any
Subsidiary that is not a Subsidiary Loan Party of Indebtedness of another
Subsidiary that is not a Subsidiary Loan Party and (iv) of Indebtedness
otherwise permitted hereunder of Subsidiaries that are not Loan Parties to the
extent permitted by Section 6.04 (other than Section 6.04(i) or Section
6.04(s)); provided that Guarantees by any Loan Party under this Section 6.01(l)
of any other Indebtedness of a person that is subordinated in right of payment
to other Indebtedness of such person shall be expressly subordinated in right of
payment to the Loan Obligations to at least the same extent as such underlying
Indebtedness is subordinated;

(m) Indebtedness in respect of (A) letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business (including those

 

104



--------------------------------------------------------------------------------

constituting a Guarantee permitted under Section 6.01(k)), in an amount not to
exceed, in the aggregate with the letters of credit permitted under
Section 6.01(f) and guarantees permitted under Section 6.01(k) above, $20.025.0
million outstanding at any time, or (B) letters of credit issued in favor of a
swingline lender or an issuing bank under the ABL Credit Agreement pursuant to
arrangements designed to eliminate such swingline lender’s or issuing bank’s
risk with respect to a defaulting lender’s participation in swingline loans or
letters of credit, respectively, under the ABL Credit Agreement (including as
contemplated by Section 2.05(a) thereof);

(n) Indebtedness arising from agreements of the Borrower or any Subsidiaryany
Covenant Party providing for indemnification, adjustment of purchase or
acquisition price or similar obligations, in each case, incurred or assumed in
connection with any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

(o) Indebtedness consisting of (i) the financing of insurance premiums, or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate amount not to exceed $50.0 million outstanding at any time;

(q) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiaryany Covenant Party to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms (which require that all such
payments be made within 60 days after the incurrence of the related obligations)
in the ordinary course of business and not in connection with the borrowing of
money, cash management services or any Hedging Agreements;

(r) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiaryany Covenant Party incurred in the ordinary course of business;

(s) (i) unsecured Indebtedness in an aggregate principal amount not to exceed
$50.0 million at any time outstanding so long as immediately after giving effect
to the issuance, incurrence or assumption of such Indebtedness, the Total Net
Leverage Ratio on a Pro Forma Basis shall not be greater than 3.50 to 1.00;
provided that the incurrence of any such Indebtedness shall be subject to the
last paragraph of this Section 6.01, and (ii) Permitted Refinancing Indebtedness
in respect of any of the foregoing;

(t) [reserved];

(u) (i) Indebtedness under the ABL Loan Documents (or under any other debt
instrument with availability subject to a borrowing base formula) in an
aggregate principal amount of up to $375.0 million as of the Closing Date
(determined without reference to Hedging Agreements that are entered into in
compliance with Section 6.11 hereof and constitute “Secured Hedging Agreements”
under the ABL Credit Agreement (as in effect on the ClosingAmendment One
Effective Date without giving effect to any further amendment, modification or
waiver thereof), which amount

 

105



--------------------------------------------------------------------------------

may be increased by (x) an additional principal amount of up to $25.0 million
after the Closing Date, plus (y) subject to compliance on a Pro Forma Basis with
a Total Net First Lien Leverage Ratio (determined as if all commitments under
the ABL Facility shall be deemed drawn) of 1:00 to 1:00, an additional principal
amount of up to $50.0 million after the Closing Date after giving effect to any
increase pursuant to subclause (x) above and (ii) any Permitted Refinancing
Indebtedness in respect of Indebtedness otherwise permitted under this
Section 6.01(u); provided that the foregoing Indebtedness shall be subject to
the applicable Intercreditor Agreement (if secured) and no such Indebtedness
shall be subject to any payment subordination arrangements; and

(v) all premiums (if any, including tender premiums), defeasance costs, interest
(including post-petition interest but not, for the avoidance of doubt, accrued
interest accreted to principal), fees, expenses, charges and additional or
contingent interest on obligations described in Sections 6.01(a) through
(u) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date on which such Indebtedness was incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness); provided
that, if such Indebtedness is permitted hereby and is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced, plus (ii) to the extent
payment of the following is not prohibited by this Agreement, the aggregate
amount of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness described in Sections 6.01(a) through (v) but may be
permitted in part under any combination thereof and (B) in the event that an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of permitted Indebtedness described in Sections 6.01(a)
through (v), the Borrower shall, in its sole discretion, classify or reclassify,
or later divide, classify or reclassify, such item of Indebtedness (or any
portion thereof) in any manner that complies with this Section 6.01 and will
only be required to include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses and such item of Indebtedness
shall be treated as having been incurred or existing pursuant to only one of
such clauses; provided that all Indebtedness under this Agreement outstanding on
the Closing Date shall at all times be deemed to have been incurred pursuant to
Section 6.01(b).

 

106



--------------------------------------------------------------------------------

With respect to any Indebtedness for borrowed money described in
Section 6.01(s), (A) the stated maturity date of such Indebtedness shall be no
earlier than the Latest Maturity Date in effect at the time such Indebtedness is
issued, incurred or assumed (or, in the case of unsecured Indebtedness, 91 days
after the Latest Maturity Date in effect at the time such Indebtedness is
issued, incurred or assumed) and (B) except in respect of any such Indebtedness
incurred under any revolving credit facility, the Weighted Average Life to
Maturity of such Indebtedness shall be no shorter than the remaining Weighted
Average Life to Maturity of any of the Loans outstanding at the time such
Indebtedness is issued, incurred or assumed.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
rights, title or interest in any property or assets (including stock or other
securities of any person, including the Borrower and any Subsidiaryany Covenant
Party) whether now owned or existing or hereafter acquired or arising, or on any
income or revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

(a) Liens on property or assets of the Loan Parties and the Subsidiaries
existing on the Closing Date and, in each case, set forth on Schedule 6.02(a)
or, to the extent not listed on Schedule 6.02(a), where such Liens do not attach
to any Collateral and such property or assets have a fair market value that does
not exceed $10.0 million in the aggregate, and any modifications, replacements,
renewals or extensions thereof; provided that such Liens shall secure only those
obligations that they secure on the Closing Date (and any Permitted Refinancing
Indebtedness in respect of such obligations permitted by Section 6.01(a)) and
shall not subsequently apply to any other property or assets of the Borrower or
any Subsidiaryany Covenant Party other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien, and (B) proceeds
and products thereof;

(b) any Lien created under the Loan Documents;

(c) [reserved];

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03 (except
that Borrower shall nonetheless cause any Lien for Taxes that is being contested
in compliance with Section 5.03 to be “omitted” as an exception in the Title
Policy);

(e) Liens imposed by law (other than Liens for Taxes or Liens imposed pursuant
to Section 401(a)(29) or 412(n) of the Code or by ERISA), including landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the Borrower or any Subsidiaryany Covenant Party shall have set
aside on its books reserves in accordance with GAAP (except that Borrower shall
nonetheless cause any Lien for Taxes that is being contested in compliance with
Section 5.03 to be “omitted” as an exception in the Title Policy);

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation,

 

107



--------------------------------------------------------------------------------

unemployment insurance and other social security laws or regulations and
deposits made in the ordinary course of business securing liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations, and (ii) pledges and deposits and other Liens securing liability to
any person for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Borrower or any Subsidiaryany Covenant Party;

(g) deposits made and other Liens granted, in each case, in the ordinary course
of business to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
government contracts, agreements with utilities, and other obligations of a like
nature (exclusive of obligations for the payment of borrowed money or, unless
permitted by Section 6.01(f) or Section 6.01(k), other Indebtedness) incurred in
the ordinary course of business, including (x) those incurred to secure health,
safety and environmental obligations in the ordinary course of business and
(y) those intended to secure Guarantees permitted under Section 6.01(k), to the
extent the applicable guaranteed obligations, if incurred directly by the
guaranteeing Covenant Party, would not be prohibited under this Agreement;

(h) solely to the extent first arising after the date of issuance of the final
Title Policies, (i) zoning restrictions, survey exceptions, easements, trackage
rights, leases (other than Capital Lease Obligations), licenses, special
assessments, rights-of-way covenants, conditions, restrictions and declarations
on or with respect to the use of Real Property, servicing agreements,
development agreements, site plan agreements and other similar encumbrances
incurred in the ordinary course of business (and not securing any Indebtedness)
and title defects or irregularities that, in the case of each of the foregoing,
are of a minor nature and that, individually or in the aggregate, do not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any Subsidiaryany Covenant Party, and (ii) Liens arising out of
timber cutting, hauling or sales contracts incurred in the ordinary course of
business;

(i) Liens securing Indebtedness permitted by Section 6.01(i) and
Section 6.01(j); provided that any such Lien shall only encumber the property
acquired or improved in connection with the incurrence of such Indebtedness and
proceeds, improvements and replacements thereof;

(j) [reserved];

(k) any attachment or judgment Lien not constituting an Event of Default under
Section 8.01(j); provided that such Liens, to the extent that they secure
aggregate amounts of more than $25.0 million, shall be discharged within 60 days
of the creation thereof (and the Borrower shall nonetheless cause any such lien
to be “omitted” as an exception in the Title Policy);

(l) Liens disclosed on the Title Policy approved by the Collateral Agent and the
Required Lenders and delivered on or subsequent to the Closing Date pursuant to
the Collateral Agreement, Section 5.10 or Schedule 5.13, and any replacement,
extension or renewal of any such Lien; provided that such replacement, extension
or renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

 

108



--------------------------------------------------------------------------------

(m) any interest or title of a lessor or sublessor under any leases or subleases
(other than Capital Lease Obligations) entered into by the Borrower or any
Subsidiaryany Covenant Party in the ordinary course of business;

(n) Liens that are customary contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiaryany Covenant Party to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any Subsidiarysuch Covenant Party, or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Subsidiaryany Covenant Party in the ordinary course of business;

(o) Liens securing obligations in respect of trade related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f) or
(m) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(p) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted by the Borrower or any Subsidiaryany
Covenant Party to others in the ordinary course of business, to the extent not
otherwise prohibited by this Agreement and not interfering in any material
respect with the business of Borrower or such SubsidiaryCovenant Party;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness of a Subsidiary that is not a Loan Party
permitted under Section 6.01(p);

(t) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(u) agreements to subordinate any interest of the Borrower or any Subsidiaryany
Covenant Party in any accounts receivable or other proceeds arising from
inventory consigned by the Borrower, or any of the Subsidiariesany Covenant
Party pursuant to an agreement entered into in the ordinary course of business;

(v) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or consignments entered into in connection
with any transaction otherwise permitted under this Agreement;

 

109



--------------------------------------------------------------------------------

(w) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint venture or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(x) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(y) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any
Subsidiaryany Covenant Party in the ordinary course of business; provided that
such Lien secures only the obligations of the Borrower or such
SubsidiariesCovenant Party in respect of such letter of credit, bank guarantee
or banker’s acceptance to the extent permitted under Section 6.01;

(z) Liens securing insurance premium financing arrangements; provided that such
Liens are limited to the applicable insurance policies;

(aa) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiariesany Covenant Party in connection with any letter of intent or
purchase agreement in respect of any Investment permitted hereunder;

(bb) subject the final paragraph below, other Liens with respect to property or
assets of the Borrower or any Subsidiaryany Covenant Party securing obligations
in an aggregate principal amount outstanding at any time not to exceed $10.0
million;

(cc) Liens on not more than $7.5 million of deposits securing Hedging
Agreements;

(dd) Liens on the Collateral securing the “Obligations” (as defined in the ABL
Credit Agreement) (and Liens securing any Permitted Refinancing Indebtedness
permitted by Section 6.01(u) in respect of such “Obligations” (as defined in the
documents governing any such Permitted Refinancing Indebtedness)), so long as
such Liens are subject to the ABL Intercreditor Agreement and secured by the ABL
Priority Collateral on a pari passu basis with the Liens on such ABL Priority
Collateral securing the “Obligations” (as defined in the ABL Credit Agreement)
as of the Closing Date (or, in the case of any Permitted Refinancing
Indebtedness, the ABL Intercreditor Agreement)(for the avoidance of doubt, if
there are two or more facilities evidencing or comprising such “Obligations”
then all such “Obligations” must be secured on a pari passu basis);

(ee) [reserved];

(ff) [reserved]; and

(gg) precautionary Liens on accounts receivable and related assets subject to
sales or assignments permitted under Section 6.05(o).

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Sections 6.02(a) through (gg) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof)

 

110



--------------------------------------------------------------------------------

meets the criteria of one or more of the categories of permitted Liens described
in Sections 6.02(a) through (gg), the Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness secured by such Lien in one of
the above clauses and such Lien securing such item of Indebtedness will be
treated as being incurred or existing pursuant to only one of such clauses.

Notwithstanding this Section 6.02, and for the avoidance of doubt, in no event
shall any Loan Party enter into any leasehold mortgage or other comparable
security document or grant any Lien on any leasehold estate held by such Loan
Party.

Section 6.03 Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person (other than the Borrowerany First Tier
Covenant Party or a Subsidiary Loan Party) whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease (or otherwise become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of)
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease Back Transaction”); provided that a Sale and Lease Back Transaction shall
be permitted if: (a) with respect to property owned (i) by the Borrowera First
Tier Covenant Party or any Domestic Subsidiary that is acquired after the
Closing Date, (A) such Sale and Lease Back Transaction is consummated within 180
days of the acquisition of such property and (B) the Net Proceeds received from
such Sale and Lease Back Transaction shall be applied to prepay the Loans
pursuant to Section 2.08(b) hereof, and (C) to the extent any Non-ABL Priority
Collateral is sold or transferred pursuant to such Sale and Lease Back
Transaction, the property received shall include Non-ABL Priority Collateral of
the same or greater value or (ii) by any Subsidiary that is not a Loan Party
regardless of when such property was acquired, and (b) at the time the lease in
connection therewith is entered into, and after giving effect to the entering
into of such lease, (i) the Net Proceeds shall be applied to prepay the Loans
pursuant to Section 2.08(b) hereof and (ii) the Remaining Present Value of such
lease, together with the Remaining Present Value of outstanding leases
previously entered into under this Section 6.03(b), would not exceed $150.0
million.

Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Subsidiary Loan Party immediately prior to such merger,
consolidation or amalgamation) all or substantially all of the assets of a
Person (or any division, any business unit or line of business of a Person),
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to or Guarantees of the obligations of, or
make or permit to exist any investment or any other interest in (each, an
“Investment”), any other person, except:

(a) (i) Investments by any Loan Party or any Subsidiary in the Equity Interests
of the Borrower or any Subsidiaryany Covenant Party; (ii) intercompany loans
from the Borrower or any Subsidiary to the Borrower or any Subsidiaryany
Covenant Party to any other Covenant Party; and (iii) Guarantees by any Loan
Party of Indebtedness otherwise expressly permitted hereunder of the Borrower or
any Subsidiaryany Covenant Party; provided that the sum of (A) Investments
(valued at the time of the making thereof and without giving effect to any write
downs or write offs thereof)

 

111



--------------------------------------------------------------------------------

made after the Closing Date by the Loan Parties pursuant to subclause (i) above
in Subsidiaries that are not Subsidiary Loan Parties, plus (B) intercompany
loans made after the Closing Date by the Loan Parties to Subsidiaries that are
not Subsidiary Loan Parties pursuant to subclause (ii) above, plus
(C) Guarantees of Indebtedness after the Closing Date by the Loan Parties of
Subsidiaries that are not Subsidiary Loan Parties pursuant to subclause
(iii) above, shall not exceed, taken together with the amounts of any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on Section 6.05(c), an aggregate
outstanding amount at any time of $25.0 million and shall only be permitted so
long as no Default or Event of Default is continuing or would result therefrom;

(b) Permitted Investments and Investments that were Permitted Investments when
made;

(c) Investments arising out of the receipt by the Borrower or any Subsidiaryany
Covenant Party of non-cash consideration for the sale of assets to the extent
permitted under Section 6.05;

(d) so long as no Default or Event of Default is continuing or would result
therefrom, loans and advances to officers, directors, employees or consultants
of the Borrower or any Subsidiaryany Covenant Party (i) in the ordinary course
of business not to exceed $15.0 million in the aggregate at any time outstanding
(calculated without regard to write downs or write offs thereof) and (ii) in
respect of payroll or relocation expenses in the ordinary course of business,
consistent with past practices, not to exceed $5.0 million in the aggregate at
any time outstanding (calculated without regard to write downs or write offs
thereof);

(e) accounts receivable, security deposits and prepayments arising with
customers and trade credit, in each case, arising or granted in the ordinary
course of business, and any assets or securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss and any security
deposits, prepayments and other credits to suppliers, lessors or utilities made
in the ordinary course of business;

(f) Hedging Agreements permitted pursuant to Section 6.11;

(g) Investments existing on the Closing Date and set forth on Schedule 6.04 and
any extensions or renewals thereof to the extent not involving any additional
Investments other than as the result of the accrual or accretion of interest or
original issue discount or the issuance of pay-in-kind securities, in each case
pursuant to the terms of such Investments as in effect on the date of this
Agreement;

(h) Investments resulting from pledges and deposits under Section 6.02;

(i) so long as no Default or Event of Default is continuing or would result
therefrom, other Investments by the Borrower or any Subsidiaryany Covenant Party
in an aggregate amount (valued at the time of the making thereof, and without
giving effect to any write downs or write offs thereof) not to exceed the sum of
(x) $27.5 million (plus any returns of capital actually received by the
respective investor in respect of investments theretofore made by it pursuant to
this clause (i)); provided, that if the Increased Investment Trigger is
satisfied immediately prior to and after giving effect to such Investment, the
aggregate amount of Investments permitted pursuant to

 

112



--------------------------------------------------------------------------------

this clause (x) shall be $75.0 million plus (y) the portion, if any, of the
Cumulative Credit on such date that the Borrower elects to apply to this
Section 6.04(i), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied;

(j) Investments constituting Permitted Business Acquisitions;

(k) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(l);

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or a Subsidiaryany Covenant Party as a
result of a foreclosure by the Borrower or any of the Subsidiariesany Covenant
Party with respect to any secured Investments or other transfer of title with
respect to any secured Investment in default;

(m) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into, or consolidated or amalgamated with the Borrowera First Tier
Covenant Party or merged into or consolidated or amalgamated with a Subsidiary
after the Closing Date, in each case, (i) to the extent permitted under this
Section 6.04, (ii) in the case of any acquisition, merger or consolidation or
amalgamation, in accordance with Section 6.05, and (iii) to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation or amalgamation and were in existence on
the date of such acquisition, merger or consolidation or amalgamation; and, in
each case, any Investment held by such Person; provided, that the foregoing is
intended solely to grandfather such Investments as are indirectly acquired as a
result of an acquisition of a Person otherwise permitted under this clause
(m) and any consideration paid in connection with such acquisition that may be
allocable to such Investments that consist of Persons that are not Loan Parties
must be permitted by, and be taken into account in computing compliance with,
any basket amounts or limitations applicable to such acquisition hereunder;

(n) Guarantees by the Borrower or any Subsidiaryany Covenant Party of operating
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into by the Borrowera First
Tier Covenant Party or any Subsidiary Loan Party in the ordinary course of
business;

(o) so long as no Event of Default is continuing or would result therefrom,
Investments to the extent that payment for such Investments is made with Equity
Interests (other than Disqualified Stock) of Holdings or any Parent Entity;
provided that such Investments are not included in any determination of the
Cumulative Credit;

(p) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

 

113



--------------------------------------------------------------------------------

(q) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(r) so long as no Default or Event of Default is continuing or would result
therefrom, Investments in Subsidiaries that are not Loan Parties after giving
effect to the applicable Investments in an aggregate amount (valued at the time
of the making thereof and without giving effect to any write-downs or write-offs
thereof) outstanding at any time not to exceed $5.0 million;

(s) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(t) advances in the form of a prepayment of expenses in the ordinary course of
business, so long as such expenses are being paid in accordance with customary
trade terms of the Borrowera First Tier Covenant Party or such Subsidiary, but
excluding payments of such expenses that are otherwise prohibited by this
Agreement;

(u) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons in the
ordinary course of business;

(v) Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property in each case in the ordinary course of business;

(w) [reserved]; and

(x) [reserved].

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, liquidate, wind up or dissolve itself (or suffer
any liquidation or dissolution), or change its jurisdiction of organization to a
jurisdiction outside of the United States, or convey, sell, lease or sub lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of (in one
transaction or in a series of transactions) all or any part of its assets or
property of any kind whatsoever (whether now owned or hereafter acquired), or
issue, sell, transfer or otherwise dispose of any Equity Interests of the
Borrower or any Subsidiaryany Covenant Party, or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets or stock of any other person or any division, unit or
business of any person, except that this Section 6.05 shall not prohibit:

(a) (i) the purchase and sale of raw materials and inventory (including, without
limitation, work-in-process and finished goods inventory) in the ordinary course
of business by the Borrower or any Subsidiaryany Covenant Party, (ii) the
acquisition or lease (pursuant to an operating lease) of any other asset in the
ordinary course of business by the Borrower or any Subsidiaryany Covenant Party,
(iii) the sale of surplus, obsolete, damaged or worn out equipment or other
property in the ordinary course of business by the Borrower or any Subsidiaryany
Covenant Party, or (iv) the sale of Permitted Investments in the ordinary course
of business;

 

114



--------------------------------------------------------------------------------

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary (including, a
Subsidiary Loan Party) into (or with) the Borrowera First Tier Covenant Party in
a transaction in which, except for the Permitted Borrower is the survivorMerger,
the applicable First Tier Covenant Party is the survivor (and, except for the
Permitted Borrower Merger, for any merger, consolidation or amalgamation
involving the Borrower, the Borrower shall be the survivor), (ii) the merger,
consolidation or amalgamation or consolidation of any Subsidiary into or with
any Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is or becomes a Subsidiary Loan Party and, in the case of each of clauses
(i) and (ii), no person other than the Borrowera First Tier Covenant Party or
Subsidiary Loan Party receives any consideration, (iii) the merger or
consolidation of any Subsidiary that is not a Subsidiary Loan Party into or with
any other Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation,
winding up or dissolution or change in form of entity of any Subsidiary (other
than a Loan Party) if the Borrower determines in good faith that such
liquidation, winding up, dissolution or change in form is in the best interests
of the Borrower or such other applicable First Tier Covenant Party, as
applicable, and is not materially disadvantageous to any Agent or the Lenders,
or (v) QLICI Subsidiary may merge, consolidate or amalgamate into or with
Holdings or dissolve so long as (1) with respect to such merger, consolidation
or amalgamation, Holdings is the surviving or resulting entity, (2) QLICI
Subsidiary has no assets or liabilities and (3) the Borrower determines in good
faith that such merger, consolidation, amalgamation or dissolution is in the
best interests of the Borrower or (vi) any First Tier Covenant Party (other than
the Borrower) or any Subsidiary may merge, consolidate or amalgamate with any
other person in order to effect an Investment permitted pursuant to Section 6.04
so long as the continuing or surviving person shall be a First Tier Covenant
Party or, as applicable, a Subsidiary, which shall be a Loan Party if the
merging, consolidating or amalgamating Subsidiary was a Loan Party and which
together with each of its subsidiaries shall have complied with the requirements
of Section 5.10;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiaryany Covenant Party (upon voluntary liquidation or otherwise); provided
that any sales, transfers, leases or other dispositions by a Loan Party to a
Subsidiary that is not a Subsidiary Loan Party in reliance on this
Section 6.05(c) shall be made in compliance with Section 6.07, and shall not in
the aggregate exceed, when determined together with Investments permitted under
Section 6.04(a), $25.0 million outstanding; provided that (i) with respect to
any sale, transfer, lease or other disposition made under this clause (c), no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (ii) the Net Proceeds of any sales, transfers, leases or
other dispositions made pursuant to this Section 6.05(c) by a Loan Party to a
Subsidiary that is not a Subsidiary Loan Party shall be applied to prepay the
Loans pursuant to Section 2.08(b) hereof;

(d) Sale and Lease Back Transactions permitted by Section 6.03;

(e) (i) dispositions of cash and Permitted Investments to the extent
constituting Investments permitted by Section 6.04 and dividends permitted by
Section 6.06 and (ii) dispositions constituting Permitted Liens and the
transactions listed on Schedule 3.08(b);

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

 

115



--------------------------------------------------------------------------------

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided that (i) no Default or Event
of Default exists or would result therefrom, (ii) the aggregate gross proceeds
(including non-cash proceeds) of any or all assets sold, transferred, leased,
licensed or otherwise disposed of in reliance upon this Section 6.05(g),
together with the aggregate gross consideration (including exchange assets,
other non-cash consideration and cash proceeds) of any or all assets exchanged
in reliance upon Section 6.05(k), shall not exceed, in any fiscal year of the
Borrower, $60.0 million and (iii) with respect to any such sale, transfer,
lease, license or other disposition with gross proceeds (including non-cash
proceeds) in excess of $5.0 million, immediately after giving effect thereto,
the Borrower shall be in Pro Forma Compliance;

(h) [reserved];

(i) leases, licenses, or subleases or sublicenses of any real or personal
property granted in the ordinary course of business, to the extent not otherwise
prohibited by this Agreement;

(j) sales, leases or other dispositions of inventory of the Borrower and the
SubsidiariesCovenant Parties determined by the management of the Borrower to be
no longer useful or necessary in the operation of the business of the Borrower
or any of the SubsidiariesCovenant Parties;

(k) any exchange of assets for services and/or other assets of comparable or
greater value; provided that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value in excess of $10.0 million, the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower with respect to such fair
market value, and (iii) in the event of a swap with a fair market value in
excess of $20.0 million, such exchange shall have been approved by at least a
majority of the Board of Directors of Holdings or the Borrower; provided,
further, that (A) the aggregate gross consideration (including exchange assets,
other non-cash consideration and cash proceeds) of any or all assets exchanged
in reliance upon this Section 6.05(k), together with the aggregate gross
proceeds (including non-cash proceeds) of any or all assets sold, transferred,
leased, licensed or otherwise disposed of in reliance upon Section 6.05(g),
shall not exceed, in any fiscal year of the Borrower, $60.0 million, (B) no
Default or Event of Default exists or would result therefrom, (C) with respect
to any such exchange with aggregate gross consideration in excess of $5.0
million, immediately after giving effect thereto, the BorrowerCovenant Parties
shall be in Pro Forma Compliance and (D) if any assets that constitute Non-ABL
Priority Collateral are the subject of such exchange, then the Borrower or the
applicable Loan Party shall receive assets of comparable or greater value that
constitute Non-ABL Priority Collateral in exchange therefor;

(l) exchanges of assets between CWPC and one or more of the Borrowera First Tier
Covenant Party and any Subsidiary Loan Party through the division of land
between respective mill, utility and hydroelectric assets for the owned Real
Property located at Wisconsin Rapids, Wisconsin; provided that, unless otherwise
agreed by the Administrative Agent (x) the aggregate fair market value of the
Real Property or other assets being received by the applicable Loan Party is
approximately equal to or greater than the fair market value of the assets being
transferred by such Loan Party in such exchange, (y) the exchange of assets by
the parties to the transaction is

 

116



--------------------------------------------------------------------------------

substantially simultaneous and (z) the assets received by such Loan Party shall
not be subject to any contractual obligation that limits the ability of such
Loan Party to create, incur, assume or suffer to exist any Lien on such assets
to secure the Loan Obligations (such transactions pursuant to this
Section 6.05(l), collectively, the “Permitted Land Swaps”); provided, further,
that (i) the fair market value of Non-ABL Priority Collateral transferred
pursuant to this Section 6.05(l) shall not exceed $1.0 million in the aggregate
and (ii) if any Non-ABL Priority Collateral is transferred pursuant to this
Section 6.05(l), the applicable Loan Party must receive Non-ABL Priority
Collateral in exchange;

(m) Permitted Business Acquisitions (including any merger or consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided that
immediately following any such merger or consolidation or amalgamation,
(i) (A) involving the Borrower, the Borrower is the surviving corporation or
(B) involving any other First Tier Covenant Party, a First Tier Covenant Party
is the surviving corporation, (ii) involving a Subsidiary Loan Party, the
surviving or resulting entity shall be a Subsidiary Loan Party or a First Tier
Covenant Party, and (iii) involving a Subsidiary that is not a Subsidiary Loan
Party, the surviving or resulting entity shall be a Wholly-Owned Subsidiary;

(n) sales or other dispositions of mills, including through the sale of Equity
Interests of any Subsidiary owning or operating any such mill; provided that
(i) no Default or Event of Default exists or would result therefrom, (ii) no
sale or other disposition shall be permitted by this Section 6.05(n) unless such
sale or other disposition is for at least 75% cash consideration; provided that
any Designated Non-Cash Consideration received by the Borrowera First Tier
Covenant Party or any of the Subsidiaries in such sale or other disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this Section 6.05(n) or pursuant to
the last proviso to the last paragraph of this Section 6.05 that is at that time
outstanding, not to exceed $15.0 million at the time of the receipt of such
Designated Non-Cash Consideration (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be cash
and (iii) the Net Proceeds of any sales or other dispositions made pursuant to
this Section 6.05(n) shall be applied to prepay the Loans pursuant to
Section 2.08(b) hereof; and

(o) sales or assignments of (x) accounts receivable arising from sales of goods
or services by a Loan Party to a customer and (y) related assets, in connection
with which a commercial bank of national standing (acting in its own capacity or
as agent on behalf of the customer) offers to purchase such accounts receivable
on commercially reasonable terms from time to time in a manner that results in
faster effective realization of such accounts receivable; provided that (i) no
Default or Event of Default exists or would result therefrom, (ii) neither the
Borrower nor any Subsidiaryno Covenant Party shall have any obligation,
contingent or otherwise, in connection with such sale, other than to deliver the
accounts receivable and related assets sold in such transaction free and clear
of any encumbrance, (iii) such sale is for cash and fair market value, (iv) the
number of Account Debtors whose accounts receivable are at any time subject to
such sales or assignments shall be limited to three (3), and while such Account
Debtors’ accounts receivable are subject to such sales or assignments, no
Accounts of such Account Debtors shall constitute Eligible Accounts under the
ABL Loan Documents (or otherwise be included in the borrowing base of any
Indebtedness outstanding pursuant to Section 6.01(u)), and (v) accounts
receivable

 

117



--------------------------------------------------------------------------------

subject to such sales or assignments must be capable of being fully segregated
from other Accounts (including with respect to accounts receivable reporting,
purchase orders, invoicing and payments).

Notwithstanding anything to the contrary contained in this Section 6.05,
(i) except for any sale, transfer or disposition of all (but not a portion of)
the Equity Interests of any SubsidiariesSubsidiary of any First Tier Covenant
Party in compliance with the provisions of Section 6.05 or a transaction
permitted by Section 6.05(b), (c) or (n), no sale, transfer or other disposition
of any Equity Interests of any Subsidiary of any First Tier Covenant Party shall
be permitted by this Section 6.05, (ii) no sale, transfer or other disposition
of assets shall be permitted by this Section 6.05 (other than sales, transfers,
leases, licenses or other dispositions to Loan Parties or from Subsidiaries that
are not Loan Parties to other Subsidiaries that are not Loan Parties pursuant to
Section 6.05(c)) unless such disposition is for fair market value, and (iii) no
sale, transfer or other disposition of assets shall be permitted by
Section 6.05(a) or (f) unless such disposition is for at least 75% cash
consideration; provided that the provisions of this clause (iii) shall not apply
to any individual transaction or series of related transactions involving assets
with a fair market value of less than $2.5 million (provided that such
transactions do not involve assets with a fair market value of more than $15.0
million in the aggregate for all such transactions during the term of this
Agreement); provided, further, that for purposes of this clause (iii), any
Designated Non-Cash Consideration received by the Borrower or any of the
Subsidiariesany Covenant Party in such sale, transfer or other disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause proviso or pursuant to
Section 6.05(n) above that is at that time outstanding, not to exceed $15.0
million at the time of the receipt of such Designated Non-Cash Consideration
(with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value) shall be deemed to be cash. To the extent that any Collateral
is disposed of in a transaction expressly permitted by this Section 6.05 to any
person other than Holdings, the Borrower, any other First Tier Covenant Party or
any Subsidiary Loan Party, such Collateral (but not the proceeds thereof) shall
be sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent and the Collateral Agent shall take, and shall be
authorized by each Lender to take, any actions reasonably requested by the
Borrower in order to evidence the foregoing.

Section 6.06 Dividends and Distributions. (i) Declare or pay any dividend or
make any other distribution (by reduction of capital or otherwise), whether in
cash, property, securities or a combination thereof, with respect to any of its
Equity Interests (other than dividends and distributions on Equity Interests
payable solely by the issuance of additional Equity Interests (other than
Disqualified Stock) of the person paying such dividends or distributions), or
(ii) directly or indirectly redeem, purchase, retire, obtain the surrender of or
otherwise acquire for value (or permit any Subsidiary to purchase or acquire)
any of its Equity Interests or set aside any amount for any such purpose (other
than through the issuance of additional Equity Interests (other than
Disqualified Stock) of the person redeeming, purchasing, retiring or acquiring
such shares) (all of the foregoing, “Restricted Payments”); provided, however,
that:

(a) any Subsidiary of the Borrowera First Tier Covenant Party may make
Restricted Payments to, or repurchase its Equity Interests from, the
Borrowersuch First Tier Covenant Party or to any Wholly-Owned Subsidiary of the
Borrowersuch First Tier Covenant Party (or, in the case of

 

118



--------------------------------------------------------------------------------

non-Wholly-Owned Subsidiaries, to the Borrowersuch First Tier Covenant Party or
any Subsidiary that is a direct or indirect parent of such Subsidiary and to
each other owner of Equity Interests of such Subsidiary on a pro rata basis (or
more favorable basis from the perspective of the Borrowersuch First Tier
Covenant Party or such Subsidiary) based on their relative ownership interests
so long as any repurchase of its Equity Interests from a person that is not the
Borrowersuch First Tier Covenant Party or a Subsidiary is permitted under
Section 6.04);

(b) the Borrowereach First Tier Covenant Party may make Restricted Payments to
Holdings (i) in respect of reasonable overhead, legal, accounting and other
professional fees and expenses of Holdings or any Parent Entity (other than in
respect of expenses of the type referred to in subclause (iv) below), (ii) in
respect of fees and expenses related to any public offering or private placement
of debt or equity securities of Holdings or any Parent Entity, whether or not
consummated, in which the proceeds are (or are intended to be, in the event such
transaction is not consummated) contributed to the Borrowersuch First Tier
Covenant Party, (iii) in respect of franchise taxes and other fees, taxes and
expenses in connection with the maintenance of its existence and its (or any
Parent Entity’s indirect) ownership of the Borrowersuch First Tier Covenant
Party, (iv) (x) with respect to each tax year or portion thereof ending after
the Closing Date that the Borrowersuch First Tier Covenant Party qualifies as a
Flow Through Entity, the Borrowersuch First Tier Covenant Party may make
Restricted Payments to the holders of Equity Interests of the Borrowersuch First
Tier Covenant Party (or to any direct or indirect parent of the Borrowersuch
First Tier Covenant Party or holders of Equity Interests in such parent), and
(y) with respect to any tax year or portion thereof ending after the Closing
Date that the Borrowersuch First Tier Covenant Party does not qualify as a Flow
Through Entity, the Borrowersuch First Tier Covenant Party may make Restricted
Payments to any direct or indirect parent company of the Borrowersuch First Tier
Covenant Party that files a consolidated U.S. federal, state or local income tax
return that includes the Borrowersuch First Tier Covenant Party and theits
Subsidiaries, in each case in an amount not to exceed the amount that the
Borrowersuch First Tier Covenant Party and theits Subsidiaries would have been
required to pay in respect of federal, state or local income taxes (as the case
may be) payable on such returns in respect of such year if the Borrowersuch
First Tier Covenant Party and theits Subsidiaries paid such taxes directly as a
stand-alone taxpayer (or stand-alone group) (and deeming the Borrowersuch First
Tier Covenant Party to be a corporation and parent of a group if it is a Flow
Through Entity), (for the avoidance of doubt and without duplication, amounts
determined pursuant to this clause (iv) shall be calculated by appropriately
taking into account any cumulative net taxable loss with respect to all prior
taxable periods ending after the Closing Date that would be available to offset
taxable income of the Borrower if the BorrowerFirst Tier Covenant Parties if
such First Tier Covenant Parties, as applicable, were a corporation and parent
of a group (taking into account any reductions in such losses or limitations on
the use of such losses under applicable tax law)), and (v) in respect of
customary salary, bonus and other benefits, payable to, and indemnities provided
on behalf of, officers, directors and employees of Holdings or any Parent
Entity, in each case in order to permit Holdings or any Parent Entity to make
such payments; provided that in the case of clauses (i), (iii) and (v), the
amount of such Restricted Payments shall not exceed the portion of any amounts
referred to in such clauses (i), (iii) and (v) that are allocable to the
BorrowerFirst Tier Covenant Parties and the Subsidiaries (which shall be 100%
for so long as Holdings or such Parent Entity, as the case may be, owns no
assets other than the Equity Interests in the BorrowerFirst Tier Covenant
Parties, Holdings or another Parent Entity);

 

119



--------------------------------------------------------------------------------

(c) [reserved];

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) the Borrowereach First Tier Covenant Party may make Restricted Payments to
allow Holdings or any Parent Entity to make payments in cash, in lieu of the
issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Equity Interests of any such person;

(f) [reserved];

(g) so long as no Default or Event of Default is continuing or would result
therefrom, the Borrowereach First Tier Covenant Party may make Restricted
Payments to Holdings or any Parent Entity in an aggregate amount not to exceed
the portion, if any, of the Cumulative Credit on such date that the Borrower
elects to apply to this Section 6.06(g), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied;

(h) [reserved]; and

(i) [reserved].so long as Holdings substantially concurrently contributes the
amount of any such dividend to the Borrower or any other First Tier Covenant
Party, each First Tier Covenant Party may make dividends to Holdings for any
purpose not expressly prohibited under this Agreement (provided, however, that
any contributions made by Holdings under this Section 6.06(i) shall not be used
to issue Permitted Cure Securities under Section 8.02, to increase the amount
available to make payments under Section 6.09(b)(i)(C) or to increase the
Cumulative Credit).

Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates, unless such
transaction is (i) otherwise not prohibited by this Agreement, and (ii) upon
terms no less favorable to the Borrower or such Subsidiary, as applicable,
Covenant Party than would be obtained in a comparable arm’s length transaction
with a person that is not an Affiliate.

(b) The foregoing Section 6.07(a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) transactions solely between or among any of the Borrowerany First Tier
Covenant Party, any Subsidiary Loan Party (or any entity that becomes a
Subsidiary Loan Party as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary Loan Party is the surviving
entity)) and, to the extent permitted by Section 7.01, Holdings;

(ii) [reserved];

 

120



--------------------------------------------------------------------------------

(iii) the payment of customary fees, reasonable out-of-pocket costs and
customary indemnities to directors, officers, consultants and employees of
Holdings, any Parent Entity, the Borrower and the Subsidiaries or any Covenant
Party in the ordinary course of business;

(iv) transactions, agreements and arrangements in existence on the Closing Date
and set forth on Schedule 6.07 or any amendment thereto to the extent such
amendment is not adverse to the Agents or the Lenders in any material respect;

(v) (A) any employment agreements entered into by the Borrower or any of the
Subsidiariesany Covenant Party in the ordinary course of business, and (B) any
employee compensation, benefit plan or arrangement, any health, disability or
similar insurance plan which covers employees, in any such case approved by the
Borrower’s Board of Directors of the applicable First Tier Covenant Party, and
any reasonable and customary employment contract and transactions pursuant
thereto;

(vi) Restricted Payments permitted under Section 6.06, including any such
Restricted Payments to Holdings (and any Parent Entity);

(vii) the issuance, sale or transfer of Equity Interests of the Borrowerany
First Tier Covenant Party to Holdings and capital contributions by Holdings to
the Borrowerany First Tier Covenant Party;

(viii) [reserved];

(ix) payments of loans (or cancellations of loans) to employees that are
(A) approved by a majority of the Board of Directors of the Borrower or any
other First Tier Covenant Party, as applicable, in good faith, (B) made in
compliance with applicable law, and (C) otherwise permitted under Section
6.04(d) of this Agreement;

(x) [reserved];

(xi) Permitted Land Swaps consummated in accordance with the terms of
Section 6.05(l);

(xii) any transaction (or series of related transactions) involving aggregate
consideration of less than $2.5 million;

(xiii) [reserved];

(xiv) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower or such other applicable First Tier Covenant
Party, as applicable from an accounting, appraisal or investment banking firm,
in each case of nationally recognized standing that is (A) in the good faith
determination of the Borrower qualified to render such letter and (B) reasonably
satisfactory to the Administrative Agent, which letter states that such
transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, Covenant Party than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate;

 

121



--------------------------------------------------------------------------------

(xv) Investments in any subsidiary permitted by Section 6.04; and

(xvi) transactions among the Borrower and its subsidiariesCovenant Parties
permitted by, and complying with, the provisions of Section 6.05.

Section 6.08 Business of the Borrower and the SubsidiariesCovenant Parties.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than any business or business activity conducted by
any of them on the Closing Date (and, with respect to Energy Holdings, on the
date of the Assumption and Reaffirmation Agreement and, with respect to QLICI
Subsidiary, on the date, if any, that QLICI Subsidiary becomes a First Tier
Covenant Party hereunder) and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto.

Section 6.09 Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, Bylaws and Certain Other
Agreements; Etc. (a) Amend or modify, or grant any waiver or release under or
terminate in any manner, the articles or certificate of incorporation, bylaws,
limited liability company operating agreement, partnership agreement or other
organizational documents of any Loan Party, in any such case, if the effect
thereof would be materially adverse to any Loan Party or the rights, interest or
remedies of any Lender or any Agent.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, (x) any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under any other
Indebtedness that is subordinated in right of payment to the Obligations or any
Permitted Refinancing Indebtedness in respect of the foregoing or any preferred
Equity Interests or any Disqualified Stock (“Junior Financing”) or any unsecured
Indebtedness incurred pursuant to Section 6.01(s) (“Permitted Unsecured
Financing”), (y) any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
in respect of any Junior Financing or any Permitted Unsecured Financing, or
(z) other than with respect to the ABL Facility and obligations under the Loan
Documents, any voluntary or optional prepayment of or in respect of principal on
the loans under any other Indebtedness for borrowed money that is not Junior
Financing or Permitted Unsecured Financing, except for (in each case unless
prohibited by any applicable subordination agreement with respect to any Junior
Financing): (A) refinancings permitted by clause (s) or (u) of Section 6.01,
(B) payments of regularly scheduled interest, and, to the extent this Agreement
is then in effect, principal on the scheduled maturity date of any Junior
Financing, any Permitted Unsecured Financing or such Indebtedness for borrowed
money, (C) payments or distributions in respect of all or any portion of the
Junior Financing, the Permitted Unsecured Financing or such Indebtedness for
borrowed money with the proceeds contributed to the Borrowera First Tier
Covenant Party by Holdings from the substantially contemporaneous issuance, sale
or exchange by Holdings (or any Parent Entity) of Equity Interests (other than
Permitted Cure Securities), (D) the conversion of any Junior Financing to Equity
Interests of Holdings or any Parent Entity and (E) so long as no Default or
Event of Default has occurred and is continuing or would result therefrom

 

122



--------------------------------------------------------------------------------

and after giving effect to such payment or distribution the BorrowerCovenant
Parties would be in Pro Forma Compliance, payments or distributions in respect
of Junior Financings, Permitted Unsecured Financings or such Indebtedness for
borrowed money prior to their scheduled maturity (1) made in an aggregate amount
not to exceed the portion, if any, of the Cumulative Credit on such date that
the Borrower elects to apply to this Section 6.09(b)(i)(E)(1) (provided that at
such time when, after giving effect thereto, the Total Net First Lien Leverage
Ratio on a Pro Forma Basis would not exceed 1.50 to 1.00), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied and
(2) to prepay those certain loans (e.g., leveraged loans) under the QLICI
Facility in an amount not to exceed the principal amount thereof outstanding as
of the Closing Date (which, as of the Closing Date is $23,305,300), provided
that substantially concurrently with such prepayment, (I) the QLICI Holdings
Loan shall be repaid in an equal amount, which amount shall constitute payment
in full of such QLICI Holdings Loan, and such QLICI Holdings Loan shall be
cancelled, (II) the proceeds received by Holdings upon repayment of the QLICI
Holdings Loan will be contributed or paid to the Borrower in repayment and
satisfaction in full of the intercompany note between Holdings and the Borrower
and (III) Chase NMTC Verso Investment Fund, LLCQLICI Subsidiary is acquired by
Holdings and, if not dissolved or merged with and into Holdings as provided in
Section 6.05(b), promptly becomes a Guarantor hereunder and a grantor under the
Collateral Agreement); or

(ii) (ii) Amend or modify, or permit the amendment or modification of, any
provision of Junior Financing, Permitted Unsecured Financing or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not in any manner adverse to Lenders and that do not
affect the subordination or payment provisions thereof (if any) in a manner
adverse to the Lenders, or (B) otherwise comply with the definition of
“Permitted Refinancing Indebtedness.”

(c) Permit any Subsidiary Loan Party or any other Subsidiary to enter into any
agreement or instrument that by its terms restricts the ability of any such
Subsidiary to (i)(x) pay dividends or make distributions or cash advances to the
Borrowerto the First Tier Covenant Party which is a parent of such Subsidiary,
or any other Subsidiary that is a direct or indirect parent of such Subsidiary,
or (y) make cash advances to the First Tier Covenant Party which is a parent of
such Subsidiary, or any Subsidiary that is a direct or indirect parent of such
Subsidiary, (ii) make loans or advances to Borrowera First Tier Covenant Party
or any other Subsidiary Loan Party, (iii) transfer any of its property or assets
to Borrowera First Tier Covenant Party, or (iv) grant Liens upon any of its
properties or assets, whether now owned or hereafter acquired, and allow for the
pledge of its Equity Interests to secure the Obligations, in each case with
respect to clauses (i), (ii), (iii), and (iv) above, except for:

(A) restrictions set forth in any Loan Document and the ABL Loan Documents;

(B) (i) restrictions imposed by applicable law, and (ii) restrictions in effect
on the Closing Date pursuant to any agreement or undertaking set forth on
Schedule 6.09 and any Permitted Refinancing Indebtedness in respect thereof;

 

123



--------------------------------------------------------------------------------

(C) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that do not expand the scope of any such encumbrance or
restriction;

(D) any restriction on the sale of assets or Equity Interests of a Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of the
Equity Interests or assets of a Subsidiary permitted under Section 6.05 pending
the closing of such sale or disposition;

(E) customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;

(F) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(G) with respect to clauses (i) and (ii) above, any restrictions imposed by any
agreement relating to Indebtedness incurred pursuant to Section 6.01(s) or
(u) or Permitted Refinancing Indebtedness in respect thereof, to the extent such
restrictions are not more restrictive, taken as a whole, than the restrictions
contained in this Agreement and the ABL Loan Documents;

(H) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business (to the extent such lease, license or similar agreement is permitted by
this Agreement);

(I) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest (to the extent such lease is permitted by this
Agreement);

(J) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(K) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(L) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(M) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower, any other First Tier Covenant Party and the
Subsidiaries to meet their ongoing obligations;

 

124



--------------------------------------------------------------------------------

(N) any agreement other than any agreement in respect of Indebtedness for
borrowed money in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(O) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrowera First Tier Covenant Party that is
not a Subsidiary Loan Party;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; and

(Q) any encumbrance or restriction imposed by any amendments, modifications,
restatements, increases, supplements, refundings, replacements, or refinancings
of the contracts, instruments or obligations referred to in clauses (A) through
(O) above; provided that the encumbrances or restrictions in such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are not more restrictive, in the good faith
judgment of the Borrower, taken as a whole, than the encumbrances or
restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

(d) Make, directly or indirectly, any voluntary or optional cash payment or
contribution with respect to any Plan or for any Withdrawal Liability unless
(i) such payment or contribution is deducted in the calculation of Net Income,
not added back in calculating EBITDA during any period and not deducted from the
calculation of Excess Cash Flow in any period, (ii) no Default or Event of
Default has occurred and is continuing or would arise as a result of such
payment and (iii) such payments made in reliance of this Section 6.09(d) shall
be made from the Cumulative Credit, such election to be specified in a written
notice of a Responsible Officer of the Borrower calculating in reasonable detail
the amount of Cumulative Credit immediately prior to such voluntary prepayment
and the amount thereof elected to be so applied.

Section 6.10 Total Net Leverage Ratio. Permit the Total Net Leverage Ratio on
the last day of any fiscal quarter of the Borrower (beginning with the fiscal
quarter ending September 30, 2016) to exceed the ratio set forth opposite such
date in the table set forth below:

 

For Fiscal Quarter(s) Ending

  

Total Net Leverage Ratio

September 30, 2016 through June 30, 2017    2.50:1.0 September 30, 2017 through
December 31, 2017    2.25:1.0 March 31, 2018 through June 30, 2018    2.00:1.0
September 30, 2018 through December 31, 2018    1.75:1.0 March 31, 2019 through
December 31, 2019    1.50:1.0 March 31, 20192020 and each fiscal quarter ending
thereafter    1.25:1.0

 

125



--------------------------------------------------------------------------------

Section 6.11 Hedging Agreements. Enter into any Hedging Agreement, other than
(a) Hedging Agreements entered into in the ordinary course of business to hedge
or mitigate risks to which the Borrower or any Subsidiaryany Covenant Party is
exposed in the conduct of its business or the management of its liabilities
(including, without limitation, raw material, supply costs and currency risks),
(b) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest bearing
liability or investment of the Borrower or any SubsidiaryCovenant Parties, and
(c) Hedging Agreements entered into in order to swap currency in connection with
funding the business of Holdings, the Borrower and the Subsidiariesthe Covenant
Parties in the ordinary course of business.

Section 6.12 No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same or the subordination
provisions contained in any Junior Financing other than (a) the Obligations
under this Agreement and the other Loan Documents and (b) any Indebtedness
incurred pursuant to Section 6.01(u) and any Permitted Refinancing Indebtedness
in respect thereof.

Section 6.13 Fiscal Year; Accounting. In the case of the Borrowerany First Tier
Covenant Party, permit its fiscal year to end on any date other than December 31
without prior notice to the Administrative Agent given concurrently with any
required notice to the SEC.

Section 6.14 CWPC. Permit CWPC to enter into any agreement or other arrangement
that restricts the activities of CWPC in any manner similar to the restrictions
imposed on Restricted Subsidiaries under this Article 6.

ARTICLE 7

HOLDINGS COVENANTS

Section 7.01 Holdings Covenants. Holdings covenants and agrees with each Lender
that: (a) it shall not engage in any business activities or have any material
properties or liabilities, other than (i) its ownership of the Equity Interests
of the Borrowereach First Tier Covenant Party and its subsidiaries and Verso
Paper Finance Holdings, Inc. (“Verso Paper Holdings”) and, following the
effectiveness of a Permitted Restructuring Transactions Amendment, such other
Persons as are permitted by the terms hereof, and Holdings covenants and agrees
not to form or acquire any subsidiary other than those subsidiaries identified
as First Tier Covenant Parties as of the Amendment One Effective Date), (ii) its
obligations under the Loan Documents, the ABL Loan Documents and any other
document or agreement entered into in connection with any Permitted Business
Acquisition, (iii) maintenance of its existence, (iv) as expressly contemplated
by this Agreement and the other Loan Documents, (v) activities and properties
incidental to the foregoing clauses (i), (ii), (iii) and (iv) and (vi) its
obligations under the QLICI Put / Call AgreementOption entered into in
connection with the QLICI Facility and holding the QLICI Holdings Loan and the
intercompany note between it and the Borrower; (b) it will not create, incur,
assume or permit to

 

126



--------------------------------------------------------------------------------

exist any Lien (other than Liens of a type described in Section 6.02(d), 6.02(k)
or 6.02(dd)) on any of the Equity Interests issued by the Borrowerany First Tier
Covenant Party other than the Liens created under the Loan Documents; (c) it
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence; provided that so long as no Default
or Event of Default exists or would result therefrom, Holdings may merge with
any other person (other than the Borrower) so long as Holdings is the surviving
Person; (d) it shall at all times own directly 100% of the Equity Interests of
the Borrowereach First Tier Covenant Party and shall not sell, transfer or
otherwise dispose of the Equity Interests in the Borrowerany First Tier Covenant
Party, except that (i) QLICI Subsidiary may have a separate managing member as
further described in the definition of “QLICI Put / Call Option” and (ii) QLICI
Subsidiary may merge with and into Holdings or dissolve so long as such merger
or dissolution is consummated in accordance with the terms of Section 6.05(b)(v)
hereof; (e) it shall comply with Sections 5.03, 5.05, 5.06, 5.07, 5.09 and 5.10
as if each reference therein to the Borrower were a reference to Holdings; and
(f) it shall not permit Verso Paper Holdings to engage in any business
activities or have any material properties or liabilities other than maintenance
of its existence and shall not permit Verso Paper Holdings to create, incur,
assume or permit to exist any Indebtedness or any Lien on any of its assets or
properties.

ARTICLE 8

EVENTS OF DEFAULT; REMEDIES

Section 8.01 Events of Default; Certain Remedies. In case of the happening of
any of the following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
Section 8.01(b) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of three Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower, any First Tier Covenant Party or any of the Subsidiaries of any
covenant, condition or agreement contained in Sections 2.07(d)(to the extent
relating to the delivery of the officer’s certificate required therein),
5.01(a), 5.02(a), 5.02(b), 5.04(j), 5.05(a), 5.08, 5.11, 5.13 or 5.14 or in
Article 6 or Article 7 (and (x) in the case of Section 5.02(a) or 5.02(b), if
such default does not impair in any material respect the insurance coverage
maintained on the Collateral or the assets of the Borrower and the
SubsidiariesCovenant Parties taken as a whole, such default shall continue
unremedied for a period of three Business Days, and (y) in the case of
Section 5.04(i), such default shall continue

 

127



--------------------------------------------------------------------------------

unremedied for a period of five days) after the earlier of (i) a Responsible
Officer of any Loan Party having knowledge of such default or (ii) receipt by
the Borrower of notice from the Administrative Agent or the Required Lenders of
such default;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any of the SubsidiariesCovenant Party of any covenant, condition or
agreement contained in any Loan Document (other than those specified in
Section 8.01(b), (c) and (d) above), and such default shall continue unremedied
for a period of 30 days after the earlier of (i) a Responsible Officer of any
Loan Party having knowledge of such default or (ii) receipt by the Borrower of
notice from the Administrative Agent or the Required Lenders of such default;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity, or (B) enables or
permits (with all applicable grace and cure periods having expired) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; or (ii) Holdings, the Borrower or any of the SubsidiariesCovenant
Party shall fail to pay the principal of any Material Indebtedness at the stated
final maturity thereof; provided that this Section 8.01(f) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any of the Subsidiaries,Covenant Party or
of a substantial part of the property or assets of Holdings, the Borrower or any
SubsidiaryCovenant Party, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of the SubsidiariesCovenant Party or for a
substantial part of the property or assets of Holdings, the Borrower or any of
the SubsidiariesCovenant Party, or (iii) the winding up or liquidation of
Holdings, the Borrower or any SubsidiaryCovenant Party (except, in the case of
any Subsidiary, in a transaction permitted by Section 6.05); and such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) Holdings, the Borrower or any SubsidiaryCovenant Party shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
Section 8.01(h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of the SubsidiariesCovenant Party or for a
substantial part of the property or assets of Holdings, the Borrower or any
SubsidiaryCovenant Party, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, or (vi) become unable or admit in
writing its inability or fail generally to pay its debts as they become due;

 

128



--------------------------------------------------------------------------------

(j) the failure by Holdings, the Borrower or any SubsidiaryCovenant Party to pay
one or more final judgments aggregating in excess of $25.0 million (to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage), which judgments are
not discharged or effectively waived or stayed for a period of 45 days, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of Holdings, the Borrower or any SubsidiaryCovenant Party to enforce
any such judgment;

(k) (i) a trustee shall be appointed by a United States of America district
court to administer any Plan, (ii) an ERISA Event or ERISA Events shall have
occurred with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall
institute proceedings (including giving notice of intent thereof) to terminate
any Plan or Plans, (iv) Holdings, the Borrower or any SubsidiaryCovenant Party
shall engage in any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) involving any Plan, or (v) any other similar event
or condition shall occur or exist with respect to a Plan or Multiemployer Plan;
and in each case in subclauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to have a Material Adverse Effect; or

(l) (i) any material provision of any Loan Document shall for any reason cease
to be, or be asserted in writing by any Loan Party or any Subsidiary not to be,
a legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and extend to assets
with a value in the aggregate in excess of $10.0 million, in any such case,
shall cease to be, or shall be asserted in writing by any Loan Party or any
Subsidiary not to be, a valid and perfected security interest (perfected as or
having the priority required by the Loan Documents and subject to such
limitations and restrictions as are set forth herein and therein) in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the limitations of foreign
laws, rules and regulations as they apply to pledges of Equity Interests in
Foreign Subsidiaries or the application thereof, or from the failure of the
Applicable Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Agreement
or to file Uniform Commercial Code continuation statements, and except to the
extent that such loss is covered by a lender’s title insurance policy and the
Applicable Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) the Guarantees pursuant to the Security Documents by
Holdings, the Borrower or the Subsidiaryany Loan PartiesParty of any of the
Obligations shall cease to be in full force and effect (other than in accordance
with the terms thereof), or shall be asserted in writing by any Loan Party or
any Subsidiary not to be in effect or not to be legal, valid and binding
obligations.

In every event, and at any time thereafter during the continuance of such event,
the Administrative Agent may, subject to Section 9.05, and at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees (including the Prepayment Premium, if any) and all other
liabilities of the Borrower and the other Loan

 

129



--------------------------------------------------------------------------------

Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower and
the other Loan Parties, anything contained herein or in any other Loan Document
to the contrary notwithstanding, and (iii) whether or not the maturity of the
Obligations shall have been accelerated pursuant hereto, proceed to protect,
enforce and exercise all rights and remedies of any of the Agents or the Lenders
under this Agreement, any of the other Loan Documents or applicable law,
including, but not limited to, by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of any of the Agents or
the Lenders; provided that, in any event with respect to any Loan Party
described in Section 8.01(h) or 8.01(i) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Loan Parties accrued hereunder and under any other Loan
Document, including the Prepayment Premium (if any), shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Loan Parties, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

Section 8.02 Right to Cure. Notwithstanding anything to the contrary contained
in Section 8.01, in the event that the Borrower fails (or, but for the operation
of this Section 8.02, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 10th Business Day
subsequent to the date the certificate calculating such Financial Performance
Covenant is required to be delivered pursuant to Section 5.04(d) (the “Cure
Period”), Holdings and the Borrowerany First Tier Covenant Party shall have the
right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions and, in the case of Holdings, to contribute any such cash to the
capital of the Borrowera First Tier Covenant Party (collectively, the “Cure
Right”), and upon the receipt by the Borrowersuch First Tier Covenant Party of
the net cash proceeds thereof (to the extent received prior to the expiration of
the Cure Period) (the “Cure Amount”) pursuant to the exercise by Holdings or the
Borrowersuch First Tier Covenant Party of such Cure Right such Financial
Performance Covenant shall be recalculated giving effect to a pro forma
adjustment by which EBITDA shall be increased with respect to such applicable
quarter and any four-quarter period that contains such quarter, solely for the
purpose of measuring the Financial Performance Covenant and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount; provided
that (i) in each four consecutive fiscal quarter period there shall be at least
two fiscal quarters in which the Cure Right is not exercised, (ii) the Cure
Right shall not be exercised more than five times, (iii) for purposes of this
Section 8.02, the Cure Amount shall be no greater than the amount required for
purposes of complying with the Financial Performance Covenant for the applicable
period, (iv) the Cure Amount may not be applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was or is (or may have been) contingent on receipt of such amount
or utilization of such amount for a specified purpose and (v) the Cure Right
shall not be exercised in consecutive quarters. The Borrower shall promptly
notify the Administrative Agent of any exercise of a Cure Right and the details
thereof. If, after giving effect to the adjustments in this Section 8.02, the
Borrower shall then be in compliance with the requirements of the

 

130



--------------------------------------------------------------------------------

Financial Performance Covenant, the Borrower shall be deemed to have satisfied
the requirements of the Financial Performance Covenant as of the relevant date
of determination with the same effect as though there had been no failure to
comply therewith at such date, and the applicable breach or default of the
Financial Performance Covenant that had occurred shall be deemed cured for the
purposes of this Agreement.

ARTICLE 9

THE AGENTS

Section 9.01 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, including without limitation as the Collateral Agent for such Lender
and the other applicable Secured Parties under the applicable Security Documents
and under the Intercreditor Agreements, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States of America, each of the Lenders hereby grants to the
Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s behalf.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

(b) In furtherance of the foregoing, each Lender hereby appoints and authorizes
the Collateral Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Collateral Agent (and any Subagents appointed by the Collateral Agent pursuant
to Section 9.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights or remedies thereunder at the direction of the Collateral Agent)
shall be entitled to the benefits of this Article 9 (including, without
limitation, Section 9.07) as though the Collateral Agent (and any such
Subagents) were an “Agent” under the Loan Documents, as if set forth in full
herein with respect thereto. The provisions of this Article 9 shall apply to the
Collateral Agent to the same extent as they apply to the Administrative Agent,
and the Collateral Agent shall be entitled to all rights, benefits and
indemnities afforded to the Administrative Agent hereunder.

Section 9.02 Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their respective duties under this Agreement and the
other Loan Documents (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof)) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be

 

131



--------------------------------------------------------------------------------

responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. Each Agent may also from time to time, when
it deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral subagents or attorneys-in-fact
(each, a “Subagent”) with respect to all or any part of the Collateral; provided
that no such Subagent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Administrative Agent or the Collateral Agent. Should any instrument in
writing from the Borrower or any other Loan Party be required by any Subagent so
appointed by an Agent to more fully or certainly vest in and confirm to such
Subagent such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by such Agent. If any Subagent, or
successor thereto, shall die, become incapable of acting, resign or be removed,
all rights, powers, privileges and duties of such Subagent, to the extent
permitted by law, shall automatically vest in and be exercised by the
Administrative Agent or the Collateral Agent until the appointment of a new
Subagent. No Agent shall be responsible for the negligence or misconduct of any
agent, attorney-in-fact or Subagent that it selects in accordance with the
foregoing provisions of this Section 9.02 in the absence of the Administrative
Agent’s gross negligence or willful misconduct.

Section 9.03 Exculpatory Provisions. None of the Agents, the Lead Arrangers or
their respective Affiliates or any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. None of the Agents shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (a) the Agents
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing, and
(b) the Agents shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the person serving as such
Agent or any of its Affiliates in any capacity. The Agents shall be deemed not
to have knowledge of any Default or Event of Default unless and until written
notice describing such Default or Event of Default is given to the Agents by the
Borrower, Holdings or a Lender. Notwithstanding anything to the contrary herein,
the Agents shall not be responsible for or have any duty or obligation to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or

 

132



--------------------------------------------------------------------------------

thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, (vi) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent, (vii) whether any Lender or Participant is or
becomes an Ineligible Institution or otherwise monitoring or enforcing
prohibitions on assignments and participations of Loans and Commitments to
Ineligible Institutions, or (viii) whether any Lender or Participant is or
becomes an Affiliate of Holdings, the Borrower or any of their respective
subsidiaries, or otherwise monitoring or enforcing restrictions or limitations
on assignments and participations of Loans and Commitments to Affiliates of
Holdings, the Borrower or any of their respective subsidiaries or voting rights
with respect thereto.

Section 9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender, each Agent may presume that such condition is satisfactory to such
Lender unless such Agent shall have received notice to the contrary from such
Lender prior to such Credit Event. Each Agent may consult with legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. Each
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Each Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

Section 9.05 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this

 

133



--------------------------------------------------------------------------------

Agreement, all or other Lenders); provided that unless and until the
Administrative Agent shall have received such directions, each of the Agents may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders.

Section 9.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, none of the Agents shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

Section 9.07 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by any Loan Party and without
limiting the obligation of each Loan Party to do so), in the amount of its pro
rata share (based on its aggregate outstanding Loans and unused Commitments
hereunder determined at the time such indemnity is sought), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct (it being understood and agreed that any action taken in
accordance with the directions of the Required Lenders (or such other number or
percentage of the Lenders as shall be required by the Loan Documents), in any
such case for purposes of this Section 9.07, shall in no event in and of itself
be deemed to constitute gross negligence or willful misconduct). The failure of
any Lender to reimburse any Agent promptly upon demand for its ratable share of
any amount required to be paid

 

134



--------------------------------------------------------------------------------

by the Lenders to such Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse such Agent for its ratable share
of such amount, but no Lender shall be responsible for the failure of any other
Lender to reimburse such Agent for such other Lender’s ratable share of such
amount. The agreements in this Section 9.07 shall survive termination of the
Commitments and the payment of the Loans and all other amounts payable under any
Loan Document.

Section 9.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

Section 9.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent and Collateral Agent upon 10 days’ notice to the Lenders
and the Borrower. If the Administrative Agent shall resign as Administrative
Agent and Collateral Agent under this Agreement and the other Loan Documents,
then the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders, which successor agent shall (unless an Event of Default under
Section 8.01(b), (c), (h) or (i) shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld, delayed or conditioned), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent and Collateral
Agent, and the terms “Administrative Agent” and “Collateral Agent” shall mean
such successor agent effective upon such appointment and approval, and the
former Agent’s rights, powers and duties as an Agent shall be terminated,
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement or any holders of the Loans. If no successor
agent has accepted appointment as Administrative Agent and Collateral Agent by
the date that is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s and Collateral Agent’s
resignation shall nevertheless thereupon become effective, and the Lenders shall
assume and perform all of the duties of the Administrative Agent and Collateral
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Agent’s resignation as
an Agent, the provisions of this Article 9 (including this Section 9.09) shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was an Agent under this Agreement and the other Loan Documents.
Any releases, limitations on liability and other exculpatory provisions from
time to time granted to or otherwise provided for the benefit of any successor
or replacement Agent or any of its successors or assigns in such capacity shall,
in addition to inuring to the benefit of such successor or replacement Agent,
also inure to the benefit of any predecessor Agent, its Subagents (if any) and
their respective Related Parties.

Section 9.10 Agents and Lead Arrangers. Notwithstanding any other provision of
this Agreement or any provision of any other Loan Document, each of the persons
named on the cover page hereof as a Book Runner or Lead Arranger is named as
such for recognition purposes only, and in its capacity as such shall have no
rights, duties, responsibilities or liabilities with respect to this Agreement
or any other Loan Document or any of the transactions contemplated hereby or
thereby, except that each such person and its Affiliates shall be entitled to
the rights expressly stated to be applicable to them in Section 10.05, 10.15 and
10.17 (subject to the applicable obligations and limitations as set forth
therein).

 

135



--------------------------------------------------------------------------------

Section 9.11 [Reserved].

Section 9.12 Security Documents, Collateral Agent and Applicable Collateral
Agent.

Each Lender hereby irrevocably authorizes and instructs each of the
Administrative Agent and the Collateral Agent to, without any further consent of
any Lender, enter into (or acknowledge and consent to) or amend, renew, extend,
supplement, restate, replace, waive or otherwise modify the ABL Intercreditor
Agreement, any Permitted Senior Intercreditor Agreement or any other
intercreditor agreement with the collateral agent or other representatives of
the holders of Indebtedness that is to be secured by a Lien on the Collateral
that is not prohibited (including with respect to priority) under this Agreement
and to subject the Liens on the Collateral securing the Obligations to the
provisions thereof. Each Lender irrevocably agrees that (x) the Agents may rely
exclusively on a certificate of a Responsible Officer of the Borrower as to
whether any such other Liens are not prohibited, (y) the ABL Intercreditor
Agreement or any other intercreditor agreement referred to in the foregoing
sentence, entered into by any of the Agents, shall be binding on the Secured
Parties, and (z) it will take no actions contrary to the provisions of the ABL
Intercreditor Agreement and, if entered into and if applicable or any other
Permitted Senior Intercreditor Agreement. The foregoing provisions are intended
as an inducement to any provider of any Indebtedness under the ABL Credit
Agreement and any future providers of Indebtedness not prohibited by
Section 6.01 hereof to extend credit to the Loan Parties.

Each Lender irrevocably authorizes each of the Administrative Agent and the
Collateral Agent, at its option and in its discretion, (i) to release any Lien
on any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document (A) upon termination of the Commitments and
payment in full in cash of all Obligations (other than in respect of contingent
indemnification expense reimbursement obligations for which no claim has been
made), (B) that is sold or to be sold, or disposed of or to be disposed of, as
part of or in connection with any sale permitted hereunder or under any other
Loan Document to a person that is not a Loan Party, or (C) if approved,
authorized or ratified in writing in accordance with Section 10.08, (ii) to
release any Subsidiary Loan Party from its obligations under the Loan Documents
if such person ceases to be a Subsidiary Loan Party as a result of a transaction
permitted hereunder, (iii) to subordinate any Lien on any property granted to or
held by any Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(e), Section 6.02(i) or
Section 6.02(a) (if the Liens thereunder are of a type contemplated by
Section 6.02(i)), and (v) to release any Lien on any property granted to or held
by any Agent under any Loan Document if and for so long as such property is
subject to a Lien that is permitted by Section 6.02(e), Section 6.02(i) or
Section 6.02(a) (if the Liens thereunder are of a type contemplated by
Section 6.02(i))), in any case of this subclause (v), to the extent the contract
or agreement pursuant to which such Lien is granted prohibits any other Liens on
such property. The Administrative Agent and the Collateral Agent shall do the
foregoing upon the written request of the Borrower; provided that, in connection
with any such request, the Borrower shall have in each case delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
certifying that such release or subordination, as applicable, is authorized
pursuant to this Agreement.

 

136



--------------------------------------------------------------------------------

Section 9.13 Right to Realize on Collateral and Enforce Guarantees. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party (i) the Administrative Agent (irrespective
of whether the principal of any Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower or any other
Loan Party) shall be entitled and empowered, by intervention in such proceeding
or otherwise (A) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of any or all of the Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Agents and any
Subagents allowed in such judicial proceeding, and (B) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same, and (ii) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee in respect of
any Obligations, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent, and (b) in the event of a foreclosure or similar
enforcement action by the Collateral Agent on any of the Collateral pursuant to
a public or private sale or other disposition (including, without limitation,
pursuant to Section 363(k), Section 1129(b)(2)(A)(ii) or otherwise of the
Bankruptcy Code), the Administrative Agent, the Collateral Agent or any other
Secured Party may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or other Secured Party
or Secured Parties in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale or other disposition,
to use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.

Section 9.14 Indemnification by the Lenders. Each Lender shall severally
indemnify each Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified such Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.04(d)

 

137



--------------------------------------------------------------------------------

relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by
such Agent in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by any Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agents to set off and apply any and all amounts at any
time owing to such Lender under any Loan Document or otherwise payable by any
Agent to the Lender from any other source against any amount due to any Agent
under this Section 9.14.

ARTICLE 10

MISCELLANEOUS

Section 10.01 Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 10.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or other electronic means as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent or the Collateral Agent, to
the address, telecopier number, electronic mail address or telephone number
specified for such person on Schedule 10.01; and

(ii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Each Loan Party hereby agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to the Borrower, that such Loan
Party will, or will cause the Subsidiaries to, provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent or to the Lenders pursuant to the Loan
Documents, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 2.05, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document, or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Loan Party agrees, and
agrees to cause the Subsidiaries, to continue to provide the Communications to
each Agent or to the Lenders, as the case may be, in the manner specified in the
Loan Documents but only to the extent requested by the Administrative Agent. The

 

138



--------------------------------------------------------------------------------

Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.01(b) above shall be effective as provided in such
Section 10.01(b).

(d) Any party hereto may change its address or electronic means for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 10.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificates required by Section 5.04(d) to the Administrative Agent. Except for
such certificates required by Section 5.04(d), the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Section 10.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the making
by the Lenders of the Loans and the execution and delivery of the Loan
Documents, regardless of any investigation made by such persons or on their
behalf, and shall

 

139



--------------------------------------------------------------------------------

continue in full force and effect until the Termination Date. Without prejudice
to the survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.12,
2.14 and 10.05) shall survive the payment in full of the principal and interest
hereunder and the termination or expiration of the Commitments or this
Agreement.

Section 10.03 Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower, the initial Subsidiary Loan
Parties and the Agents and when the Administrative Agent shall have received
copies hereof which, when taken together, bear the signatures of each of the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of Holdings, the Borrower, each other First Tier Covenant Party party
hereto, each Subsidiary Loan Party party hereto, the Agents and each Lender and
their respective permitted successors and assigns.

Section 10.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) none of the
Loan Parties may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in clause (c) of this
Section 10.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement or the other Loan
Documents.

(b) (i) Subject to the conditions set forth in subclause (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans of any Class at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld or
delayed) of the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Commitment or Loan to (x) a Lender, an Affiliate of a Lender, an Approved
Fund or (y) an Affiliate of the Borrower (other than the Lenders as of the
Closing Date or to whom allocations were made prior to the Closing Date and that
become party hereto within 5 Business Days of the Closing Date and, in each
case, their Affiliates) made in accordance with Section 10.04(j) or
Section 10.21.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in an integral
multiple of $1.0 million (or if less, the remaining Commitments and/or Loans of
any assigning Lender) unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld, conditioned or
delayed and, in the case of

 

140



--------------------------------------------------------------------------------

the Borrower, which consent shall be deemed given if the Borrower does not
object in writing to the Administrative Agent within five (5) Business Days
after receipt of a request for consent); provided that (1) no such consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds (with simultaneous assignments to or by two
or more Related Funds treated as one assignment), if any;

(B) the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.14; and

(D) the Assignee shall not be (1) the Borrowera First Tier Covenant Party or any
of the Borrowersuch First Tier Covenant Party’s Affiliates or subsidiaries,
except in accordance with Section 10.04(j) or Section 10.21, (2) a Defaulting
Lender or (3) a natural person.

For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit (including any other
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D of the Securities Act and which extends credit or buys
loans or debt securities as one its businesses) in the ordinary course and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.
Notwithstanding the foregoing or anything to the contrary herein, no Lender
shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, subject to
the provisions of Section 10.04(h), (B) any Defaulting Lender or any of its
Subsidiariessubsidiaries, or any person who, upon becoming a Lender hereunder,
would constitute any of the foregoing persons described in this clause (B),
(C) a natural person or (D) except in accordance with Section 10.04(j) or
Section 10.21, the Borrowera First Tier Covenant Party or any of the
BorrowerFirst Tier Covenant Party’s Affiliates or subsidiaries. Notwithstanding
the foregoing, each Loan Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility, duty or obligation to
determine, ascertain or inquire into whether any Lender or potential Lender is
or becomes an Ineligible Institution or to otherwise monitor or enforce
prohibitions on assignments to Ineligible Institutions, and the Administrative
Agent shall have no liability with respect to any assignment made to any Person
that is or becomes an Ineligible Institution. Any assigning Lender shall, in
connection with any potential assignment, provide to the Borrower a copy of its
request (including the name of the prospective assignee) concurrently with its
delivery of the same request to the Administrative Agent irrespective of whether
or not an Event of Default has occurred and is continuing.

 

141



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 10.05 (subject to the limitations and requirements of those
Sections)). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.04(c).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender and the owner of the amounts owing to it under
the Loan Documents as reflected in the Register for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 10.04(b), if applicable,
and any written consent to such assignment required by Section 10.04(b) and any
applicable tax forms, the Administrative Agent shall promptly accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment, whether or not evidenced by a promissory note, shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 10.04(b).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
applicable Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance; (ii) except as set forth in
clause (i) above, such assigning Lender makes no

 

142



--------------------------------------------------------------------------------

representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
Holdings, the Borrower or any SubsidiaryCovenant Party or the performance or
observance by Holdings, the Borrower or any SubsidiaryCovenant Party of any of
its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) the Assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) the Assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 (or delivered pursuant to Section 5.04), and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) the
Assignee will independently and without reliance upon the Agents, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) the Assignee appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to such Agent by the terms of
this Agreement, together with such powers as are reasonably incidental thereto;
and (vii) the Assignee agrees that it will perform in accordance with their
terms all the obligations which by the terms of this Agreement are required to
be performed by it as a Lender. The words “execution,” “signed,” “signature,”
and words of like import in any Assignment and Acceptance shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than any Ineligible Institution (to the extent that the list of Ineligible
Institutions has been made available to such Lender) (a “Participant”) in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans of any Class at the
time owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to Section 10.04(a)(i) or clauses (i),
(ii), (iii), (v), (vi) or (vii) of the first proviso to Section 10.08(b) and
(2) directly affects such Participant and (y) no other agreement with respect to
amendment, modification or waiver may exist between such Lender and such
Participant. Subject to Section 10.04(d)(iii), the Borrower agrees that each
Participant shall be entitled to the

 

143



--------------------------------------------------------------------------------

benefits of Sections 2.12, 2.13 and 2.14 (subject to the limitations and
requirements of those Sections and Section 2.16) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 10.04(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.06 as though it were a Lender; provided
that such Participant shall be subject to Section 2.15(c) as though it were a
Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register in the
United States of America on which it enters the name and address of each
Participant and the principal amounts and stated interest of each Participant’s
interest in the Loans, Commitments or other obligations under the Loan Documents
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
Without limitation of the requirements of Section 10.04(d), no Lender shall have
any obligation to disclose all or any portion of a Participant Register to any
person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or other Loan Obligations
under any Loan Document), except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other Loan Obligation is in
registered form for U.S. federal income tax purposes or is otherwise required by
applicable law.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed), which
consent shall state that it is being given pursuant to this
Section 10.04(d)(iii); provided that each potential Participant shall provide
such information as is reasonably requested by the Borrower in order for the
Borrower to determine whether to provide its consent. A Participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.14 to the extent such Participant fails to comply with Section 2.14(e)
as though it were a Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 10.04 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in clause (d) above.

 

144



--------------------------------------------------------------------------------

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(h) Notwithstanding the foregoing, no assignment may be made or (to the extent
that the list of Ineligible Institutions has been made available to all Lenders)
participation sold to a person that was an Ineligible Institution as of the date
(the “Trade Date”) on which the assigning Lender entered into a binding
agreement to sell and assign all or a portion of its rights and obligations
under this Agreement to such person (unless the Borrower has consented or is
deemed to have consented to such assignment or participation, as applicable, in
which case such person will not be considered an Ineligible Institution for the
purpose of such assignment or participation, as applicable); provided that each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility, duty or obligation to determine, ascertain or
inquire into whether any Lender, Participant, potential Lender or potential
Participant is or becomes an Ineligible Institution or to otherwise monitor or
enforce prohibitions on assignments and participations to Ineligible
Institutions, and the Administrative Agent shall have no liability with respect
to any assignment or participation made to any Person that is or becomes an
Ineligible Institution.

(i) If the Borrower wishes to replace all of the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 10.08 (with such replacement, if applicable, being
deemed to have been made pursuant to Section 10.08(d)). Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of (x) any accrued interest and fees thereon and the Prepayment Premium (if
any), (y) any amounts that would have been required to be paid pursuant to
Sections 2.09(b) and 2.13 if such Loans had been optionally prepaid at such time
instead of being so assigned pursuant to this Section 10.04(j) and (z) any
amounts owing pursuant to Section 10.05(b). By receiving such purchase price,
the Lenders under such Facility shall automatically be deemed to have assigned
the Loans or Commitments under such Facility pursuant to the terms of the form
of Permitted Loan Purchase Assignment and Acceptance, and accordingly no other
action by such Lenders shall be required in connection therewith. The provisions
of this Section 10.04(i) are intended to facilitate the maintenance of the
perfection and priority of existing security interests in the Collateral during
any such replacement.

 

145



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary in Section 2.15(c) (which
provisions shall not be applicable to this Section 10.04(j)), any of Holdings or
its Subsidiariessubsidiaries, including the Borrower or any other Covenant
Party, may purchase by way of assignment and become an Assignee with respect to
Term Loans at any time and from time to time from Lenders in accordance with
Section 10.04(b) hereof (each, a “Permitted Loan Purchase”); provided that, in
respect of any Permitted Loan Purchase, (A) any such purchase occurs pursuant to
Dutch auction procedures open to all Lenders of the relevant Class of Term Loans
on a pro rata basis in accordance with customary procedures to be agreed between
the Borrower and the Administrative Agent, (B) upon consummation of a Permitted
Loan Purchase, the Loans purchased pursuant thereto shall be deemed to be
automatically and immediately cancelled and extinguished in accordance with this
Section 10.04(j), (C) no Default or Event of Default has occurred and is
continuing or would result from such Permitted Loan Purchase, (D) no proceeds of
any loans under the ABL Credit Agreement or other Indebtedness incurred pursuant
to Section 6.01(u) shall be used to consummate such purchase, (E) any of
Holdings or its subsidiaries, including the Borrower or such Covenant Party, and
such Lender that is the Assignor shall execute and deliver to the Administrative
Agent a Permitted Loan Purchase Assignment and Acceptance (and for the avoidance
of doubt, shall not be required to execute and deliver an Assignment and
Acceptance pursuant to Section 10.04(b)) and shall otherwise comply with the
conditions to assignments under this Section 10.04, and (F) the Borrower shall
deliver to the Administrative Agent a certificate of a Responsible Officer
certifying that such Permitted Loan Purchase complies with this
Section 10.04(j). It shall be a condition precedent to each such Permitted Loan
Purchase that such purchaser shall have represented in the applicable Permitted
Loan Purchase Assignment and Acceptance that it is not in possession of material
non-public information (within the meaning of United States federal and state
securities laws) with respect to Holdings, the Borrower, its Subsidiariesany
other Covenant Party or their respective securities (or, if Holdings or its
direct or indirect parent is not at the time a public-reporting company,
material information of a type that would not be reasonably expected to be
publicly available if Holdings or such parent were a public-reporting company)
that has not been disclosed to the Administrative Agent and the Lenders
generally or seller (other than Public Lenders). Each Permitted Loan Purchase
shall, for purposes of the Loan Documents and without further action by any
Person, be deemed to be an automatic and immediate cancellation and
extinguishment of such Term Loans (and such Term Loans may not be resold by the
purchaser), and the Borrower shall, upon consummation of any Permitted Loan
Purchase, notify the Administrative Agent that the Register be updated to record
such event as if it were a prepayment of such Loans. In connection with any Term
Loans, purchased and cancelled pursuant to this Section 10.04(j), the
Administrative Agent is authorized to make appropriate entries in the Register
to reflect any such cancellation.

(k) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest

 

146



--------------------------------------------------------------------------------

accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans; provided that notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this Section 10.04(k), then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(l) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Ineligible Institutions provided by the Borrower and any updates thereto from
time to time (the “DQ List”) on the Platform and/or (B) provide the DQ List to
each Lender requesting the same.

Section 10.05 Expenses; Indemnity. (a) Each Loan Party agrees to pay (i) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by each of the Agents, the Lead Arrangers and the Lenders in connection
with the preparation of this Agreement and the other Loan Documents (including,
in connection with the satisfaction of any post-closing obligations set forth on
Schedule 5.13 hereof) or by any of the Agents, the Lead Arrangers and the
Lenders in connection with the syndication of the Commitments or the
administration of this Agreement (including expenses incurred in connection with
due diligence), any Third Party Reviewer (other than Ducera Partners LLC in its
capacity as a Third Party Reviewer) for the Lenders and initial and ongoing
Collateral examination to the extent incurred with the reasonable prior approval
of the Borrower and the reasonable fees, disbursements and charges for no more
than one counsel to the Agents and the Lead Arrangers and one counsel to the
Lenders, in each case, in each jurisdiction where Collateral is located or in
connection with the administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated), including the reasonable
and documented fees, out-of-pocket charges and disbursements of (x) Skadden,
Arps, Slate, Meagher & Flom LLP, counsel for the Administrative Agent and, if
necessary, one local counsel for the Administrative Agent and the Lead Arrangers
per jurisdiction, and (y) a single primary counsel for the Lenders, and (ii) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by any Agent, the Lead Arrangers or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made hereunder, including
the fees, charges and disbursements of (x) counsel for the Administrative Agent
(including any special and local counsel), and (y) a single primary counsel for
the Lenders. Notwithstanding the foregoing, the Borrower shall not be obligated
to pay the fees, charges and disbursements of any Third Party Reviewer solely in
its capacity as such in connection with the review of any calculation of
Liquidity, which such fees, charges and disbursements shall be the obligation of
the Lenders.

(b) Each Loan Party agrees to indemnify each of the Agents, the Lead Arrangers,
each Lender, each of their respective Affiliates and each of their respective
directors, trustees, officers, employees, agents, trustees and advisors (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable and documented fees, out-of-pocket charges and
disbursements of one counsel for the Agents and the Lead Arrangers and each of
their respective directors, trustees, officers, employees, agents, trustees and
advisors (except in each case, the allocated costs of in-house counsel) (“Agent
Related Indemnitees”) and one counsel for the

 

147



--------------------------------------------------------------------------------

Lenders and each of their respective directors, trustees, officers, employees,
agents, trustees and advisors (except in each case, the allocated costs of
in-house counsel) (the “Lender Related Indemnitees” (plus one local counsel for
each of the Agent Related Indemnitees and the Lender Related Indemnitees in each
applicable jurisdiction and, in the event of an actual or perceived conflict of
interest, additional counsel appointed with the consent of the Borrower such
consent not to be unreasonably withheld or delayed), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby,
(ii) the use of the proceeds of the Loans, or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto and regardless of whether such matter is initiated
by a third party or by Holdings, the Borrower, any other First Tier Covenant
Party or any of their subsidiaries or Affiliates; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee
(for purposes of this proviso only, each of the Agents, the Lead Arrangers, or
any Lender shall be treated as several and separate Indemnitees, but each of
them together with its respective Related Parties, shall be treated as a single
Indemnitee). Subject to and without limiting the generality of the foregoing
sentence, each Loan Party agrees to indemnify each Indemnitee against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable and documented counsel or consultant
fees, out-of-pocket charges and disbursements (limited to not more than one
counsel, plus, if necessary, one local counsel per jurisdiction) (except the
allocated costs of in-house counsel), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (A) any
Environmental Laws and related in any way to Holdings, the Borrower, any other
First Tier Covenant Party or any of their respective Subsidiariessubsidiaries,
or (B) any actual or alleged presence, Release or threatened Release of
Hazardous Materials at, under, on, from or to any property related in any way to
Holdings, the Borrower, any other First Tier Covenant Party or any of their
respective Subsidiariessubsidiaries; provided that such indemnity shall not, as
to any Indemnitee, be available (i) to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or any of its
Related Parties, (ii) to the extent arising from a material breach of any such
Indemnitee’s obligations under the Loan Documents, as determined by a final,
non-appealable judgment of a court of competent jurisdiction, or (iii) to the
extent arising out of any claim, litigation, investigation or proceeding that
does not involve an act or omission of the Loan Parties or any of their
affiliates and that is brought by an Indemnitee against any other Indemnitee
(other than claims against an Indemnitee in its capacity or in fulfilling its
role as Administrative Agent, Collateral Agent or Lead Arranger or any similar
role under the Loan Documents). None of the Indemnitees (or any of their
respective affiliates) shall be responsible or liable to Holdings, the Borrower,
any other First Tier Covenant Party or any of their respective subsidiaries,
Affiliates or stockholders or any other person or entity for any special,
indirect, consequential or punitive damages, which may be alleged as a result of
any Facility or the Transactions. The provisions of this Section 10.05 shall
remain operative and in full force and effect regardless of the expiration of

 

148



--------------------------------------------------------------------------------

the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Agent, the Lead
Arrangers or any Lender. All amounts due under this Section 10.05 shall be
payable on written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 10.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.14, this Section 10.05 shall not apply to any Taxes (other than Taxes
that represent losses, claims, damages, liabilities and related expenses
resulting from a non-Tax claim).

(d) To the fullest extent permitted by applicable law, Holdings, the Borrower
and their respective subsidiaries shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) The agreements in this Section 10.05 shall survive the resignation of any
Agent, the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations and the
termination of this Agreement.

Section 10.06 Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of Holdings, the Borrower or any SubsidiaryCovenant Party
against any of and all the obligations of any Loan Party now or hereafter
existing under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured; provided that, in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.19 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section 10.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender may have.

Section 10.07 APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION

 

149



--------------------------------------------------------------------------------

(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS EXPRESSLY
SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 10.08 Waivers; Amendment. (a) No failure or delay of any Agent or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each Agent
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by Holdings, the Borrower or any other Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
Section 10.08(b) below, and then such waiver or consent shall be effective only
in the specific instance and for the purpose for which given. No notice or
demand on Holdings, the Borrower or any other Loan Party in any case shall
entitle such person to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.18 or in the ABL Intercreditor Agreement or any other intercreditor
agreement entered into by the Borrower and the Collateral Agent, to the extent
otherwise provided for therein, (y) in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders, and (z) in the case of any other Loan Document, pursuant
to an agreement or agreements in writing entered into by each Loan Party party
thereto and the Administrative Agent and consented to by the Required Lenders;
provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan, without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification); provided that any amendment to the financial covenant definitions
in this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i);

(ii) increase or extend the Commitment of any Lender, or decrease the fees of
any Lender without the prior written consent of each Lender directly affected
thereby (it being understood such Lender (which, notwithstanding the foregoing,
such consent of such Lender shall be the only consent required hereunder to make
such modification); provided, that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the aggregate Commitments shall not constitute an increase of the Commitments
of any Lender);

 

150



--------------------------------------------------------------------------------

(iii) extend or waive any Installment Date or reduce the amount due on any
Installment Date or extend any date on which payment of interest on any Loan or
any Fee is due, without the prior written consent of each Lender adversely
affected thereby;

(iv) amend or modify the provisions of this Section 10.08 or the definition of
the terms “Required Lenders” , “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date);

(v) release all or substantially all the Collateral or release any of Holdings,
the Borrower or any other First Tier Covenant Party or all or substantially all
of the Subsidiaryother Loan Parties from their respective Guarantees under the
applicable Security Document, unless, in each case, any assets or Equity
Interests are sold or otherwise disposed of in a transaction permitted by this
Agreement, without the prior written consent of each Lender, except in
connection with a “credit bid” undertaken by the Collateral Agent at the
direction of the Required Lenders pursuant to Section 363(k),
Section 1129(b)(2)(A)(ii) or otherwise under the Bankruptcy Code or other sale
or disposition of assets in connection with an enforcement action with respect
to the Collateral permitted pursuant to the Loan Documents (in which case only
the consent of the Required Lenders will be needed for such release);

(vi) change the order of application of proceeds of Collateral set forth in
Section 2.15(b) or modify the ratable sharing of payments required in
Section 2.15(c) or any other provision of the Loan Documents or any other Loan
Obligations, in each case, without the prior written consent of each Lender; or

(vii) subject to clause (vi) above, effect any waiver, amendment or modification
that by its terms adversely affects the rights in respect of payments or
collateral of Lenders participating in any Facility differently from those of
Lenders participating in another Facility, without the consent of the Majority
Lenders participating in the adversely affected Facility (it being agreed that
the Required Lenders may waive, in whole or in part, any prepayment required by
Section 2.08 so long as the application of any prepayment still required to be
made is not changed), except as provided in Section 10.08(g);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
hereunder without the prior written consent of the Administrative Agent or the
Collateral Agent acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 10.08 and any consent by any Lender pursuant to this
Section 10.08 shall bind any Assignee of such Lender.

 

151



--------------------------------------------------------------------------------

Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary to integrate any Extended Term Loans in a manner consistent with
Section 2.18, as may be necessary to establish such Extended Term Loans as a
separate Class or tranche from the existing Loans or Commitments; provided that,
no such technical and conforming modifications shall permit such Class or
tranche of Extended Term Loans to be paid any amount due and payable thereunder
on a greater than pro rata basis with any existing tranche.

Except as otherwise expressly provided above, for purposes of determining
compliance with the conditions specified in Article 4 or any other matter
(excluding any amendment or modification of any provision of this Agreement
pursuant to this Section 10.08) requiring the approval, consent or satisfaction
of the Required Lenders under this Agreement, each Lender shall be deemed to
have consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender specifying its objection thereto.

(c) Without the consent of the Lead Arrangers or any Lender, the Loan Parties
and the Administrative Agent may (in their respective sole discretion, or shall,
to the extent required by any Loan Document) enter into any amendment,
modification or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law or this Agreement.

(d) Notwithstanding the foregoing (but without limiting the rights of the
Lenders and the Agents under the provisos to Section 10.08(b)), this Agreement
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent, Holdings and the Borrower (i) to add
one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders.

(e) The Loan Parties, the Administrative Agent and the Lenders shall, upon the
written request of the Borrower, in good faith use commercially reasonable
efforts to reasonably promptly enter into a Permitted Restructuring Transactions
Amendment, subject to and in accordance with the standards set forth in the
definition of Permitted Restructuring Transactions.[Reserved].

(f) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (i) the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (ii) the date on which payment of
interest on any Loan or any fees is due may not be extended without the prior
written consent of such Lender, to the extent such Lender is adversely affected
thereby, and (iii) this Section 10.08 may not be amended or modified without the
prior written consent of such Lender to the extent such Lender is adversely
affected thereby.

 

152



--------------------------------------------------------------------------------

(g) The Administrative Agent and Collateral Agent may, with the consent of the
Borrower only, amend, modify or supplement this Agreement or any other Loan
Document to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender.

(h) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.18 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

Section 10.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

Section 10.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and the occurrence of the
Closing Date and remain in full force and effect. Nothing in this Agreement or
in the other Loan Documents, expressed or implied, is intended to confer upon
any party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

Section 10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR

 

153



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.11.

Section 10.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 10.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission (e.g., a “pdf” or
“tif”) pursuant to procedures approved by the Administrative Agent) shall be as
effective as delivery of a manually signed original.

Section 10.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.15 Jurisdiction; Consent to Service of Process. (a) The Borrower and
each other Loan Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, the Collateral Agent, any Lender, any Lead Arranger or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof (collectively, the “New York Courts”), and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that any Agent, any Lender, any Lead Arranger or any other Secured Party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.

 

154



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any of the New York Courts. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any New
York Court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

Section 10.16 Confidentiality. Each of the Lenders and each of the Agents agrees
that it shall maintain in confidence any information relating to Holdings, any
Parent Entity, the Borrower, each other First Tier Covenant Party and any
Subsidiary furnished to it by or on behalf of Holdings, the Borrower, any other
First Tier Covenant Party or any Subsidiary (other than information that (a) has
become generally available to the public other than as a result of a disclosure
by such party, (b) has been independently developed by such Lender or such Agent
without violating this Section 10.16 or (c) was available to such Lender or such
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrower or any other Loan Party) and shall not
reveal the same other than to its directors, trustees, officers, employees and
advisors with a need to know and any numbering, administration or settlement
service providers or to any person that approves or administers the Loans on
behalf of such Lender (so long as each such person shall have been instructed to
keep the same confidential in accordance with this Section 10.16), except:
(A) to the extent necessary to comply with law or any legal process or the
requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the Financial Industry Regulatory
Authority, (C) to its parent companies and Affiliates and its and their
respective agents, advisors or auditors (so long as each such person shall have
been instructed to keep the same confidential in accordance with this
Section 10.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledgee under Section 10.04(e) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 10.16), (F) to any direct or
indirect contractual counterparty in Hedging Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 10.16) and (G) to any Third Party Reviewer so long as
such Third Party Reviewer agrees to be bound by the provisions of this
Section 10.16.

 

155



--------------------------------------------------------------------------------

Section 10.17 Platform; Borrower Materials.

(a) Each Loan Party hereby acknowledges that (i) the Administrative Agent and/or
the Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of any Loan Party hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”), and (ii) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information (or, in the case of a company that is not a
public-reporting company, material information of a type that would not be
reasonably expected to be publicly available if such company were a
public-reporting company) with respect to the Borrower, Verso Corporation or any
of their subsidiaries or their respective securities) (each, a “Public Lender”).
Each Loan Party hereby agrees that it will use commercially reasonable efforts
to identify that portion of the Borrower Materials that may be distributed to
the Public Lenders and agrees that (w) all such Borrower Materials shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof, (x) by
marking Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have
authorized the Agents, the Lead Arrangers and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower,
Verso Corporation or any of their subsidiaries or their respective securities
for purposes of United States Federal and state securities laws (provided,
however, that such Borrower Materials shall be treated as set forth in
Section 10.16, to the extent such Borrower Materials constitute information
subject to the terms thereof), (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”, and (z) the Administrative Agent and the Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.” The Loan Parties acknowledge that information made available
to the Lenders as herein provided may be provided to a Third Party Reviewer or
other representative of the Lenders in connection with the review of such
materials for and on behalf of the Lenders at the request of the Lenders to the
Borrower. It is acknowledged and agreed by the parties to this Agreement (and
for the avoidance of doubt) that references in this Agreement to consultations
with the Lenders by any Agent shall be subject this Section 10.17.

(b) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING

 

156



--------------------------------------------------------------------------------

OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

Section 10.18 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests of any Subsidiary Loan Party or any
assets (other than the Equity Interests of any First Tier Covenant Party) to a
person that is not (and is not required to become) a Loan Party in a transaction
not prohibited by Section 6.05, any Liens created by any Loan Document in
respect of such Equity Interests or assets shall be automatically released and
the Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent and/or the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by Holdings or the
Borrower and at the Borrower’s expense to release any Liens created by any Loan
Document in respect of such Equity Interests or assets, and, in the case of a
disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by Section 6.05, and as a result of which such Subsidiary
Loan Party would cease to be a Subsidiary Loan Party, such Subsidiary Loan
Party’s obligations under its Guarantee shall be automatically terminated and
the Administrative Agent and/or the Collateral Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent and/or the Collateral Agent
to) take such action and execute any such documents as may be reasonably
requested by Holdings or the Borrower to terminate such Subsidiary Loan Party’s
obligations under its Guarantee. In addition, the Administrative Agent and the
Collateral Agent each agree to take such actions as are reasonably requested by
Holdings or the Borrower and at the Borrower’s expense to terminate the Liens
and security interests created by the Loan Documents when all the Obligations
(other than in respect of contingent indemnification and expense reimbursement
obligations for which no claim has been made) are paid in full and all
Commitments are terminated. Without limiting the generality of the foregoing,
the Administrative Agent and/or the Collateral Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent and/or the Collateral Agent
to) take such action and execute any such documents as may be reasonably
requested by any Loan Party to facilitate the Permitted Land Swaps, such
documents to include (i) releases and subordinations of Liens created by any
Loan Documents in respect of Real Property, easements, and related instruments
to be conveyed, granted, or entered into in connection therewith, and (ii) land
division and consolidation instruments (including certified survey maps) in
respect thereof. Promptly following the completion of the Permitted Land Swaps,
the affected Loan Party(ies) will take such action and execute any such
documents as may be reasonably requested by the Administrative Agent and/or the
Collateral Agent to subject any Real Property so acquired by such Loan
Party(ies) to any Liens created by any Loan Documents.

Section 10.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of any Loan
Party in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency

 

157



--------------------------------------------------------------------------------

(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Loan Party in the Agreement
Currency, such Loan Party agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Administrative Agent or the person to whom
such obligation was owing against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

Section 10.20 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Loan Party that pursuant to the requirements
of the USA PATRIOT Act (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.

Section 10.21 Affiliate Lenders.

(a) Each Lender who is an Affiliate of the Borrower, excluding (x) Holdings, the
Borrower and their respective subsidiaries, (y) any Debt Fund Affiliate Lender
and (z) any Lender has funded a portion of the Term Loan on the Closing Date or
to whom allocations were made prior to the Closing Date and that becomes party
hereto within 5 Business Days of the Closing Date and, in each case, of this
sub-clause (z), any of its Affiliates that hold such Term Loan as a result of an
assignment permitted hereunder (each, an “Affiliate Lender”; it being understood
that none of Holdings, the Borrower, any of their subsidiaries or any Debt Fund
Affiliate Lender may be Affiliate Lenders), in connection with any (i) consent
(or decision not to consent) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document, (ii) other
action on any matter related to any Loan Document or (iii) direction to the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) with respect to or under any Loan Document,
agrees that, except with respect to any amendment, modification, waiver, consent
or other action described in clauses (i), (ii), (iii) or (iv) of the first
proviso of Section 10.08(b) or that adversely affects such Affiliate Lender (in
its capacity as a Lender) in a disproportionally adverse manner as compared to
other Lenders of the same Class(es), such Affiliate Lender shall be deemed to
have voted its interest as a Lender without discretion in such proportion as the
allocation of voting with respect to such matter by Lenders who are not
Affiliate Lenders. Each Affiliate Lender hereby irrevocably appoints each Agent
(such appointment being coupled with an interest) as such Affiliate Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliate
Lender and in the name of such Affiliate Lender, from time to time in such
Agent’s discretion to take any action and to execute any instrument that such
Agent may deem reasonably necessary to carry out the provisions of this
Section 10.21.

 

158



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (or require the delivery to it of any
notice of) any meeting or discussions (or portion thereof, including by
telephone) among any Agent or any Lender to which representatives of the
Borrower are not then present, (ii) receive or require the delivery to it of any
information or material prepared by or on behalf of any Agent or any Lender or
any communication by or among any Agent and/or one or more Lenders, except to
the extent such information or materials have been made available to the
Borrower or its representatives (and except that such Affiliate Lenders shall
have the right to require delivery to it of notices of borrowings, prepayments
and other administrative notices in respect of its Loans required to be
delivered to Lenders pursuant to Article 2), (iii) make or bring (or participate
in, other than as a passive participant with other Lenders that are not all
Affiliate Lender or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against any Agent, any Lead Arranger or any other Lender
with respect to any duties or obligations or alleged duties or obligations of
such Agent, such Lead Arranger or any other such Lender under the Loan
Documents, (iv) to have access to any Platform used to distribute information to
Lenders generally, except that if notices of borrowings, prepayments and other
administrative notices in respect of its Loans required to be delivered to
Lenders pursuant to Article 2 are made available through a portion of the
Platform designated “Affiliate Lender”, it may have access solely to such
portion of the Platform designated “Affiliate Lender” or (v) purchase any Loan
if, after giving effect to such purchase, Affiliate Lenders in the aggregate
would own Loans with an aggregate principal amount in excess of 25% of the
aggregate principal amount of all Loans then outstanding; provided that to the
extent any assignment to an Affiliate Lender would result in the aggregate
principal amount of all Loans held by all Affiliate Lenders exceeding the cap
set forth in this subclause (v), the assignment of such excess amount will be
void ab initio. It shall be a condition precedent to each assignment to an
Affiliate Lender that such Affiliate Lender shall have represented in the
applicable Assignment and Assumption Agreement, and notified the Administrative
Agent, that it is (or will be, following the consummation of such assignment) an
Affiliate Lender and that the aggregate amount of Loans held by it giving effect
to such assignments and participations shall not exceed the amount permitted by
subclause (v) of the preceding sentence. It shall be a condition precedent to
each assignment or participation to or from an Affiliate Lender that such
Affiliate Lender shall have represented in the applicable Assignment and
Assumption Agreement that it is not in possession of material non-public
information (within the meaning of United States federal and state securities
laws) with respect to Holdings, the Borrower, its Subsidiariesany other Covenant
Party or their respective securities (or, if Holdings or its direct or indirect
parent is not at the time a public-reporting company, material information of a
type that would not be reasonably expected to be publicly available if Holdings
or such parent were a public-reporting company) that (A) has not been disclosed
to the assigning Lender (other than because such assigning Lender does not wish
to receive material non-public information with respect to Holdings, the
Borrower or itstheir respective subsidiaries) and (B) could reasonably be
expected to have a material effect upon, or otherwise be material to, the
counterparty’s decision to enter into such Assignment and Assumption Agreement.

(c) Each Affiliate Lender, solely in its capacity as a Lender, hereby further
agrees, and each Affiliate Assignment Agreement shall provide a confirmation,
that if any Loan Party shall be subject to any voluntary or involuntary
proceeding commenced under any Debtor Relief Law, such Affiliate Lender shall be
deemed to have voted in such proceedings in the same proportion as the
allocation of voting with respect to such matter by those Lenders who are not
Affiliate Lenders, except to the extent that any plan under the Bankruptcy Code
proposes to treat the Obligations held

 

159



--------------------------------------------------------------------------------

by such Affiliate Lender in a manner that is less favorable to such Affiliate
Lender in any material respect than the proposed treatment of similar
Obligations held by any other Lenders. For the avoidance of doubt, except to the
extent that any plan under the Bankruptcy Code proposes to treat the Obligations
held by an Affiliate Lender in a manner that is less favorable to such Affiliate
Lender in any material respect than the proposed treatment of similar
Obligations held by any other Lenders, each Agent is hereby irrevocably
authorized and empowered (in the name of such Affiliate Lender) to vote on
behalf of such Affiliate Lender or consent on behalf of such Affiliate Lender in
any such proceedings with respect to any and all claims of such Affiliate Lender
relating to the Obligations. Each such Affiliate Lender agrees and acknowledges
that the foregoing constitutes an irrevocable proxy in favor of each Agent to
vote or consent on behalf of such Affiliate Lender in any proceeding in the
manner set forth above and that such Affiliate Lender shall be irrevocably bound
to any such votes made or consents given and further shall not challenge or
otherwise object to such votes or consents and shall not itself vote or provide
consents in the proceeding.

(d) The provisions set forth in this Section 10.21, and the related provisions
set forth in each Affiliate Assignment and Acceptance, constitute (i) a
“subordination agreement” as such term is contemplated by, and utilized in,
Section 510(a) of the Bankruptcy Code, and, as such, would be enforceable for
all purposes in any case where a Loan Party has filed for protection under any
Bankruptcy Code or any other Debtor Relief Laws and (ii) an irrevocable voting
proxy coupled with a pledge in favor of each Agent with respect to voting
obligations set forth in this Section 10.21, and the related provisions set
forth in each Affiliate Assignment and Acceptance.

(e) In the event that any Lender was not an Affiliate Lender at the time it
became a Lender hereunder but subsequently becomes an Affiliate Lender, such
Lender shall promptly (and in any event within 10 Business Days) notify the
Borrower and the Administrative Agent.

(f) Notwithstanding anything to the contrary herein, each Loan Party and the
Lenders acknowledge and agree that the Administrative Agent shall not have any
responsibility, duty or obligation to determine, ascertain or inquire into
whether any Lender or potential Lender is or becomes an Affiliate of Holdings,
the Borrower or any of their subsidiaries or to otherwise monitor or enforce
restrictions or limitations on assignments or participations of Loans,
Commitments or other obligations to Affiliates of Holdings, the Borrower or any
of their subsidiaries or voting rights in respect thereof, and the
Administrative Agent shall have no liability with respect to any assignment or
participation made to any Person that is or becomes an Affiliate of Holdings,
the Borrower or any of their subsidiaries or the exercise of voting rights in
respect thereof.

Section 10.22 Agency of the Borrower for the Loan Parties. Each of the other
Loan Parties hereby appoints the Borrower as its agent for all purposes relevant
to this Agreement and the other Loan Documents, including the giving and receipt
of notices and the execution and delivery of all documents, instruments and
certificates contemplated herein and therein and all modifications hereto and
thereto.

Section 10.23 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a)(i) no fiduciary, advisory or

 

160



--------------------------------------------------------------------------------

agency relationship between such Loan Party and its Subsidiaries and any Agent
or any Lender is intended to be or has been created in respect of the
transactions contemplated hereby or by the other Loan Documents, irrespective of
whether any Agent or any Lender has advised or is advising any Loan Party, any
Subsidiary or any of their Affiliates on other matters, (ii) the arranging and
other services regarding this Agreement provided by the Agents and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Agents and the Lenders, on the other hand,
(iii) each Loan Party has consulted its own legal, accounting, regulatory and
tax advisors to the extent that it has deemed appropriate and (iv) each Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b)(i) the Agents and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other person;
(ii) none of the Agents or the Lenders has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Agents and the Lenders and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and none of the Agents and the Lenders has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, each Loan Party hereby waives and releases any claims
that it may have against the Agents and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

Section 10.24 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

161



--------------------------------------------------------------------------------

Section 10.25 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any payment or other distribution by or on behalf of any Loan
Party is made to any Agent or any other Secured Party (or to any Agent, on
behalf of any of the Secured Parties), or any Agent or any other Secured Party
enforces any security interests or exercises its right of setoff, and such
payment or distribution or the proceeds of such enforcement or setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such other Secured Party in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law, any other state, provincial or federal
law, common law or any equitable cause or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor or related thereto, shall
be revived and continued in full force and effect as if such payment(s) or
distribution(s), as applicable, had not been made or such enforcement or setoff
had not occurred, and (b) each Secured Party severally agrees to pay to such
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by such Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.

[Signature Pages Follow] The remainder of page intentionally left blank.]

 

162



--------------------------------------------------------------------------------

Exhibit A-2

Form of Permitted Loan Purchase Assignment and Acceptance

(see attached)



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF PERMITTED LOAN PURCHASE ASSIGNMENT AND ACCEPTANCE

Reference is made to the Senior Secured Term Loan Agreement, dated as of
July 15, 2016, by and among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), EACH OF THE SUBSIDIARY LOAN PARTIES party
thereto, the LENDERS party thereto from time to time (“Lenders”), BARCLAYS BANK
PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the other Secured Parties,
and the other parties thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Borrower
or Debt Fund Affiliate Lender identified on Schedule 1 hereto as “Assignee” (the
“Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below) and pursuant to the terms and conditions set forth in
the Credit Agreement for Permitted Loan Purchases (including, without
limitation, Section 10.04(j) thereof), the interest described in Schedule 1
hereto (the “Assigned Interest”) in and to the Assignor’s rights and obligations
under the Credit Agreement with respect to those credit facilities contained in
the Credit Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility”; collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any adverse claim and (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Permitted Loan
Purchase Assignment and Acceptance and to consummate the transactions
contemplated hereby; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
with respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any other Loan Party, any of
the Subsidiaries or any other obligor or the performance or observance by the
Borrower, any other Loan Party or any of the Subsidiaries or any other obligor
of any of their respective obligations under the Credit Agreement or any other
Loan Document or any other instrument or document furnished pursuant hereto or
thereto; and (d) attaches any Notes held by it evidencing the Assigned
Facilities. To the extent the Assignor has retained any interest in the Assigned
Facility and holds a Note evidencing such interest, the Assignor hereby



--------------------------------------------------------------------------------

requests that the Administrative Agent exchange the attached Note(s) for a new
Note or Notes payable to the Assignor, in each case in amounts which reflect the
assignment being made hereby (and after giving effect to any other assignments
which have become effective on the Effective Date).

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Permitted Loan Purchase Assignment and Acceptance and has taken
all action necessary to execute and deliver this Permitted Loan Purchase
Assignment and Acceptance and to consummate the transaction contemplated hereby;
(b) represents and warrants that it satisfied the requirements, if any,
specified in the Credit Agreement that are required to be satisfied in order to
make a Permitted Loan Purchase of the Assigned Interest and (c) represents and
warrants that it is not in possession of material non-public information (within
the meaning of United States federal and state securities laws) with respect to
Holdings or any Covenant Party or their respective securities (or, if Holdings
or its direct or indirect parent is not at the time a public-reporting company,
material information of a type that would not be reasonably expected to be
publicly available if Holdings or such parent were a public-reporting company)
that has not been disclosed to the Administrative Agent and the Lenders
generally or the Assignor (other than Public Lenders).

4. The effective date of this Permitted Loan Purchase Assignment and Acceptance
shall be the Effective Date of Assignment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this Permitted Loan Purchase
Assignment and Acceptance, the Assigned Interest shall be deemed to be
automatically and immediately (contributed to the Borrower, if applicable, and)
cancelled and extinguished. The Administrative Agent shall update the Register,
effective as of the Effective Date, to record such event as if it were a
prepayment of such Assigned Interest pursuant to Section 10.04(j) of the Credit
Agreement.

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued prior to the Effective Date. No payments
in respect of the Assigned Interest (which shall be deemed to have been
cancelled and extinguished as of the Effective Date) shall be due to the
Assignor or the Assignee from and after the Effective Date.

6. As of the Effective Date, the Assignor shall, to the extent provided in this
Permitted Loan Purchase Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

7. This Permitted Loan Purchase Assignment and Acceptance shall be binding upon,
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Permitted Loan Purchase Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Permitted Loan Purchase Assignment and Acceptance by electronic means shall be
effective as delivery of a manually executed counterpart of this Permitted Loan
Purchase Assignment and Acceptance.

 

Exhibit A-2

2



--------------------------------------------------------------------------------

8. This Permitted Loan Purchase Assignment and Acceptance and any claims,
controversy, dispute or causes of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Permitted Loan
Purchase Assignment and Acceptance shall be construed in accordance with and
governed by the laws of the State of New York.

 

Exhibit A-2

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Permitted Loan Purchase
Assignment and Acceptance to be executed as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.

 

[INSERT NAME],

as Assignor

By:

 

 

 

Name:

 

Title:

[INSERT NAME],

as Assignee

By:

 

 

 

Name:

 

Title:

 

Exhibit A-2

4



--------------------------------------------------------------------------------

SCHEDULE 1

Assigned Interests

 

Facility Assigned

   (1) Amount
of Loans
Assigned      (2) Aggregate
Amount of
Loans
of the Assigned
Facility      (3)
Aggregate
Amount of
Outstanding
Loans      (1) / (2) x
100%      (1) / (3) x
100%  

Term Loans

              

Extended Term Loans

              

 

Exhibit A-2

Schedule 1

1



--------------------------------------------------------------------------------

Exhibit A-3

Form of Affiliate Assignment and Acceptance

(see attached)



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF AFFILIATE ASSIGNMENT AND ACCEPTANCE

Reference is made to the Senior Secured Term Loan Agreement dated as of July 15,
2016, by and among VERSO PAPER FINANCE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), VERSO PAPER HOLDINGS LLC, a Delaware limited
liability company (the “Borrower”), EACH OF THE SUBSIDIARY LOAN PARTIES party
thereto, the LENDERS party thereto from time to time (“Lenders”), BARCLAYS BANK
PLC, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and as collateral agent for the other Secured Parties,
and the other parties thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (the “Effective Date”) (but
not prior to the registration of the information contained herein in the
Register pursuant to Section 10.04(b)(iv) of the Credit Agreement), the
interests set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date set forth below and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date. Each of
the Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 10.04(c) of the
Credit Agreement, a copy of which has been received by each such party. From and
after the Effective Date (i) the Assignee shall be a party to and be bound by
the provisions of the Credit Agreement, including, without limitation, to the
terms in Section 10.04 of the Credit Agreement, and, to the extent of the
interests assigned by this Affiliate Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and under the Loan Documents and (ii) the
Assignor shall, to the extent of the interests assigned by this Affiliate
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

2. Assignee hereby represents and warrants that (a) it is (or will be, following
the consummation of the assignment contemplated hereby) an Affiliate Lender and
the aggregate amount of Loans held by it giving effect to the assignment
contemplated hereby does not exceed the amount permitted by subclause (v) of
Section 10.21(b) of the Credit Agreement, (b) is not an Ineligible Institution,
(c) is not a Defaulting Lender, (d) is not a natural person and (e) it is not in
possession of material non-public information (within the meaning of United
States federal and state securities laws) with respect to Holdings or any
Covenant Party or their respective securities (or, if Holdings or its direct or
indirect parent is not at the time a public-reporting company, material
information of a type that would not be reasonably expected to be publicly
available if Holdings or such parent were a public-reporting company) that
(i) has not been disclosed to the Assignor (other than because such the Assignor
does not wish to receive material non-public information with respect to
Holdings or its subsidiaries) and (ii) could reasonably be expected to have a
material effect upon, or otherwise be material to, the Assignor’s decision to
enter into this Affiliate Assignment and Acceptance.

 

Exhibit A-3

1



--------------------------------------------------------------------------------

3. Pursuant to Section 10.04(b)(ii)(B) and (C) of the Credit Agreement, this
Affiliate Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if required by Section 10.04(b)(ii)(B) of the Credit
Agreement, a processing and recordation fee of $3,500 and (ii) if the Assignee
is not already a Lender under the Credit Agreement, a completed Administrative
Questionnaire and any tax forms required to be delivered pursuant to
Section 2.14 of the Credit Agreement.

4. The Assignee, solely in its capacity as a Lender, agrees that, so long as
such Person is an Affiliated Lender:

(a) Assignee, in connection with any (i) consent (or decision not to consent) to
any amendment, modification, waiver, consent or other action with respect to any
of the terms of any Loan Document, (ii) other action on any matter related to
any Loan Document or (iii) direction to the Administrative Agent, the Collateral
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, agrees that, except with respect to
any amendment, modification, waiver, consent or other action described in
clauses (i), (ii), (iii) or (iv) of the first proviso of Section 10.08(b) of the
Credit Agreement or that adversely affects Assignee (in its capacity as a
Lender) in a disproportionally adverse manner as compared to other Lenders of
the same Class(es), Assignee shall be deemed to have voted its interest as a
Lender without discretion in such proportion as the allocation of voting with
respect to such matter by Lenders who are not Affiliate Lenders. Assignee hereby
irrevocably appoints each Agent (such appointment being coupled with an
interest) as Assignee’s attorney-in-fact, with full authority in the place and
stead of Assignee and in the name of Assignee, from time to time in such Agent’s
discretion to take any action and to execute any instrument that such Agent may
deem reasonably necessary to carry out the provisions of Section 10.21 of the
Credit Agreement.

(b) Notwithstanding anything to the contrary in the Credit Agreement, Assignee
shall not have any right to (i) attend (or require the delivery to it of any
notice of) any meeting or discussions (or portion thereof, including by
telephone) among any Agent or any Lender to which representatives of the
Borrower are not then present, (ii) receive or require the delivery to it of any
information or material prepared by or on behalf of any Agent or any Lender or
any communication by or among any Agent and/or one or more Lenders, except to
the extent such information or materials have been made available to the
Borrower or its representatives (and except that Affiliate Lenders shall have
the right to require delivery to it of notices of borrowings, prepayments and
other administrative notices in respect of its Loans required to be delivered to
Lenders pursuant to Article 2 of the Credit Agreement), (iii) make or bring (or
participate in, other than as a passive participant with other Lenders that are
not all Affiliate Lender or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against any Agent, any Lead Arranger or any other
Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent, such Lead Arranger or any other such Lender under the
Loan Documents, (iv) to have access to any Platform used to distribute
information to Lenders generally, except that if notices of borrowings,
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Article 2 of the Credit Agreement are made
available through a portion of the Platform designated “Affiliate Lender”, it
may have access solely to such portion of the Platform designated “Affiliate
Lender” or (v) purchase any Loan in violation of subclause (v) of
Section 10.21(b) of the Credit Agreement.

 

Exhibit A-3

2



--------------------------------------------------------------------------------

(c) If any Loan Party shall be subject to any voluntary or involuntary
proceeding commenced under any Debtor Relief Law, Assignee shall be deemed to
have voted in such proceedings in the same proportion as the allocation of
voting with respect to such matter by those Lenders who are not Affiliate
Lenders, except to the extent that any plan under the Bankruptcy Code proposes
to treat the Obligations held by Assignee in a manner that is less favorable to
Assignee in any material respect than the proposed treatment of similar
Obligations held by any other Lenders. For the avoidance of doubt, except to the
extent that any plan under the Bankruptcy Code proposes to treat the Obligations
held by an Affiliate Lender in a manner that is less favorable to Assignee in
any material respect than the proposed treatment of similar Obligations held by
any other Lenders, each Agent is hereby irrevocably authorized and empowered (in
the name of Assignee) to vote on behalf of Assignee or consent on behalf of
Assignee in any such proceedings with respect to any and all claims of Assignee
relating to the Obligations. Assignee agrees and acknowledges that the foregoing
constitutes an irrevocable proxy in favor of each Agent to vote or consent on
behalf of Assignee in any proceeding in the manner set forth above and that
Assignee shall be irrevocably bound to any such votes made or consents given and
further shall not challenge or otherwise object to such votes or consents and
shall not itself vote or provide consents in the proceeding.

(d) The provisions set forth in Section 10.21 of the Credit Agreement, and the
related provisions set forth in this Affiliate Assignment and Acceptance,
constitute (i) a “subordination agreement” as such term is contemplated by, and
utilized in, Section 510(a) of the Bankruptcy Code, and, as such, would be
enforceable for all purposes in any case where a Loan Party has filed for
protection under any Bankruptcy Code or any other Debtor Relief Laws and (ii) an
irrevocable voting proxy coupled with a pledge in favor of each Agent with
respect to voting obligations set forth in Section 10.21 of the Credit
Agreement, and the related provisions set forth in this Affiliate Assignment and
Acceptance.

5. This Affiliate Assignment and Acceptance and any claims, controversy, dispute
or causes of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Affiliate Assignment and Acceptance shall be
construed in accordance with and governed by the laws of the State of New York.

 

Date of Assignment:  

 

Legal Name of Assignor (“Assignor”):  

 

Legal Name of Assignee (“Assignee”):  

 

Assignee’s Address for Notices:  

 

 

Effective Date of Assignment:  

 

 

Exhibit A-3

3



--------------------------------------------------------------------------------

Facility/Commitments Assigned

  Principal Amount of Loans /
Commitments Assigned1     Percentage Assigned of
Commitment and/or Loans
under the Assigned Facility
(set  forth, to at least 8 decimals,
as a percentage)     Percentage Assigned of the
aggregate unused Commitments
and outstanding Loans of all
Lenders under the Credit
Agreement
(set forth, to at least 8 decimals,
as a percentage)  

Term Loans/Term Loan Commitments

  $                                                      %     
                     % 

Extended Term Loans

  $                                                      %     
                     % 

[Remainder of page intentionally left blank]

 

1  Minimum amount and integral multiple of Commitments and/or Loans assigned is
governed by Section 10.04(b)(ii) of the Credit Agreement.

 

Exhibit A-3

4



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:      Accepted
                                     , as Assignor     

BARCLAYS BANK PLC,

as Administrative Agent

by:  

 

     by:  

 

  Name:        Name:   Title:        Title:                                     
, as Assignee        by:  

 

         Name:          Title:       

[Signature Page to Affiliate Assignment and Acceptance]

 

Exhibit A-3

5



--------------------------------------------------------------------------------

Exhibit I

Form of Compliance Certificate

(see attached)

 

189



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

COMPLIANCE CERTIFICATE

For the fiscal [year] [quarter] [month] ended                              (“the
Fiscal Period”)1

I, the undersigned, the [Chief Financial Officer]2 of VERSO PAPER HOLDINGS LLC,
a Delaware limited liability company (the “Borrower”), in that capacity only and
not in my individual capacity, do hereby certify as of the date hereof that, as
required by Section 5.04(d) [and Section 5.04(g)]3 of the Senior Secured Term
Loan Agreement, dated as of July 15, 2016, by and among VERSO PAPER FINANCE
HOLDINGS LLC, a Delaware limited liability company (“Holdings”), the BORROWER,
EACH OF THE SUBSIDIARY LOAN PARTIES party thereto, the LENDERS party thereto
from time to time (“Lenders”), BARCLAYS BANK PLC, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”) and as collateral
agent for the other Secured Parties, and the other parties thereto (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”):

(i) [No Default or Event of Default has occurred] [A Default or Event of Default
has occurred, and a description of (a) the nature and extent thereof and (b) any
corrective action taken or proposed to be taken with respect thereto is set
forth on Annex 1 attached hereto].

(ii) Attached hereto as Annex 2 is a schedule showing EBITDA attributable to
Unrestricted Subsidiaries and schedules to the financial statements delivered
herewith identifying consolidating information for the First Tier Covenant
Parties and their Subsidiaries.

(iii) A reconciliation schedule in reasonable detail showing any adjustments to
the financial information provided in the financial statements delivered
concurrently with this certificate necessary to make the computations with
respect to Section 6.10 of the Credit Agreement is set forth on Annex 3 attached
hereto. [The Borrower is in compliance with Section 6.10 of the Credit Agreement
as demonstrated in the calculations set forth on Annex 3 attached hereto.]4

 

1  To be provided concurrently with any delivery of financial statements under
Section 5.04(a) or (b) of the Credit Agreement. [Note that Section 5.04(c) of
the Credit Agreement only requires a certificate that the statements fairly
present the financial position of the Borrower.]

2  Certificate to be delivered by a “Financial Officer.” “Financial Officer”
means the Chief Financial Officer, principal accounting officer, Treasurer,
Assistant Treasurer or Controller of the Borrower.

3  To be included if financial statements under Section 5.04(a) of the Credit
Agreement are delivered with this Compliance Certificate, commencing with the
fiscal year ending December 31, 2016.

4  Bracketed language to be included commencing with the Compliance Certificate
delivered in respect of the fiscal year ending December 31, 2016.

 

Exhibit I

1



--------------------------------------------------------------------------------

(iv) Calculations of Total Net Leverage Ratio, Total Net Secured Leverage Ratio
and Total Net First Lien Leverage Ratio for the fiscal period ended             
are set forth on Annex 4 attached hereto.

(v) Calculations and uses of the Cumulative Credit for the fiscal period ended
             (if the Borrower shall have used the Cumulative Credit for any
purpose during such fiscal period) are set forth on Annex 5 attached hereto.

(vi) A certification listing the names of all Immaterial Subsidiaries, that each
Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary and that all such Subsidiaries in the aggregate do not exceed the
limitation set forth in clause (b) of the definition of the term “Immaterial
Subsidiary” in the Credit Agreement is set forth on Annex 6 attached hereto.

(vii) A certification listing the names of all Unrestricted Subsidiaries and
that each Subsidiary set forth on such list qualifies as an Unrestricted
Subsidiary is set forth on Annex 7 attached hereto.

(viii) [Attached hereto as Annex 8 are the balance sheet and related statements
of operations, cash flows and owners’ equity showing the financial position of
the Covenant Parties on an Adjusted Consolidated Basis as of the close of the
Fiscal Period and the results of their operations on an Adjusted Consolidated
Basis during the Fiscal Period [and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year]5.
Such balance sheet and related statements of operations and cash flows fairly
present, in all material respects, the financial position and results of
operations and cash flows of the Covenant Parties on an Adjusted Consolidated
Basis in accordance with GAAP [(subject to normal year-end audit adjustments and
the absence of footnotes)]6[ accompanied by a customary management’s discussion
and analysis of the financial condition and results of operations of the
Covenant Parties].7]8

(ix) [A certificate signed by a Financial Officer of the Borrower setting forth
the amount, if any, of Excess Cash Flow for such Applicable Period and the
calculation thereof in reasonable detail as set forth in Section 2.08(c) of the
Credit Agreement is set forth on Annex 9 attached hereto.]9

 

 

5  To be included if financial statements under Section 5.04(a) or (b) of the
Credit Agreement are delivered with this Compliance Certificate.

6  To be included if financial statements under Section 5.04(b) or (c) of the
Credit Agreement are delivered with this Compliance Certificate.

7  To be included if financial statements under Section 5.04(a) or (b) of the
Credit Agreement are delivered with this Compliance Certificate.

8  To be included if financial statements under Section 5.04(a), (b) or (c) of
the Credit Agreement are delivered with this Compliance Certificate.

9  To be included at such times as set forth in Section 2.08(c) of the Credit
Agreement.

 

Exhibit I

2



--------------------------------------------------------------------------------

(x) [Set forth on Annex 10 attached hereto are (a) a true and correct schedule
of each application by any Loan Party, or through any agent, employee, licensee
or designee, for any Patent with the United States Patent and Trademark Office
and each registration of any Trademark or Copyright with the United States
Patent and Trademark Office or the United States Copyright Office during the
preceding twelve month period and any IP Agreements, except (1) for any of the
foregoing as previously disclosed in writing to the Collateral Agent pursuant to
a supplement to Schedule III to the Collateral Agreement, or (2) as not yet
required to be disclosed to the Collateral Agent pursuant to Section 4.05(e) of
the Collateral Agreement and (b) a copy of a duly executed and delivered
Intellectual Property Security Agreement by the applicable Loan Parties with
respect to the foregoing Intellectual Property.]10

Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Credit Agreement.

[Signature Page Follows]

 

10  To be included if financial statements under Section 5.04(a) of the Credit
Agreement are delivered with this Compliance Certificate.

 

Exhibit I

3



--------------------------------------------------------------------------------

In WITNESS WHEREOF, the undersigned has caused this Compliance Certificate to be
duly executed as of             , 20__.

 

VERSO PAPER HOLDINGS LLC

By:

 

 

 

Name:

 

Title:

Financial Statements Attached:

[Description of Financial Statements]11

[Signature Page to Compliance Certificate]

 

11  Borrower to describe the attached financial statements.

 

Exhibit I

4



--------------------------------------------------------------------------------

EXHIBIT I

Annex 1

[EVENT OF DEFAULT – CORRECTIVE ACTIONS]

 

Exhibit I

Annex 1

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 2

EBITDA ATTRIBUTABLE TO UNRESTRICTED SUBSIDIARIES AND SCHEDULES IDENTIFYING
CONSOLODATING INFORMATION FOR THE BORROWER AND ITS RESTRICTED SUBSIDIARIES

 

Exhibit I

Annex 2

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 3

[COMPLIANCE WITH FINANCIAL COVENANTS

AND] RECONCILIATION OF FINANCIAL STATEMENTS

 

Exhibit I

Annex 3

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 4

CALCULATIONS OF TOTAL NET LEVERAGE RATIO, TOTAL NET SECURED

LEVERAGE RATIO AND TOTAL NET FIRST LIEN LEVERAGE RATIO

 

Exhibit I

Annex 4

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 5

CALCULATION AND USES OF CUMULATIVE CREDIT

[IF USED/APPLICABLE FOR FISCAL PERIOD]

 

Exhibit I

Annex 5

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 6

IMMATERIAL SUBSIDIARIES

 

Exhibit I

Annex 6

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 7

UNRESTRICTED SUBSIDIARIES

 

Exhibit I

Annex 7

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 8

FINANCIAL STATEMENTS1

 

1  To be included if financial statements under Section 5.04(a), (b) or (c) of
the Credit Agreement are delivered with this Compliance Certificate.

 

Exhibit I

Annex 8

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 9

EXCESS CASH FLOW1

 

 

1  To be included if financial statements under Section 5.04(a) or (b) of the
Credit Agreement are delivered with this Compliance Certificate.

 

Exhibit I

Annex 9

1



--------------------------------------------------------------------------------

EXHIBIT I

Annex 10

INTELLECTUAL PROPERTY15

 

15  To be included if financial statements under Section 5.04(a) of the Credit
Agreement are delivered with this Compliance Certificate.

 

Exhibit I

Annex 10

1



--------------------------------------------------------------------------------

Exhibit L

Form of Assumption and Reaffirmation Agreement

(see attached)



--------------------------------------------------------------------------------

EXHIBIT L

ASSUMPTION, REAFFIRMATION AND JOINDER AGREEMENT

This ASSUMPTION, REAFFIRMATION AND JOINDER AGREEMENT, dated as of
[            ], 20[__] (this “Agreement”), is made by and among VERSO PAPER
HOLDING LLC, a Delaware limited liability company (the “Successor Company”),
VERSO ENERGY HOLDING LLC, a Delaware limited liability company (“Energy
Holdings”), VERSO HOLDING LLC, a Delaware limited liability company (formerly
known as Verso Paper Finance Holdings LLC) (“Holdings”), each of the Subsidiary
Loan Parties (as defined in the Collateral Agreement) listed on Schedule A
hereto (together with Holdings, each, a “Reaffirming Guarantor” and
collectively, the “Reaffirming Guarantors” and the Reaffirming Guarantors
together with the Successor Company, the “Reaffirming Parties”; and Energy
Holdings and the Reaffirming Parties collectively, the “Loan Parties”) and
Barclays Bank PLC, as Administrative Agent for the Lenders and as Collateral
Agent for the Lenders and other Secured Parties (the “Agent”) in favor of and
for the benefit of (i) the Lenders party to the Credit Agreement (as defined
below) and (ii) the Agent. All capitalized terms used and not defined herein
shall have the meaning ascribed to them in the Credit Agreement.

RECITALS:

WHEREAS, Verso Paper Holdings LLC, a Delaware limited liability company (the
“Existing Borrower”), the Reaffirming Guarantors, the Agent and the Lenders
party thereto have entered into the First Amendment dated as of December 5, 2016
(the “Amendment Agreement,”), which was made in respect of the Senior Secured
Term Loan Agreement dated as of July 15, 2016 (the “Existing Credit Agreement”)
by and among Holdings, the Existing Borrower, the Subsidiary Loan Parties party
thereto the Lenders party thereto, and the Agent (as amended by the Amendment
Agreement and as further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”);

WHEREAS, in connection with the Permitted Restructuring Transactions,
(i) NewPage Corporation, a Guarantor under the Existing Credit Agreement, will
convert into NewPage LLC, a Delaware limited liability company (ii) the Existing
Borrower will merge with and into NewPage LLC with NewPage LLC being the
surviving entity, (iii) NewPage LLC will change its legal name to “Verso Paper
Holding LLC” (the time at which such merger and name change is consummated and
becomes effective is referred to herein as the “Effective Time”), (iv) Holdings
has formed Energy Holdings and (v) certain of the Reaffirming Guarantors will
enter into mergers and other transactions affecting, inter alia, the names of
certain Loan Parties, as summarized on Annex A hereto;

WHEREAS, each of the Reaffirming Parties is party to the Credit Agreement, the
Collateral Agreement, and certain other Loan Documents;

WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Amendment Agreement becoming
effective and the consummation of the transactions contemplated thereby;

WHEREAS, the Successor Company has agreed to execute and deliver this Agreement
in order to become party to the Credit Agreement and each other Loan Document as
Borrower at the Effective Time;

WHEREAS, Energy Holdings has agreed to execute and deliver this Agreement in
order to become party to (i) the Credit Agreement as a Subsidiary Loan Party and
a Guarantor and (ii) the Collateral Agreement as a Guarantor and a Pledgor; and

 

1



--------------------------------------------------------------------------------

WHEREAS, each of the Reaffirming Guarantors has agreed to execute and deliver
this Agreement in order to, among other things, reaffirm its obligations under
the Credit Agreement and the other Loan Documents after giving effect to this
Agreement and the transactions contemplated thereby;

NOW, THEREFORE, IT IS AGREED:

1. Assumption of Obligations Under Loan Documents.

a) By executing and delivering this Agreement, the Successor Company hereby
unconditionally assumes at the Effective Time, and acknowledges and agrees that
it will perform and observe on and after the Effective Time, all Obligations,
covenants and agreements to be performed by the Borrower under, and that on and
after the Effective Time it is bound in all respects by all of the terms and
conditions of, the Credit Agreement, the Collateral Agreement and each other
Loan Document to which the Existing Borrower is a party, as Borrower and as if
the Successor Company were originally the Borrower thereunder, without further
action required on the part of any party. In addition, as of the Effective Time,
the Successor Company assumes all liabilities of the Existing Borrower under or
arising out of each Loan Document to which the Existing Borrower is a party and
all representations, documents, instruments and certificates made or delivered
by the Existing Borrower under or in connection with each Loan Document
(including, without limitation, the punctual payment when due of the principal,
interest and fees owing thereunder from time to time). Further, the Successor
Company hereby confirms and agrees that the Loan Documents to which it is a
party are, and shall continue on and after the Effective Time to be, in full
force and effect in accordance with their respective terms and are, effective as
of the Effective Time, ratified and confirmed by the Successor Company in all
respects, and the Collateral Documents to which the Successor Company is a party
and all of the Collateral described therein do, and shall continue on and after
the Effective Time to, secure the payment of the Obligations purported to be
secured thereby in accordance with their respective terms (provided, however,
that the Successor Company shall no longer be a Guarantor under the Credit
Agreement or any other Loan Documents).

b) The Successor Company represents and warrants that it has reviewed the Loan
Documents. Effective as of the Effective Time, the Successor Company makes each
of the representations and warranties of the Borrower set forth in the Credit
Agreement and in each other Loan Document to which the Borrower is a party, all
as if the Successor Company were a party to the Credit Agreement and such other
Loan Documents as Borrower (other than such representations and warranties that,
by their terms, refer to a specific date or time prior to the Effective Time or
specifically relate to the Existing Borrower), and confirms that each such
representation and warranty is true and correct in all material respects as of
the Effective Time except to the extent such representation and warranty is
qualified by materiality or material adverse effect, in which instance such
representation and warranty shall be true and correct in all respects, and that
no Default has occurred and is continuing.

c) For the avoidance of doubt, the Successor Company, as security for the
payment or performance when due (whether at the stated maturity, by acceleration
or otherwise), as the case may be, in full of the Obligations, does hereby
assign and pledge to the Collateral Agent (as defined in the Collateral
Agreement), its successors and permitted assigns, for the benefit of the Secured
Parties (as defined in the Collateral Agreement), and does hereby grant to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest in all of the Successor Company’s right,
title and interest in, to or under the Collateral (as defined in the Collateral
Agreement), whether now owned or at any time hereafter acquired by the Successor
Company or in which the Successor Company now has or at any time in the future
may acquire any right, title or interest. Such grant is in addition to, and not
in replacement of, the grant of security interests affected pursuant to the
Collateral Agreement pursuant to the Successor Company’s assumption of the
Obligations, covenants and agreements of the Borrower pursuant to paragraph
(a) above.

 

2



--------------------------------------------------------------------------------

2. Joinder to Credit Agreement; Supplement to the Collateral Agreement.

a) By executing and delivering this Agreement, Energy Holdings hereby becomes a
First Tier Covenant Party and a Guarantor under and as defined in the Credit
Agreement, and acknowledges and agrees to be bound in all respects by all of the
terms and conditions of, the Credit Agreement and perform and observe all
Obligations, covenants and agreements to be performed by a Subsidiary Loan Party
and a Guarantor thereunder, without further action required on the part of any
party.

b) In accordance with Section 7.16 of the Collateral Agreement, which provides
that additional subsidiaries of any Loan Party may become Subsidiary Loan
Parties under and as defined in the Collateral Agreement by execution and
delivery of an instrument in the form of a supplement thereto, Energy Holdings
(the “New Pledgor”) by executing and delivering this Agreement becomes a
Subsidiary Loan Party, a Guarantor and a Pledgor under and as defined in the
Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Loan Party, a Guarantor and a Pledgor thereunder, and
the New Pledgor hereby agrees to all the terms and provisions of the Collateral
Agreement applicable to it as a Subsidiary Loan Party, a Guarantor and a Pledgor
thereunder. In furtherance of the foregoing, the New Pledgor, as security for
the payment or performance when due (whether at the stated maturity, by
acceleration or otherwise), as the case may be, in full of the Obligations, does
hereby assign and pledge to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and does hereby grant to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest in all of the New Pledgor’s right, title
and interest in, to or under the Collateral, whether now owned or at any time
hereafter acquired by the New Pledgor or in which the New Pledgor now has or at
any time in the future may acquire any right, title or interest.

c) The New Pledgor hereby represents and warrants that its true and correct
legal name is VERSO ENERGY HOLDING LLC, its jurisdiction of formation is
Delaware and the location of its chief executive office is 6775 Lenox Center
Court, Suite 400, Memphis, TN 38115.

d) The New Pledgor hereby irrevocably authorizes the Collateral Agent and the
Required Lenders at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings and filings
with respect to timber to be cut) with respect to the Article 9 Collateral or
any part thereof and amendments thereto that contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (i) whether the New
Pledgor is an organization, the type of organization and any organizational
identification number issued to the New Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Collateral
Agent or the Required Lenders may reasonably determine is necessary or advisable
to ensure the perfection of the security interest in the Article 9 Collateral
granted under this Agreement and the Collateral Agreement, including describing
such property as “all assets of the Debtor, whether now owned or hereafter
acquired” or “all property of the Debtor, whether now owned or hereafter
acquired” or words of similar effect. The New Pledgor agrees to provide such
information to the Collateral Agent and the Required Lenders promptly upon
request, including providing within 30 days of any reasonable request therefor
legal descriptions of real property (other than real property subject to a
Mortgage) on which timber to be cut of the New Pledgor is located.

e) The New Pledgor agrees to reimburse the Agent and the other Secured Parties
for its reasonable out-of-pocket expenses in connection with this Agreement,
including the reasonable fees, disbursements and other charges of counsel for
the Agent.

 

3



--------------------------------------------------------------------------------

f) The Collateral Agreement is, effective as of the date hereof, supplemented by
replacing Schedules I, II, III, IV, V and VI thereto with Schedules I, II, III,
IV, V and VI on Annex B hereto. The New Pledgor and each Reaffirming Party
(each, a “Pledgor”) hereby represents and warrants that the foregoing Schedules
on Annex B hereto set forth (i) as to Schedule I, each subsidiary of Holdings
(other than the Borrower) party to the Collateral Agreement; (ii) as to Schedule
II, a true and correct schedule of the percentage of the issued and outstanding
shares of each class of the Equity Interests of the issuer thereof represented
by each Pledgor’s Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness and other
Pledged Securities required to be (x) pledged by such Pledgor in order to
satisfy the requirements of the Loan Documents, or (y) delivered by such Pledgor
pursuant to Section 3.02(b) of the Collateral Agreement; (iii) as to Schedule
III, a true and correct schedule of all of the Patents, Trademarks and
Copyrights registered to, applied for by, or owned by, each Pledgor as of the
date hereof and any IP Agreements of each Pledgor as of the date hereof; (iv) as
to Schedule IV, each governmental, municipal or other office in which Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a
description of the Article 9 Collateral naming each Pledgor as “debtor” should
be filed in order to perfect the Security Interest in Article 9 Collateral;
(v) as to Schedule V, a true and correct schedule of all Commercial Tort Claims
of each Pledgor, including a summary description of such claims, in excess of
$3.0 million individually or $15.0 million in the aggregate for all Pledgors;
and (vi) as to Schedule VI, as of the date hereof, any Accounts that have been
originated by any Pledgor and any Inventory that has been produced or acquired
by any Pledgor, in each case outside of the ordinary course of business.
Capitalized terms used and not otherwise defined in this paragraph 2(f) have the
respective meanings assigned thereto in the Collateral Agreement.

g) Effective with the replacement of the Schedules to the Collateral Agreement
contemplated in the forgoing paragraph 2(f), each Pledgor hereby makes each of
the representations and warranties set forth in Section 3.03 and 4.02 of the
Collateral Agreement as of the Effective Time, and confirms that each such
representation and warranty is true and correct in all material respects as of
the Effective Time except to the extent such representation and warranty is
qualified by materiality or material adverse effect, in which instance such
representation and warranty shall be true and correct in all respects. For the
purposes of this paragraph 2(g), each reference to the “Closing Date” in
Section 3.03 or 4.02 of the Collateral Agreement shall be deemed to instead
refer to the Effective Time.

h) Each reference to a “Subsidiary Loan Party”, a “Guarantor” or a “Pledgor” in
the Collateral Agreement shall be deemed to include the New Pledgor. The
Collateral Agreement is hereby incorporated herein by reference. Except as
expressly supplemented hereby, the Collateral Agreement shall remain in full
force and effect.

3. Update to Schedule 1.01D to the Credit Agreement. The Credit Agreement is
hereby updated by replacing Schedule 1.01D thereto with Schedule 1.01D on Annex
C hereto. Each of the Loan Parties hereby represents and warrants that Schedule
1.01D on Annex C hereto sets forth each Immaterial Subsidiary as of the date
hereof.

4. Reaffirmation. Each of the Reaffirming Parties hereby confirms its guarantees
(in the case of the Reaffirming Guarantors), pledges, grants of security
interests and other agreements, as applicable, under each of the Security
Documents to which it is party and agrees that notwithstanding the effectiveness
of this Agreement and the consummation of the transactions contemplated hereby,
such guarantees, pledges, grants of security interests and other agreements
shall continue to be in full force and effect and shall accrue to the benefit of
the Lenders under the Credit Agreement and each of the other Secured Parties.
Each of the Reaffirming Parties further agrees to take any action that may be
required or that is reasonably requested by the Agent or the Required Lenders to
ensure compliance by the Loan Parties with Section 5.10 of the Credit Agreement
and hereby reaffirms its obligations under each similar provision of each
Security Document to which it is party.

 

4



--------------------------------------------------------------------------------

5. Representations. Each Loan Party represents and warrants to the Agent and the
other Secured Parties that: (a) this Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing and (b) the
representations and warranties made by it as a Guarantor and a Pledgor under the
Collateral Agreement are true and correct, in all material respects, on and as
of the date hereof.

6. Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

7. Counterparts; Severability. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract. Delivery of an executed
counterpart to this Agreement by facsimile transmission (or other electronic
transmission (e.g., a “pdf” or “tif”) pursuant to procedures approved by the
Agent) shall be as effective as delivery of a manually signed original. If any
term or provision of this Agreement shall be held by a court of competent
jurisdiction to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

8. No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Amendment Agreement shall extinguish the obligations for
the payment of money outstanding under the Existing Credit Agreement, the
Collateral Agreement or any other Loan Document or discharge or release the Lien
or priority of any Security Document or any other security therefor. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Credit Agreement, the Collateral
Agreement or instruments securing the same, which shall remain in full force and
effect, except to any extent modified hereby or by instruments executed
concurrently herewith. Nothing implied in this Agreement, the Amendment
Agreement or in any other document contemplated hereby or thereby shall be
construed as a release or other discharge of Holdings, any Borrower or any
Guarantor under any Security Document from any of its obligations and
liabilities as “Holdings,” “Borrower,” a “Subsidiary Loan Party” (as defined in
the applicable Loan Document), a “Pledgor,” a “Guarantor” or a “Grantor” under
the Existing Credit Agreement, the Collateral Agreement or the other Security
Documents. Each of the Existing Credit Agreement, the Collateral Agreement and
the other Security Documents shall remain in full force and effect, until (as
applicable) and except to any extent modified hereby or by the Amendment
Agreement or in connection in herewith and therewith.

[Reminder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

SUCCESSOR COMPANY:

VERSO PAPER HOLDING LLC

By:

 

 

 

Name:

 

Title:

ENERGY HOLDINGS:

VERSO ENERGY HOLDING LLC

By:

 

 

Name:

Title:

REAFFIRMING GUARANTORS:

VERSO HOLDING LLC

By:

 

 

Name:

Title:

VERSO ANDROSOGGIN LLC

VERSO QUINNESEC LLC

VERSO QUINNESEC REP HOLDING LLC

VERSO ENERGY SERVICES LLC

VERSO ESCANABA LLC

VERSO LUKE LLC

VERSO MINNESOTA WISCONSIN LLC

VERSO PAPER LLC

VERSO WICKLIFFE LLC

By:

 

 

Name:

Title:

AGENT:

BARCLAYS BANK PLC

By:  

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit M

Form of Agreement and Plan of Merger for Permitted Borrower Merger

(see attached)



--------------------------------------------------------------------------------

EXHIBIT M

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger, dated as of [            ], 2016 (this
“Agreement”), is entered into between [SURVIVING ENTITY], a Delaware limited
liability company (“LLC1”), and [NON-SURVIVING ENTITY], a Delaware limited
liability company (“LLC2”) (jointly, the “Companies”).

WHEREAS, LLC1 desires to acquire the properties and other assets, and to assume
all of the liabilities and obligations, of LLC2 by means of a merger of LLC2
with and into LLC1 with LLC1 as the surviving entity (the “Merger”); and

WHEREAS, each of the Companies has approved this Agreement and the consummation
of the Merger in accordance with Section 18-209 of the Delaware Limited
Liability Company Act, 6 Del.C. §18-101, et seq. (the “Delaware LLC Act”) and
its respective limited liability company agreement.

NOW THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

THE MERGER

SECTION 1.01. The Merger.

(a) After satisfaction or waiver of all conditions to the Merger, as the
Companies shall determine, LLC1 (and any officer or member of LLC1 on behalf of
LLC1, as an “authorized person” within the meaning of the Delaware LLC Act or
otherwise), which shall be the surviving entity, shall file a certificate of
merger, substantially in the form attached hereto as Exhibit A (the “Certificate
of Merger”), with the Secretary of State of the State of Delaware (the
“Secretary of State”) and make all other filings or recordings required by
Delaware law in connection with the Merger. The Merger shall become effective at
such time as is specified in the Certificate of Merger or, if no time is
specified in the Certificate of Merger, at the time of the filing of the
Certificate of Merger with the Secretary of State (the “Effective Time”).

(b) At the Effective Time, LLC2 shall be merged with and into LLC1, whereupon
the separate existence of LLC2 shall cease, and LLC1 shall be the surviving
entity of the Merger (the “Surviving LLC”) in accordance with the Delaware LLC
Act.

SECTION 1.02. Interests. At the Effective Time, by virtue of the Merger and
without any action on the part of any person or entity:

(a) Each limited liability company interest in LLC2 outstanding immediately
prior to the Effective Time shall, by virtue of the Merger and without any
action on the part of the holder thereof, be canceled and no consideration shall
be issued in respect thereof; and

(b) Each limited liability company interest in LLC1 outstanding immediately
prior to the Effective Time shall, by virtue of the Merger and without any
action on the part of the holder thereof, remain unchanged and continue to
remain outstanding as a limited liability company interest in the Surviving LLC.



--------------------------------------------------------------------------------

SECTION 1.03. Member. At the Effective Time, by virtue of the Merger and without
any action on the part of any person or entity, [SOLE MEMBER OF SURVIVING
ENTITY], a Delaware [limited liability company] [corporation], [shall continue
as the sole member of the Surviving LLC] [which owned all of the outstanding
limited liability company interest in LLC2 immediately prior to the Effective
Time, shall hold all of the outstanding limited liability company interest in
the Surviving LLC and be the sole member of the Surviving LLC.]

ARTICLE II

THE SURVIVING LIMITED LIABILITY COMPANY

SECTION 2.01. Certificate of Formation and Limited Liability Company Agreement.
The certificate of formation and limited liability company agreement of LLC1 in
effect at the Effective Time shall be the certificate of formation and limited
liability company agreement of the Surviving LLC unless and until amended in
accordance with their terms and applicable law. The name of the Surviving LLC
shall be [            ].

ARTICLE III

TRANSFER AND CONVEYANCE OF ASSETS

AND ASSUMPTION OF LIABILITIES

SECTION 3.01. Transfer, Conveyance and Assumption. At the Effective Time, LLC1
shall continue in existence as the Surviving LLC, and without further transfer,
succeed to and possess all of the rights, privileges and powers of LLC2, and all
property, real, personal and mixed, and all debts due to LLC2, as well as all
other things and causes of action belonging to LLC2, shall vest in LLC1 as the
Surviving LLC without further act or deed; thereafter, LLC1, as the Surviving
LLC, shall be liable for all of the debts, liabilities and duties of LLC2, and
any claim or judgment against LLC2 may be enforced against LLC1, as the
Surviving LLC, in accordance with the Delaware LLC Act.

SECTION 3.02. Further Assurances. If at any time LLC1 shall consider or be
advised that any further assignment, conveyance or assurance is necessary or
advisable to vest, perfect or confirm of record in the Surviving LLC the title
to any property or right of LLC2, or otherwise to carry out the provisions
hereof, the proper representatives of LLC2, as of the Effective Time, shall
execute and deliver any and all proper deeds, assignments and assurances and do
all things necessary or proper to vest, perfect or convey title to such property
or right in the Surviving LLC, and otherwise to carry out the provisions hereof.

 

-2-



--------------------------------------------------------------------------------

ARTICLE IV

TERMINATION

SECTION 4.01. Termination. This Agreement may be terminated and the Merger may
be abandoned at any time prior to the Effective Time:

(a) by mutual written consent of each of the Companies; or

(b) by any one of the Companies, if there shall be any law or regulation that
makes consummation of the Merger illegal or otherwise prohibited, or if any
judgment, injunction, order or decree enjoining any one of the Companies from
consummating the Merger is entered and such judgment, injunction, order or
decree shall become final and nonappealable.

SECTION 4.02. Effect of Termination. If this Agreement is terminated pursuant to
Section 4.01, this Agreement shall become void and of no effect with no
liability on the part of either party hereto.

ARTICLE V

CONDITIONS TO THE MERGER

SECTION 5.01. Conditions to the Obligations of Each Party. The obligations of
the Companies to consummate the Merger are subject to satisfaction of the
following conditions as of the Effective Time:

(a) no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the consummation of the Merger; and

(b) all actions by or in respect of or filings with any governmental body,
agency, official, or authority required to permit the consummation of the Merger
shall have been obtained.

ARTICLE VI

MISCELLANEOUS

SECTION 6.01. Amendments; No Waivers.

(a) Any provision of this Agreement may, subject to applicable law, be amended
or waived prior to the Effective Time if, and only if, such amendment or waiver
is in writing and signed by all of the Companies.

(b) No failure or delay by any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

-3-



--------------------------------------------------------------------------------

SECTION 6.02. Integration. All prior or contemporaneous agreements, contracts,
promises, representations, and statements, if any, among the Companies, or their
representatives, are merged into this Agreement, and this Agreement shall
constitute the entire understanding among the Companies with respect to the
subject matter hereof.

SECTION 6.03. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other party hereto.

SECTION 6.04. Governing Law. This Agreement shall be governed by and construed
in accordance the laws of the State of Delaware, without regard to principles of
conflict of laws.

SECTION 6.05. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received the
counterpart hereof signed by the other party hereto.

[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.

 

[LLC1]

By:

 

 

 

Name:

 

Title:

[LLC2]

By:

 

 

 

Name:

 

Title:

 

-5-



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF MERGER

OF

[SURVIVING ENTITY] LLC

(A DELAWARE LIMITED LIABILITY COMPANY)

AND

[NON-SURVIVING ENTITY] LLC

(A DELAWARE LIMITED LIABILITY COMPANY)

dated: [                                ], 2016

The undersigned limited liability company, formed and existing under the laws of
the State of Delaware, DOES HEREBY CERTIFY:

FIRST: The name, jurisdiction of formation or organization and type of entity of
each of the constituent entities which is to merge are as follows:

 

Name

 

Type of Entity

 

Jurisdiction of

Formation or Organization

[SURVIVING ENTITY]

  Limited Liability Company   Delaware

[NON-SURVIVING ENTITY]

  Limited Liability Company   Delaware

SECOND: An Agreement and Plan of Merger has been approved and executed by
(i) [SURVIVING ENTITY] LLC, a Delaware limited liability company (the “Surviving
LLC”), and (ii) [NON-SURVIVING ENTITY] LLC, a Delaware limited liability company
(the “Non-Surviving Entity”).

THIRD: The name of the surviving domestic limited liability company is
[                                ] LLC.

FOURTH: The merger of the Non-Surviving Entity into the Surviving LLC shall be
effective [upon the filing of this Certificate of Merger with the Secretary of
State of the State of Delaware] [on                          , 2016, at
    :    [a][p].m. Eastern Time].

FIFTH: The executed Agreement and Plan of Merger is on file at a place of
business of the Surviving LLC. The address of such place of business of the
Surviving LLC is 6775 Lenox Center Court, Suite 400, Memphis, Tennessee
38115-4436.

SIXTH: A copy of the Agreement and Plan of Merger will be furnished by the
Surviving LLC, on request and without cost, to any member of the Surviving LLC
and any member or person holding an interest in the Non-Surviving Entity.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Surviving LLC has caused this Certificate of Merger to
be duly executed as of the date first written above.

 

[SURVIVING ENTITY] LLC By:  

 

  Name: [                                ]   Title:   Authorized Person

 

-7-